 

Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 1 of 35

Yellow Stone Capital

MERCHANT CASH ADVANCE AGREEMENT
Agreement dated Aupust 16 2016 between Yellow Stone Capital. “F UNDER”) doing business at 1 Evertrust Plz 14th Floor Jersey City, NJ 07302-3051 and
the merchant listed below (“the Merchant’).
(Month)(Day)(Y car)
MERCHANT INFORMATION
Merchant’s Legal Name: Sintinys Grill, LLC/ STADIA BAR & GRILL LICENSING CO LLC
D/B/A: Stadia Bar and Grillf STADIA SPORTS GRILL State of Incorporation / Organization: TX.
Type of entity: (_ ) Corporation ( X ) Limited Liability Company (_ ) Limited Partnership (_) Limited Liability Partnership (_) Sole Proprietor

 

 

Physical Address: 22762 Westheimer Pky #400 City: Katy State: TX Zip: 77450
Mailing Address: City: State: Zip:
Date business started (mnvyy): 12/08 Federal ID#

PURCTIASE AND SALE OF FUTURE RECEIVABLES

 

Merchant hereby sells, assigns and transfers to FUNDER, as the lead purchaser for ilself and other co-investors, [making FUNDER on behalf of itself and all co-investors (collectively the
Funders), the absolute owner] in consideration of the purchase price specified below (the “Purchase Price"), all of Merchant's future aecounts, contract rights and other rights to payment
arising from or relating to the use by Merchant’s customers of cash, credit cards, charge cards, debit cards, prepaid cards, mobile payments and other similar payment methods in the ordinary
course of Merchant's business (the "Reeeipts”) for the payment of Merchunt"s sale of goods or rendition of services until the purchased amount specified below (the “Purehuwed Ameunt’) has
been delivered by Merchant io FUNDER, provided that the Purchase Price, the Specified Percentage (as defined below) and/or the Purchased Aimaunl may be adjusted by FUNDER and
Merchant in writing if one or more card processing conditions are not satisfied.

The Purchased Amount shall be paid fo FUNDER by Merchant’s using and irrevocably authorizing only one card processor acveptable to FUNDER (“Frecessgr’’) to remit to or for the benefit
of FUNDER the percentage specified below (the “Specified Percentane”) of Merchant’s settlement amounts duc from cach card issuer with respect to the Receipts, until such time as

FUNDER receives payment in full of the Purchased Amount. Furthermore Merchant will not enter into another cash advance agreement ot any other type of factoring agreement, or any other
type of credit/debit card processing during the term of this contract. Notwithstanding anything to the contrary in this Agreement or any other agreement between FUNDER tnd Merchint, upon
the occurrence of an Event of Default under Section 3 of the MERCHANT CASH ADVANCE AGREEMENT TERMS AND CONDITIONS. the Specified Percentage shall equal 100%.

Purchase Price: $155,000.00 Specified Percentage: 25% Receipts Purchased Amount: $215,295.00

THE TERMS, DEFINITIONS, CONDITIONS AND INFORMATION SET FORTH IN THE “MERCHANT CASH ADVANCE AGREEMENT TERMS AND CONDITIONS”,
THE “MERCHANT SECURITY AGREEMENT AND GUARANTY” AND “ADMINISTRATIVE FORM” [Note: Is there a separate Administrative Form] ARE HEREBY

INCORPORATED IN AND MADE A PART OF THIS AGREEMENT.
i

 

 

 

 

 

 

 

 

 

 

MERCHANT #1
By Sammy Vela —
(Print Name and Title) (Signature)
MERCHANT #2
By
(Print Name and Title) (Signature)
OWNER/GUARANTOR #1
By Sommy Vela
(Print Name and Title) (Signature)
OWNER/GUARANTOR #2
By ee
(Print Name and Title) (Signature)
Yellow Stone Capital
By —
(Company Officer) (Signature)

Each person signing this Agreement on behalf of Merchant represents that he or she is authorized to sign this Agreement on behalf uf Merchant, and each person signing this Agreement on
behalf of Merchant and/or as Owner/Guarantor represents that the information provided herein and in all of FUNDER’s forms is true, accurate and complete in all respects. FUNDER may
produce a monthly statement reflecting the delivery of the Specified Percentage of Receipts from Merchant to FUNDER and its participants via Processor,

ANY MISREPRESENTATION MADE BY MERCHANT OR ANY OWNER/GUARANTOR IN CONNECTION WITH TIS AGREEMENT MAY CONSTITUTE A
SEPARATE CAUSE OF ACTION FOR FRAUD OR INTENTIONAL MISREPRESENTATION.

 

AUTHORIZED SERVICING AGENT — Colonial Funding Network, Inc.

Colonial Funding Network, Inc. (Colonial) is the Authorized Servicing Agent of the FUNDER for this contract providing ad ministrative, bookkeeping, reporting and support
services for the FUNDER and the Merchant. Colonial is not affiliated or owned by the FUNDER and is acting as independent apent for services including hut not limited to
buckpround checks, credit cheeks, general underwriting review, fling UCC-1 sceurity interests, cayh management, uecount reporting and remit capture. Colonial mary at ils sole
‘iseretion participate in this financing by providing a small portion of the funds for this transaction directly to the FUNDER, Colonial is nat a credit card processor, or in the
business of processing credit cards. Merchant hereby acknowledges that in no event will Colonial be liable for any claims made against the FUNDER or the Processor under any
legal theory for lost profits, lost revenues, lost business opportunity, exemplary, punitive, special, incidental, indirect or consequential damages, ench of which is waived by the
Merchant and Owner/Gnarantor, )

MIERCTIANT HI
By Sommy Vela

 

 

 

(Print Name ant Title) (Signature)

 

 

CFN MCA 01-25-16 Colonial Funding Network as Servicing Agent
Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 2 of 35

MERCHANT CASH ADVANCE AGREEMENT TERMS AND CONDITIONS

I. TERMS OF ENROLLMENT IN PROGRAM

1. Merchant Cash Advance Apreement hese terms
and conditions shall be incorporated in and made a part
of the attached Merchant Cash Advance Agreement
(such Merchant Cash Advance Agreement, as
supplemented by these terms and conditions, this
“Apreement”),

1.2 Merchant Processing Agreement. Merchant shall
execule an agreement (the “Merchant Processing

 

 

processor acceptable to FUNDER, to obtain card
processing services. Merchant shall authorize
Processor to deduct the amounts owed to FUNDER for
the Receipts as specified herein from settlement
amounts which would otherwise be due to Merchant
from Processor card transactions and lo pay such
amounts to FUNDER pursuant to FUNDER’s
instructions to Processor. The authorization shall be
irrevocable without the wrilten consent of FUNDER.
Processor may rely upon the instruclions of FUNDER,
without any independent verification, in making such
deductions and payments, and Merchant waives any
claims for damages it may have against Processor in
connection with such acts unless such damages were
due to Processor’s failure to follow FUNDER’s
instructions.

1,3 Purchase Price Reduction. FUNDER may, in its sole
diseretion, reduce the Purchase Price if one or more
card processing conditions are not satisfied.

1.4 Bridge / Control Account, Merchant may be
required to open a new bank account into which 100%
of the settlement amounts will be deposited and the
Specified Percentage collected by FUNDER (the
“Bridge _/ Control Account”). Merchant appoints
FUNDER as “Acting Agent” over the Bridge /
Control Account, and shall instruct Processor to
designate the Bridge / Controt Account as the
deposit account for all of Merchant’s customers’
card transactions. Merchant assumes all
responsibility for all fees, costs, charge-backs or
suspicious items processed through the Bridge /
Control Account (sce “Miscellaneous Service ees”
paragraph 3.7). Merchant agrees to maintain a
minimum balance in the Bridge / Control Account
(the “Minimum Balance") equal to the per-month
average of all fees charged to Merchant by
Processor, averaged over a six-month period.

15 Financial Condition, Merchant and cach
Owner/Guarantor authorize FUNDER, its agents and
Tepresentatives, and any credit reporting agency
engaged by FUNDER, to investigate their
creditworthiness, financial responsibility and history,
and they agree to provide FUNDER any financial
Slatements, tax returns, references, or other credit or
financial information as FUNDER deems necessary
prior to or after execution of this Agreement. A
photocopy of this authorization will be deemed as
aceeplable for release of credit and financial
information. | Merchant and cach Owner/Guarantor
authorize FUNDER to update their credit and financial
profile trom time to time in the future, as FUNDER
decis appropriate: An investigative or consumer
report may be made or obtained in connection with this
Agreement.

16 ‘Transactional Histon. Merchant authorizes
Processor and each of Merchant’s banks to provide
FUNDER upon request with Merchant's card history
or bank statements, as applicable.

7 Indemnification. Merchant and each
Owner/Guarantor jointly and severally indemnify and
hold harmless Processor, its officers, directors and
shareholders against all losses, damages, claims,
liabilities and expenses (including — reasonable
attorney’s fees) incurred by Processor resulting from
(a) claims asserted by FUNDER for monies owed to

FUNDER from Merchant and (b) actions taken by
CFN MCA 01-25-16

Processor in reliance upon information or instructions
provided by PUNDER

L$ No Lisbility, In no event will Processor or FUNDER
(or any of the Funders) be Jiable for any claims
asserted by Merchant under any legal theory for lost
profits, lost revenues, lost business opportunities,
exemplary, punitive, special, incidental, indirect or
consequential damages, each of which is waived by
Merchant and each Owner/Guarantor

1.9 Reliance on Terms. Sections 1.2, 1.7, 1.8, 2.5, and
4.6 hereof are agreed to for the benefit of Merchant,
FUNDER (and it’s Participants) and Processor, and
notwithstanding the fact that Processor is not a
party lo this Agreement, Processor may rely upon
their terms and raise them as a defense in any
action.

1.10 Sale of Receipts, Merchant and FUNDER intend
that the transfer of the interest in the Receipts from
Merchant to FUNDER constitute a sale, and not a loan,
for all purposes. Merchant agrees that the Purchase
Price equals the fair market value of such interest. If,
notwithstanding such intent, such transfer is not
deemed to constitute a sale, Merchant hereby grants to
FUNDER a sccurity interest in all right, title and
interest of Merchant in and to the Receipts, which
security interest shall secure the payment of the
Purchased Amount and all other obligations of
Merchant under this Agreement. In no event shall the
aggregate of all amounts deemed interest hereunder
and charged or collected hereunder exceed the highest
tale permissible at law. In the event that a court
determines that FUNDER has charged or reccived
interest hereunder in excess of the highest applicable
Tate, the rate in effect hereunder shat] automatically be
reduced to the maximum rate permitted by applicable
Jaw and FUNDER shall promptly refund to Merchant
any interest received by FUNDER in excess of the
maximum lawful rate, it being intended that Merchant
not pay or contract ta pay, and that FUNDER not
recetve or contract Lo receive, directly or indirectly in
any manner whatsoever, inlerest in excess of that
which may be paid by Merchant under applicable law.
Merchant hereby authorizes FUNDER to file any
linancing statements deemed necessary by FUNDER to
perfect or maintain FUNDER’s interest in the Receipts.

1.11 Power of Attorney. Merchant irrevocably appoints
FUNDER and any assignee of FUNDER as its agent
and attormey-in-fact with full authority to take any
action or execute any instrument or document to settle
all obligations due to FUNDER from Processor, or
upon the occurrence of an Event of Default under
Section 3.1 hereof, to settle all obligations due to
FUNDER from Merchant, under this Agreement,
including without limitation (i) to obtain and adjust
insurance; (ii) to collect monies due or to become due
under or in respect of any of the Collateral (as defined
in the Merchant Security Agreement and Guaranty);
(iii) to receive, endorse and collect any checks, notes,
drafts, instruments, documents or chattel paper in
connection with clause (i) or clause (ii) above; (iv) to
sign Merchant’s name on any invoice, bill of lading, or
assignment directing cuslomers or account debtors to
make payment directly to FUNDER; and (v) to file any
claims or take any action or institute any proceeding
which FUNDER may deem necessary for the
collection of any unpaid Purchased Amount from the
Collateral, or otherwise to enforce its rights with
respect to payment of the Purchased Amount

1.12 Protection of Information. Merchant and cach
person signing this Agreement on behalf of Merchant
and/or as Owner/Guarantor, in respect of himself or
herself personally, authorizes FUNDER to disclose lo
any third party information concerning Merchant's and
cach Owner’ YGuarantor’s credit standing (including
credit) bureau thal FUNDER obtains) and
business — conduct Merchant = and ~~ each

 

reports

Owner/Guarantor hereby waive (o the maximum extent
permitted by law any claim for damages against
FUNDER or any of its affiliates and the Funders
relating to any (i) investigation undertaken by or on
behalf of FUNDER as permiited by this Agreement or
(ii) disclosure of information as permitted by this
Agreement.

1.13 Confidentiulity, Merchant understands and agrees
that the terms and conditions of the products and
services offered by FUNDER, including — this
Agreement, the Merchant Security Agreement and
Guaranty and any other documents executed in
connection with such agreements or related to such
agreements (collectively, “Confidential Information”)
are proprictary and confidential information of
FUNDER. Accordingly, unless disclosure is required
by law or court order, Merchant shall not disclose
Confidential Information to any person other than an
attorney, accountant, financial advisor or employee of
Merchant who needs to know such information for the
purpose of advising Merchant (“Advisor”), provided
such Advisor uses such information solely for the
purpose of advising Merchant and first agrees in
writing to not disclose Confidential Information to any
person in accordance with the terms of this Section
1.13,

1,14 Publicity, Merchant and each Owner/Guarantor
authorize FUNDER to use their respective names in a
listing of clients and in advertising and marketing
materials,

1.15 D/B/A’s. Merchant and each Owner/Guarantor
hereby acknowledge and agree that FUNDER may be
using “doing business as” or “d/b/a” names in
connection with various matters relating to the
transaction between FUNDER and Merchant, including
the filing of UCC-1 financing statements and other
nolices or filings,

1.16 Financial Information, Merchant and cach
Owner/Guarantor shall provide to FUNDER upon
request copies of financial statements representing the
financial condition of Merchant and/or such
Owner/Guarantor.

 

U. REPRESENTATIONS, WARRANTIES AND
COVENANTS

Merchant and cach Owner/Guarantor each represents,
warrants and covenants that as of the date of this
Agreement and on each date during the term of this
Agreement:

2.1 Financial Condition and Financial Information, Its
financial statements, copies of which have been
furnished to FUNDER, and any financial statements
furnished to FUNDER hereafter, fairly represent the
financial condition of Merchant and — each
Owner/Guarantor at such dates, and since those dates
there has been no material adverse change, financial or
otherwise, in such condition or in the operation or
ownership of Merchant, Merchant has a continuing,
affirmative obligation to advise FUNDER of any
material adverse change in its financial condition,
operation or ownership,

2.2 Governmental Approvals. Merchant is and will
remain in compliance with all laws and has valid
pennits, authorizations and ficenses to own, operate
and Icase its properties and to conduct the business in
which it is presently engaged.

2.3 Authorization, Merchant, and the person(s) signing
this Agreement on behalf of Merchant, have full power
and authority to execute this Agreement and to incur
and perform the obligations under this Agreement, all
of which have been duly authorized

Colonial Funding Network as Servicing Agent
Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 3 of 35

2.4 Insurance, Merchant has and will maintain business-
interrupvon insurance naming FUNDER as loss payee
and additional insured in such amounts and against
such rks as are satisfactory to FUNDER and shall
provide FUNDER proof of such insurance upon

 

 

    

Tequesl,
25 Merchant Agreement and
Arrangements. Without FUNDER’: prior written

consent, Merchant will not: (i) change the card
processor through which the Receipts are sellled from
Processor to another card processor; (ii) permit any
event to occur that could cause diversion of any of
Merchant’s card transactions from Processor to another
processor; (iii) change its arrangements with Processor
or amend the Merchant Processing Agreement in anv
way that is adverse to FUNDER: (iv) add card
processing (erminals, (v) use multiple card processing
terminals; (vi) change its financial institution or bank
accounl(s) (including, if applicable, the Bridge /
Control Account); (vii) take any other action that could
have any adverse effect upon Merchant’s obligations
under this Agreement or FLUINDER’s interest in the
Receipts, or (viii) take any action, fail to take any
action, or offer any — incentive—cconomic — or
otherwise—the result of which could be to discourage
the use of cards that are settled through Processor, or to
induce any customers to pay for Merchant’s services
with any means other than cards that are settled
through Processor, or permit any event to occur that
could hive an adverse effect on the use, acceptance, or
authorization of cards for the purchuse of Merchant’s
services and products.

2.6 Change of Name or Location. Merchant will not
conduct its businesses under any name other than as
ilisclosed to Processor and FUNDER or change any of
its places of business.

2.7 Daily Batch Out, Merchant will batch out receipts
with Processor on a daily basis.

2.8 Estoppel Certificate, Merchant will at any time, and
from time to lime, upon at least one (1) day's prior
notice from FUNDER to Merchant, execute,
acknowledge and deliver to FUNDER and/or to any
other person, firm or corporation spevified by
FUNDER, a statement certifying that this Agreement is
unmodified and in full force and effect (or, if there
have been modifications, that the same is in full force
and effect as modified and stating the modifications)
and stating the dates on which the Purchased Amount
or any portion thereof has been paid,

2.9 No Bankruptcy or Insolvency. Merchant and
Owner/Guarantors represent that they are not Insolvent
and neither Merchant nor any Owner/Guarantor has
filed any petition for bankruptcy protection under Title
11 of the United States Code, no involuntary petition
for bankruptcy has been brought or is pending against
Merchant or any Owner/Guarantor, neither Merchant
nor any Owner/Giarantor has admitted in writing its
inability to pay its debts or made a general assignment
for the benefit of creditors, and no other proceeding has
been instituted by or against Merchant or any
Owner/Guarantor secking to adjudicate it inselvert br
seeking reorganization, arrangement, adjustment or
composition of it or its debts. Merchant does not
anticipate filing any such bankruptcy petition and is not
wwore and has no reason to believe that any such
bankruptey petition or other proceeding will be filed or
brought against il or any Owner/Guarantor

2.10 Other Financing. Merchant shall not enter into any
arrangement, agreement or commilment that relates to
or involves Recerpts, whether in the form of a purchase
(stich as a merchant cash advance) of, a loan avainat, or
the sale or purchase of credits avainst, any Receipts,
cash deposits or fiture card or mobile payment sales
with any party other than FUNDER without ils written
permission,

2.11 Uneneumbercd Receipts. Merchant has good and
miurketable tile to all, Receipts, free und clean of any
and all liwbilities, liens, claims, chiuriges, restrictions,

CFN MCA 01-25-16

conditions, uptions, tights, mortyapes, security
Miterests, equities, pledges and encumbrances of any
kind or nature whatsoever of any other rights of
interests that may be inconsistent with the transactions
contemplated with, or adverse to the interests of,
FUNDER

2.12 Business Purpose. Merchant is a valid business in
good standing under the laws of the jurisdictions in
which it is organized and/or operates, and Merchant is
entering into this Agreement for business purposes and
not as a consumer for personal, family or household
purposes.

2.13 Defauit Under Other Contracis. Merchant's
execution of or performance under this Agreement will
not cause or create any breach or default by Merchant
under any contract with another person or entity.

2.14 Delivery _of Confession of Judgment. Upon
execution of this Agreement, Merchant shall, if
requested by FUNDER, deliver to FUNDER an
executed Confession of Judgment (the “Confession of
Iudgment”), in the form provided by FUNDER, in
favor of FUNDER in the amount of the Purchased
Amount.

2.15 Delivery of Assignment of Lease. Merchant and
cach Owner/Guarantor authorize FUNDER to receive
pertinent information regarding the commercial lease
for the physical location(s) of Merchant's business (the
“Eremises”) from any applicable leasing company and
or agent. Merchant may be asked to deliver to
FUNDER an executed Assignment of Lease assigning
all of Merchant's right, title and interest in and to the
Premises and under the lease for the Premises to
FUNDER (the “Assignment of Lease”),

2.16 Sale of Business. Merchant shall not sell, dispose,
transfer or otherwise convey its business or assets
without (i) the express prior written consent of
FUNDER, and (ii) ihe written agreement of any
purchaser or transferee assuming all of Merchant’s
obligations under this Agreement pursuant to
documentation satisfactory to FUNDER,

2.17 Bridge / Control Account. If Merchant is required
to open a Bridge / Control Account, (i) Merchant will
not, unless otherwise directed in writing by FUNDER,
lake any action to cause the Specified Percentage of the
settlement amounts to be settled or delivered to any
account other than the Bridge / Control Account and
(ii) Merchant will at all times maintain the Minimum
Balance in the Bridge / Control Account,

2.18 Use of Proceeds, Merchant will conduct its business
and use the Purchase Price in the ordinary course of its
business, consistent with past practice,

2.19 Accuracy of Information, All information
provided by Merchant and each Owner/Guarantor to
FUNDER herein, in the Merebant Securily Agreement
and Guaranty, and in all other documents executed in
connection with such agreements or related to such
agreemenis is (rue, accurate and complete in all
respects.

 

 

IIL EVENTS OF DEFAULT AND REMEDIES

3.1 Events of Default. The occurrence of any of the
following events shall constitute an “Event of Default”
hereunder: (a) Merchant or any Qwner/Guarantor
violates any term, covenant or condition in this
Agreement, the Merchant Security Agreement and
Guaranty or any other agreement with FUNDER; (b)
any Tepresentition or warranty by Merchant or any
Owner!Guarantor in this Agreement, the Merchant
Security Agreement and Guaranty or any other
agreement with FUNDER shall prove to have been
incorteet, incomplete, false or misleading in any
material respect when made; (¢) Merchant or any
Owner/Guaranter wdemits tn writing its inability to pay
its debts, or makes it general assignment for the benefit
of creditors, or any proceeding shall be instituted by or
against Merchant or any Owner/Guarantor seeking to
adjudicate it bankrupt or insolvent, or sceking
reorganization, arrangement, adjustment, or

 

composition of it or its debts; (d) any Owner/Guarantor
sends a notice of termination of the Merchant Security
Agreement and Guaranty; (e) Merchant suspends,
dissolves or Lerminates its business, (1) Merchant sells
all or substantially all of its assets; (g) Merchant makes
or sends nolice of any intended bulk sale or transfer by
Merchant; (h) Merchant performs any act that
encumbers the cash flow of the business placing undue
stress on the viability of the operations and reduces the
value of the Collateral or the security interest granted
in the Collateral under the Merchant Security
Agreement and Guaranty, (i) any Owner/Guarantor
performs any act that reduces the value of the
Additional Collateral (as defined in the Merchant
Security Agreement and Guaranty) or the security
interest granted in the Additional Collateral under the
Merchant Security Agreement and Guaranty; or (j)
Merchant or any Owner/Guarantor files any petition
for bankruptcy under the United States code or an
involuntary petition for bankruptcy has been brought or
is pending against Merchant or any Owner/Guarantor,
(k)Merchant or any Owner/Guarantor defaulis under
any of the terms, covenants and conditions of any other
agreement with FUNDER including those with
affiliated / associated businesses,

3.2 Remedies. Upon the occurrence of an Event of
Default that is not waived pursuant to Section 4.4
hereof, FUNDER on its own and on behalf of it’s
Participants may proceed to protect and enforce its
rights or remedies by suit in equity or by action at law,
or both, whether for the specific performance of any
covenant, agreement or other provision contained
herein, or to enforce the performunce of Merchant’s
and each Owner’s/Guarantor’s obligations hereunder,
under the Merchant Security Agreement and Guaranty,
or pursuant to any other legal or equitable right or
remedy, Upon FUNDER’s notice to Merchant of any
Event of Default, the entire Receipts Purchased
Amount and unpaid fees not already paid to FUNDER
shall become immediately due and payable to
FUNDER. In addition, upon an Event of Default (i)
FUNDER may enforce the provisions of the Merchant
Security Agreement and Guaranty against cach
Owner/Guarantor, (ii) FUNDER may enforce its
security interest in the Collateral and Additional
Collateral; (iii) FUNDER may debit Merchant’s
deposil accounts wherever situated by means of ACH
debit or facsimile signature on a computer-generatcd
check drawn on Merchant’s bank account or otherwise;
(iv) FUNDER may enter the Confession of Judgment
as a judgment with the appropriate Clerk of Court and
execute thercon; and (v) FUNDER may exercise its
rights under the Assignment of Lease, Al) rights,
powers and remedies of FUNDER in connection with
this Agreement and the Merchant Security Agreement
and Guaranty may be exercised at any time by
FUNDER after the occurrence of an Event of Default,
are cumulative and not exclusive, and shall be in
addition to any other righls, powers or remedies
provided by law or equity.

3.3 Costs. Merchant and each Owner/Guarantor shall pay
to FUNDER all costs reasonably incurred by FUNDER
in connection with (a) any Event of Default including
without limitation any breach by Merchant or any
Owner/Guaraator of the representations, warranties and
covenants in this Agreement or the Merchant Security
Agrcement and Guaranty, and (b) the enforcement of
FUNDER?s remedies set forth in Section 3.2 hereof,
including but not limited to court costs and altorneys*
fees,

Colonial Funding Network as Servicing Agent
Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 4 of 35

3.4 Required Notihentions, © Merchant and each
Owner/Guarantor shall give FUNDER written
notice within 24 hours of any filing by Merchant or
any Owner/Guarantor under Title 11 of the United
States Code or of the occurrence of any other event
described in Section 3.1(c) hereof. Merchant shall
give FUNDER seven days’ written uofice prior to
the closing of any sale of all or substantially all of
Merchant’s assets or stock, Merchant shall give
FUNDER seven days’ written notice prior to the
suspension, dissolution or terminations its business,

3.5 Default Fee. Upon the Occurrence of any Event of
Default, and written notice to Merchant thereof,
Merchant shall pay to FUNDER a default fee (“Default
Fee”) of $2,500. This Default Fee shalt be payable on
demand and stand in addilion to any other fees or
penalties outlined within this Agreement, the Merchant
Security Agreement or Guaranty.

3.6 Processor Change Fee. Merchant shall pay a
processor change [ve (the “Processor Change Fee”) to
FUNDER in the amount of $5,000.00 in the event that
Merchant (i) uses multiple card processing terminals
without the prier written consent of FUNDER, (ii)
changes its card processor without the prior written
consent of FUNDER or (iii) directs Processor to
deliver settlement amounts to any account other than
the Bridge / Control Account (if Merchant is required
io open a Bridge / Control! Account), Such Processor
Change Fee (i) shall be due and payable to FUNDER
on demand, (ii) is not exclusive of, and is cumulative
with, any other fee or amount paid or payable to
FUNDER by Merchant pursuant to this Agreement or
the Merchant Security Agreement and Guaranty; and
Gii) shall not be construed as a waiver of any Event of
Default hereunder or under the Merchant Security
Agreement and Guaranty or as otherwise operating to
reduce or limit FUNDER’s rights or remedics provided
for hereunder, under the Merchant Security Agreement
and Guaranty or at law or in equity.

 

3,7 Miscellaneous Service Fees. Merchant shall pay
certain fees for services related to the origination
and maintenance of accounts which may include but
not be limited to: Merchant funding is done
electronically to their designated bank account and
charged a fee of $35.00 for a Fed Wire or $15.00 for
an ACH, The fee for underwriting and origination
is paid from the tunded amount in accordance with
the schedule below, {If Merchant is utilizing a
Bridge / Control Account, there is an upfront fee of
$395.00 for the bank fees and administrative costs
of maintaining such account for each cash advance
agreement with Merchant. Fund transfers from
Bridge / Control Accounts to Merchant’s operating
bank account will be charged $10.95 per month via
ACH. This tee will continue if the bridge account
remains open after the RTR is paid. Merchant will
be charged $50.00 for cach change of its operating
bank account once active with FUNDER. Any
administrative adjustments associated with changes
lo the Specified Percentage will incur a fee of
$75.00 per occurrence, (Alt fees are subject to
change)

 

INITIALS:

 

 

 

TY. MISCELLANEOUS

4.1 Muodifientions: Agreements. No modification,
amendment, or waiver of any provision of, or consent
to any action under, this Agreement or the Merchant
Security Agreement and Guaranty shall be elective
untess the same is in writing and signed by FUNDER

4.2 Assigninent. Merchant acknowledges and understands
that FUNDER is acting on its own behalf and as the
administrator and lead investor for a group of
independent co-investors a list of which can be
provided to Merchant afer funding and upon written

notice to FUNDER. FUNDER may assign its mghts
CFN MCA 01-25-16

 

and/or obligations under this Agreement and/or the
Merchant Security Agreement and Guaranty in whole
or in part without prior notice to Merchant or any
Owner/Guarantor, including, without limitation, its
right to receive all or any portion of the Purchased

Amount and its obligation to fund all or any portion of

the Purchase Price. Merchant acknowledges that, if any
such assignment is made, persons other than FUNDER
may have the right to exercise rights or remedies
against Merchant pursuant to this Agreement
Merchant shall not have, and no Owner/Guarantor shall
have, the right to assign its rights and/or obligations
under this Agreement and/or the Merchant Security
Agreement and Guaranty or any interest herein or
therein without the prior written consent of FUNDER,
which consent may be withheld in FUNDER’s sole
discretion

4.3 All notices, requests, consent, demands and other
communications hereunder and under the Merchant
Security Agreement and Guaranty shall be delivered by
ordinary mail, effective upon mailing, to the respective
parties to this Agreement and ihe Merchant Security
Apreement and Guaranty at the addresses sel forth in
this Agreement and shall become cffective only upon
receipt, The Parties hereto may also send such nolices,
requests, consent, demands and other communications
via facsimile (“FAX”) or electronic mail (“Email”) at
such FAX numbers and email addresses communicated
by the parties hereto in writing.

4.4 Waiver Remedies. No failure on the part of FUNDER
to exercise, and no delay in exercising, any right under
this Agreement or the Merchant Security Agreement
and Guaranty shall operate as a waiver thereof, nor
shall any single or partial exercise of any right under
this Agreement or the Merchant Security Agreement
and Guaranty preclude any other or further exercise
thereof or the exercise of any other right. The remedies
provided hereunder and under the Merchant Security
Agreement and Guaranty are cumulative and not
exclusive of any remedies provided by law or equity

4.5 Solicitations. Merchant and each Owner/Guarantor
authorize FUNDER and its affiliates to communicate
with, solicit and for market to Merchant and each
Owner/Guarantor via regular mail, telephone, email and
Jacsimile in connection with the provision of goods or
services by FUNDER, its affiliates or any third party
that FUNDER shares, transfers, exchanges, discloses or
provides information with and will hold FUNDER, its
affiliates and such third parties harmless against any
and all claims pursuant to the federal CAN-SPAM ACT
of 2003 (Controlling the Assault of Non-Solicited
Pornography and Marketing Act of 2003), the
Telephone Consumer Protection Act (TCPA), and any
and all other state or federal laws relating lo
transmissions or solicitations by and any of the methods
described above.

4.6 Terminated Merchant File and Match File.
Merchant expressly acknowledges that a Terminated
Merchant File (“TMF”), or any successor therelo, is
maintained by MasterCard or VISA containing the
business name and names and
principals of merchants which have been terminated for
one or more of the reasons specified in MasterCard or
VISA operating regulations. Such reasons include, but
are not limited to, fraud, counterfeit drafts,
unauthorized transactions, excessive charge-backs and
retrieval requesis, money laundering, or where a high
security risk exists. MERCHANT ACKNOWLEDGES
THAT PROCESSOR AND FUNDER ARE
REQUIRED TO REPORT THE BUSINESS NAME OF
MERCHANT AND THE NAMES AND
IDENTIFICATION OF ITS PRINCIPALS TO TIE
TMF WHEN A MERCHANT IS TERMINATED FOR
ONE OR MORE OF THE REASONS SPECIFIED IN
MASTERCARD OR VISA OPERATING
REGULATIONS. MERCHANT EXPRESSLY
AGREES AND CONSENTS TO SUCH REPORTING
RY PROCESSOR AND FUNDER AND RELEASES
EACH FROM ANY DAMAGES FOR DOING SO IN

 

Colonial Funding Network as Servicing Agent

identification of

GOOD FAITH.

4.7 Binding Effect; Governing Law, Venue_and
Jurisdiction. This Agreement and the Merchant
Security Agreement and Guaranty shall be binding
upon and inure to the benefit of Merchant, each
Owner/Guarantor, FUNDER (and it’s Participants)
and heir respective successors and assigns
FUNDER’s Participants shall be third party
beneficiaries of all such agreements. This Agreement
and the Merchant Security Agreement and Guaranty
shall be governed by and construed in accordance
with the laws of the State of New York, without
regard to any applicable conflicts of law principles.
Any suit, aclion or proceeding arising hereunder or
under the Merchant Security Agreement and
Guaranty, or the interpretation, performance or
breach hereof or thereof, shall, if FUNDER so elects,
be instituted in any court sitting in New York, New
York, (the “Acceptable Forum’). Each of Merchant
and each Owner/Guarantor agrees that any state or
federal court sitting in the Acceptable Forum is
convenient to it, hereby irrevocably — and
unconditionally submits to the personal jurisdiction
of any such court and hereby waives any and all
objections to jurisdiction or venue. Each of Merchant
and each Owner/Guarantor agrees that a_ final
judgment in any such suit, action or proceeding
brought in any such court shall be conclusive and
binding upon such party and may be enforced in any
other courts lo whose jurisdiction such party is or
may be subject, by suit upon such judgment. Should
such suit, action or proceeding be initiated in any
other forum, Merchant and each Owner/Guarantor
waiye any right to oppose any motion or application
made by FUNDER to transfer such suit, action or
proceeding to the Acceptable Forum.

48 Survival of Representation, ete. All
representations, warranties and covenants herein and
in the Merchant Security Agreement and Guaranty
shall survive the execution and delivery of this
Agreement and the Merchant Security Agreement
and Guaranty and shall continue in full force until all
obligations under this Agreement and the Merchant
Security Agreement and Guaranty shall have been
satisfied in full and this Agreement and the Merchant
Security Agreement and Guaranty shall have
terminated,

4.9 Severability. In case any of the provisions in this
Agreement or the Merchant Security Agreement and
Guaranty is found to be invalid, illegal or
unenforceable in any respect, the validity, legality
and enforceability of any other provision contained
herein or therein shall not in any way be affected or
impaired

4.10 Entire Agreement. Any provision hereof or of the
Merchant Security Agreement and Guaranty
prohibited by law shal! be ineffective only to the
extent of such prohibition without invalidating the
remaining provisions hereof or thereof. This
Agreement and the Merchant Security Agreement
and Guaianly embody the entire agreement between
Merchant, each Owner/Guarantor and FUNDER and
supersede all prior agreements and understandings
relating lo the subject matter hereof.

 
Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 5 of 35

4.12. ARBITRATION. PLEASE READ THIS
PROVISION OF THE AGREEMENT
CAREFULLY. THIS SECTION PROVIDES

THAT DISPUTES MAY BE RESOLVED BY

BINDING ARBITRATION. ARBITRATION

REPLACES THE RIGHT TO GO TO COURT,

HAVE A JURY TRIAL OR INITIATE OR

PARTICIPATE IN A CLASS ACTION. IN

ARBITRATION, DISPUTES ARE RESOLVED

BY AN ARBITRATOR, NOT A JUDGE OR

JURY. ARBITRATION PROCEDURES ARE

SIMPLER AND MORE LIMITED THAN IN

COURT. THIS ARBITRATION PROVISION IS

GOVERNED BY THE FEDERAL

ARBITRATION ACT (FAA), AND SHALI. BE

INTERPRETED IN THE BROADEST WAY

THE LAW WILL ALLOW.

Covered claims

* You or we may arbitrate any claim, dispute or
controversy between you and us arising out of or
related to your account, a previous related account
or our relationship (called “Claims”).

° If arbitration is chosen by any party, neither
you nor we will have the right to litigate that
Chim in court or haye a jury trial on that
Claim.

® Except as stated below, all Claims are subject to
arbitration, no matter what legal theory they’re
based on or whal remedy (damages, or injunctive
or declaratory relicf) they seek, including Claims
based on contract, tort (including intentional tort),
fraud, agency, your or our negligence, statutory or
regulatory provisions, or any other sources of law;
Claims made as counterclaims, cross-claims,
third-party claims, interpleaders or otherwise;
Claims made regarding past, present, or future
conduct; and Claims made independently or with
other claims. This also includes Claims made by
or against anyone connected with us or you or
claiming through us or you, or by someone
making a claim through us or you, such as a co-
applicant, authorized user, employee, agent,
Tepresentative or an affiliated/parent/subsidiary
company.

Arbitration limits

® Individual Claims filed ina small claims court are
not subject to arbitration, as long as the matter
slays in smal] claims court

© We won't initiate arbitration to collect a debt from
you unless you choose to arbitrate or assert a
Claim against us. 1f you assert a Claim against us,
we can choose to arbitrate, including actions lo
collect a debt from you. You may arbitrate on an
individual basis Claims brought against you,
including Claims to collect a debt.

e Claims brought as part of a class action, private
attorney general or other representalive action can
be arbitrated only on an individual basis. The
arbitrator has no authority to arbitrate any claim
on a class or representative basis and may award
relicf only on an individual basis. HM arbitration is
chosen by any party, neither you nor we may
pursue a Claim as part of a class action or other
representative action. Claims of 2 or more persons
may nol be combined in the same arbitration.
However, applicants, co-applicants, «authorized
useTs on a single account and/or related accounts,
or corporate affiliates are here considered as one
person,

How arbitration works

® Arbitration shall be conducted by the American
Arbitration Association (“AAA”) according to
this arbitration provision and the applicable AAA
abitration rules in effect when the claim is filed
(CAAA Rules”), except where those rules conilict
with this arbivation provision, You can obtain
copes of the AAA Rules at the AAA‘s website
(www adr.org) or by calling 800-778-7879 You

CFN MCA 01-25-16

or we may choose to have a hearing, appear at any
hearing by phone or other clectronic means,
and/or be represented by counsel. Any in-person
hearing will be held in the same city as the U.S,
District Court closet to your billing address.
Arbitration may be requested any time, even
where there is a pending lawsuil, unless a trial has
begun or a final judgment entered. Neither you
nor we waive the right to arbitrale by filing or
serving a complaint, answer, counterclaim,
motion, or discovery in a court lawsuit, To
choose arbilration, a party may file a motion to
compel arbitration in a pending matter and/or
commence arbitration by submitting the required
AAA forms and requisite filing fees to the AAA.

¢ The arbilralion shal! be conducted by a single
arbitrator in accord with this arbitration provision
and the AAA Rules, which may limit discovery
The arbitrator shall not apply any federal or state
tules of civil procedure for discovery, but the
arbitrator shall honor claims of privilege
recognized at law and shall take reasonable steps
to protect account information and other
confidential information of either party if
requested to do so. The arbitrator shall apply
applicable substantive Jaw consistent with the
FAA and applicable statute of limitations, and
may award damages or other relief under
applicable law.

e The arbitrator shall make any award in wniting
and, if requested by you or us, may provide a brief
statement of the reasons for {he award. An
arbitration award shall decide the rights and
obligations only of the parties named in the
arbitration, and shall not have any bearing on any
other person or dispute

Paying for arbitration fees

® We will pay your share of the
arbitration fee for an arbitration of Claims of $75,000 or
less if they are unrelated to debt collection. Otherwise,
arbitration fees will be allocated according to the
applicable AAA Rules. If we prevail, we may not
recover our arbitration fces, unless the arbitrator
decides you Claim was frivolous. All parties are
responsible for their own attorney’s fees, expert fees
and any other expenses, unless the arbitrator awards
such fees or expenses to you or us based on applicable
law.

The final award

« Any award by an arbitrator is final unless a party
appeals it in writing to the AAA within 30 days of
notice of the award, The arbitration appeal shall
be determined by a panel of 3 arbitrators. The
panel will consider all facts and legal issues anew
based on the same evidence presented in the prior
arbitration, and will make decisions btsed on a
majority vote. Arbitration fees for the arbitration
appeal shall be allocated according to the
applicable AAA Rules. An award by a panel on
appeal is final A final award is subject to judicial
seview as provided by applicable law,

Survival and Severability of Terms

¢ This arbitration provision shall survive changes in
this Agreement and termination of the account or
the relationship between you and us, including the
bankruptcy of any party and any sale of your
account, or amounts owed on your accounl, lo
another person or entity. If any part of this
arbitration provision is deemed invalid or
unenforceable, the other terms shall remain in
force, except that there can be no arbilration of a
class or representative Claim, This arbitration
provision may not be amended, severed ar
waived, except as provided in this Agreement or
ina writlen agreement between you and us

Colonial Funding Network as Servicing Agent

4.11 Facsimile Acceptance. Facsimile signatures
shall be deemed acceptable for all purposes

4,13 Counterparts; Facsimile and PDF Acceptunee..
This Agreement and the Merchant Security
Agreement and Guaranty may be executed in
counterparts, cach of which shal] constitute an
original, but all of which together shall constitute
one instrument, Signatures on this Agreement and
the Merchant Security Agreement and Guaranty sent
by facsimile or PDF will be treated as original
signatures for all purposes,

INITIALS: (?

Origination Fec Schedule (From 3.7)

Amount Funded Origination Fee
Up to $7,500.00 $199.00
$7,501.00-525,000.00 $295.00
$25,000.00-$50,000.00 $395.00
$50,001.00-$100,000.00 $595.00
$100,001.00-$250,000.00 $795.00

Over $250,000.00 $995.00

Due diligence Fee $0.00
Adniinistrative Fee $0.00

UCC Termination Fee $150

*+* All fees listed in this contract are subject to

change.
INITIALS: a
Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 6 of 35

MERCHANT SECURITY AGREEMENT AND GUARANTY
Merchant’s Legal Name: Sammys Grill, LLC/ STADIA BAR & GRILL LICENSING CO LLC
D/B/A: Stadia Bar and Grill/ STADIA SPORTS GRILL

Physical Address: 22762 Westheimer Pky City: Katy State: TX Zip: 77450
#400
Federal! JD/

SECURITY AGREEMENT

Security Interest, To secure Merchant’s payment and performance obligations to FUNDER and its affiliates or the Funders, a list of which may be provided to the Merchant if
requested in writing afler the funding of the purchase closes under the Merchant Cash Advance Agreement between Merchant and FUNDER (the “Merchant Agreement”),
Merchant hereby grants to FUNDER a security interest in all personal property of Merchant, including all accounts, chattel paper, cash, deposit accounts, documents, equipment,
general intangibles, instruments, inventory, or investment property, as those terms are defined in Article 9 of the Uniform Commercial Code of the State of New York as amended
(the “UCC”), whether now or hereafter owned or acquired by Merchant and wherever located; and all proceeds of such property, as that term is defined in Article 9 of the UCC
(collectively, the “ColJateral”), If the Merchant Agreement identifies more than one Merchant, this Security Agreement applies to each Merchant, jointly and severally

 

 

Merchant acknowledges and agrees that any security interest granted io FUNDER under any other agreement between Merchant and FUNDER will secure the obligalions
hereunder, and that the Merchant’s payment and performance obligations secured by this Security Agreement, and the Collateral granted hereunder, shall be perfected under any
previously filed UCC-! or UCC-3 statement, perfecting FUNDER’s interest in the Collateral.

Merchant further acknowledges and agrees that, if Merchant enters into future Agreements with FUNDER, any security interest granted to FUNDER under such future
Agreements will relate back to this Security Agreement, and that the Merchant’s payment and performance obligations, and the Collateral granted, under such future Agreements,
shall relate back to, be perfected under, and made a part of, any previously filed UCC-1 or UCC_3 statement, perfecting FUNDER’s interest in the Collateral

Cross-Callateral, To secure Guarantor’s payment and performance obligations to FUNDER(and the Funders) under this Merchant Security Agreement and Guaranty (this
“Aareement”), each Guarantor hereby grants FUNDER, for itself and its participants, a security interest in Sammy's Grill LLC 2/ Sammy's Grill LLC 3 (d/b/a Sammy's

execution of this Agreement,

Guarantor acknowledges and agrees that any security interest granted to FUNDER under any other agreement between Guarantor and FUNDER will secure the obligations
hereunder, and that the Guarantor’s payment and performance obligations under this Agreement, and the Additional Collateral granted hereunder, shall be perfected under any
previously filed UCC-! or UCC-3 statement, perfecting FUNDER’s interest in the Additional Collateral.

Guarantor further acknowledges and agreements that, if Guarantor enters into future Agreements with FUNDER, any sccurily interest granted 10 FUNDER under such future
Agreements will relate back to this Agreement, and that the Guarantor’s payment and performance obligations, and the Additional Collateral granted, under such future
Agreements, shall relate back to, be perfected under, and made a part of, any previously filed UCC-1 or UCC-3 statement, perfecting FUNDER’s interesting the Additional
Collateral

Each of Merchant and each Guarantor agrees to execute any documents or take any action in connection with this Agreement as FUNDER deems necessary to perfect or maintain
FUNDER’s first priority security interest in the Collateral and Additional Collateral, including the execution of any control agreements. Each of Merchant and cach Guarantor
hereby authorizes FUNDER to file any financing statements deemed necessary by FUNDER to perfect or maintain FUNDER’s security interest, which financing statements may
contain notification that Merchant and each Guarantor have granted a negative pledge to FUNDER with respect to the Collateral and Additional Collateral, and that any subsequent
lender or lienor may be tortiously interfering with FUNDER’s rights. Merchant and each Guarantor shall be jointly and severally Jiable for and shall pay to FUNDER upon
demand all costs and expenses, including but not limited to attorneys’ fees, which may be incurred by FUNDER in protecting, preserving and enforcing FUNDER’s security
interest and rights.

Negative Pledge. Each of Merchant and cach Guarantor agrees not to create, incur, assume, or permit to exist, directly or indirectly, any additional cash advances, loans, lien or
other encumbrance on or with respect to any of the Collateral or Additional Collateral, as applicable without written permission of FUNDER,

Consent to Enter Premises and Assign Lease. FUNDER shall have the right to cure Merchant’s default in the payment of rent for the Premises on the following terms. In the
event Merchant is served with papers in an action against Merchant for nonpayment of rent or for summary eviction, FUNDER may exccute its rights and remedics under the
Assignment of Lease. Merchant also agrees that FUNDER may enter into an agreement with Merchant’s landlord giving FUNDER the right: (a) to enter the Premises and to take
possession of the fixtures and equipment therein for the purpose of protecting and preserving same; and (b) to assign Merchant’s lease to another qualified merchant capable of
operating a business comparable to Merchant’s at the Premises

Remedies. Upon any Event of Default, FUNDER may pursue any remedy available at law (including those available under the provisions of the UCC) or in equity to collect,
enforce, or satisfy any obligations then owing to FUNDER, whether by acceleration or otherwise.

GUARANTY

Performance Guaranty. Each undersigned Guarantor (“Ciuammtor”) hereby unconditionally guarantees 1e FUNDER, and its affiliates or the Funders, , the payment and
performance by Merchant of all of its obligations under this Agreement and the Merchant Agreement, as cach agreement may be renewed, amended, extended or otherwise
modified from time to time (the “Guaramteed Obligations”). Guarantor shall be liable for and FUNDER may charge and collect all costs and expenses, including but not limited to
attorneys’ fees, which may be incurred by FUNDER in connection with the collection of any or all of the Guaranteed Obligations from Guarantor or the enforcement of this
Agrcement. (It is understood by all parties that this Guaranty is not an absolute personal guaranty of payment and that the signors are only guaranteeing that they will not take any
aclion or permit the meichant to lake any action thal is a breach of this agreement.)

Guarantor Waivers. Jn the event that Merchant fails to. make a payment when due or otherwise perform under the Merchant Agreement, FUNDER may enforce its righls under
this Agreement without first seeking to obtain payment from Merchant, any other guarantor, or any Collateral or Additional Collateral FUNDER may hold pursuant to this
Agreement or any other guaranty

FUNDER does not have to nolify Guarantor of any of the following events and Guarantor will not be released from any of its obligations under this Agreement if it is not notified
of: (i) Merchant’s failure (o pay Limely any amount owed under the Merchant Agreement; (ij) any material or adverse change in Merchant’s financial condition or business
operations; (iii) uny sale or other disposition of any collateral securing the Guaranteed Obligations, including without limitation the Collateral or Additional Collateral, or any other
puarantee of the Guaranteed Obligations: (iv) FUNDER’s acceptance of this Agreement; or (v) any renewal, extension or other modification of the Merchant Agreement or
Merchant's other obligations to FUNDER. In addition, FUNDER may take any of the following actions without releasing Guarantor from any of its obligations under this
Agreement ° (i) renew, extend or otherwise modify the Merchant Agreement or Merchant's other obligations to FUNDER, (ii) release Merchant fiom its obligations to FUNDER;
(iii) scll, release, impair, waive or otherwise [ail lo realize upon any collateral securing the Guaranteed Obligations or any other guarantee of the Guaranteed Obligations, and (iv)
foreclose on any collateral securimg the Guaranteed Obligations or any other guarantee of the Guaranteed Obligations, including without limitation the Collateral or Additional

CFN MCA 01-25-16 Colonial Funding Network as Servicing Agent
Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 7 of 35

Collateral, in a manner that impairs or precludes the right of Guarantor to obtain reimbursement for payment under this Agreement. Unul the Purchased Amount and Merchant’s
ather obligations to FUNDER under the Merchant Agreement and this Agreement are paid and performed in full, Guarantor shall not seck reimbursement from Merchant or any
other guarantor for any amounts paid by it under this Agreement, Guarantor pennanently waives and shall not seck lo exercise any of the following rights that it may have against
Merchant, any other guarantor, or any collateral provided by Merchant or any other guarantor, for any amounts paid by it, or acts performed by il, under this Agreement: (i)
subrogation ; (ii) reimbursement; (iii) performance; (iv) indemnification; or (v) contribution. In the event that FUNDER must return any amount paid by Merchant or any other
guarantor of the Guaranteed Obligations because that person has become subject lo a proceeding under the United Stales Bankruptey Code or any similar law, Guarantor’s
obligations under this Agreement shall include that amount. Guarantor agrees that its obligations under this Agreement shall be irrevacable and shall be unconditional irrespective
ofany circumstance that might otherwise operate as a legal or equitable discharge ofa guarantor or a defense of a guarantor,

Guarantor Acknowledgement. Guarantor acknowledges that: (i) he/she understands the seriousness of the provisions of this Agreement and (hat any misrepresentation
may constitute fraud; (ii) he/she has bad a full opportunity to consult with counsel of his/her choice; and (iii) he/she has consulted with counsel of his/her choice or has

decided not to avail himself/herself of that opportunity.
INITIALS: (2

Joint and Several Liability. The obligations hereunder of each Guarantor are joint and several.

THE TERMS, DEFINITIONS, CONDITIONS AND INFORMATION SET FORTH IN THE “MERCHANT CASH ADVANCE AGREEMENT”, INCLUDING THE
“MERCHANT CASH ADVANCE AGREEMENT TERMS AND CONDITIONS”, ARE HEREBY INCORPORATED IN AND MADE A PART OF THIS AGREEMENT.
CAPITALIZED TERMS NOT DEFINED IN THIS AGREEMENT SHALL HAVE THE MEANINGS SET FORTILIN TNE MERCHANT CASH ADVANCE AGREEMENT,
INCLUDING THE MERCHANT CASH ADVANCE AGREEMENT TERMS AND CONDITIONS.

MERCHANTS AND OWNERS/GUARANTORS ACKNOWLEDGE THAT THIS WRITING REPRESENTS THE ENTIRE AGREEMENT BETWEEN THE PARTIES
HERETO. IT IS UNDERSTOOD THAT ANY REPRESENTATIONS OR ALLEGED PROMISES BY INDEPENDENT BROKERS OR AGENTS OF ANY PARTY If NOT
INCLUDED IN THIS WRITTEN AGREEMENT ARE CONSIDERED NULL AND VOID. ANY MODIFICATION OR OTHER ALTERATION TO THE AGREEMENT MUST

BE IN WRITING AND EXECUTED BY THE PARTIES TO THIS CONTRACT.
C ? INITIALS: C-

 

 

 

 

 

 

 

 

MERCHANT #1
By Sammy Vela

(Priat Name and Title) (Signature)
SS# Drivers License Number:
MERCHANT #2
By

(Print Name and Title) (Signature)
SSH Drivers License Num
OWNER/GUARANTOR #41
By Sammy Vela

(Print Name and Title) (Signature)
SSA Drivers License Number:
OWNER/GUARANTOR #2
By

(Print Name and Title) (Signature)
SS# Drivers License Number:

CFN MCA 01-25-16 Colonial Funding Network as Servicing Agent
Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 8 of 35

Trust Capiial Funding

MERCHANT CASH ADVANCE AGREEMENT

Agreement dated October 262016 between Trust Capital Funding. (“FUNDER”) doing business at 10 Keamey Rd Suite, 102 Needhatn, MA 02494 and the
merchant fisted below (“the Merchant");

Merchant's Legal Name: SAMMY'S GRILL LLC 3

 

D/B/A: Sanimy's Sports Grill 3 State of Incorpoyation / Organization: TX
Type of entity; () Corporation ( X) Limited Liability Company ( ) Liuiited Partnership () Limited Liability Partnership () Sole Proprietor
Physical Addrega: 7035 W. Grand Parkway #99 Clty; Richmond Stato: TX. Zip: 77406
Date business started (mm/yy): L/S . Federu] ID

PURCHASE AND SALE OF FUTURE RECEIVABLES

Merchant hereby selis, assigns and transfirs to PUNDER, lig the lead purchaser for italfand other co-lavestort, (making FUNDER, on behalf of itself and oll oo-investors {collectively the
Funder), the absolitie owner] in consideration ofthe purchase price specified below (the "Ppmbnap Price”), all of Merabant’s futuro accounts, Contact rights and other rights to payment
arising from of relating to the ume by Merchant's cumomers of onah, credit cards, charge cards, debjt cards, prepaid cards, mobile paysients and other similar payment methods in the ordinary
course OF Merchant's business (the “Recelpts") for the payment of Merchant's tale of goods or rendirion of sorvices until the pirchused amount epeotiied below (the “Purchased Amount’) has
bens datlvored by Membant to FUNDER, provided that the Purchase Price, the Specified Pascentage (aa deflucd below) and/or the Purchased Amount may be adjusted by FUNDER and
Merclaat in, writing ifone or more card processing conditions are not satisfied. ,

‘The Purchased Amount shal} be paid © FUNDER by Merchant's using snd irrevocably authorizing only ong card processor acceptable to FUNDER C'Beocessor”) to rerait to or for the benefit
of FUNDER the percentage specified below (the “Specified Porcentana”) of Meschant’a settleraent amounts due from aach certl issuer with coupect to the Recelpts, until such thm as
FUNDER receives paymont ia full of tho Purchased Amount Pusthormore Merchant will not enter into another cash advance agceement or any other type of factoring agreement, oy any other
type of oredit/debit card processing durtag the testn of this contact. Notwithstanding anything to the contrary in tus Agreement or any other agreement between FUNDER and Morchant, upon
the occurrence of an Event of Default under Section 3 of the MPRCHANT CASH ADVANCE AGREEMENT TERMS AND CONDITIONS, the Specified Percentage shall equa) 100%

Purchase Price: $120,000.00 Specified Percentage: 23% Recelpts Purehased Amount: $171,600.00

TRE TERMS, DERINITIONS, CONDITIONS AND INFORMATION SET FORTH IN THE “MERCHANT CASH ADVANCE AGREEMENT TERMS AND CONDITIONS",
THE “MERCBANT SECURITY AGREEMENT AND GUARANTY" AND “ADMINISTRATIVE FORM” [Noter Is there a separate Administrative Form] ARE HEREBY
INCORPORATED EIN AND MADE A PART OF THIS AGREEMENT,

< 2
MERCHANT # -s
By Sammy Vein

 

 

 

 

 

 

 

 

 

 

 

 

  
    
    
  

(Print Nama aud Tide) (Slguatere) °
MERCHANT #2
By

@riot Nome and mT
OWNER/GUARANTOR #1 ie
By Snmmy Yeln Hak

(Print Name and P

1 re

OWNER/GUARANTOR A2 i i
By alt’

(Print Name and si
Trost Capital Funding. A. ar \ VS ) K f
zy Capital Funding May wv Je so\als { (i.8

(Company Officer} one

dion il
Each parson signing this Agreement on behalf: HY trohant representa that he or she Je authorized to sign this Agreement on b f Merchant, and cach person signing this Agreement on

behalf of Mecchant and/or as OwnerGuarnted
produce a monthly statement reflecting the dol:
ANY MISREPRESENTATION MADE BY:
SEPARATE CAUSE OF ACTION FOR FA

Pfesents that the information provided herein and m all of FUNDER’s forms i Hr lip, accurate and complete in all respects. FUNDER btby
iy of Ure Specified Peretalage of Recelpth frow Marchant to FUNDER qd (ts palticipants via Processor,

-RCHANT OR ANY OWNER/GUARANTOR IN CONNECTION WITH THIS AGREEMENT MAY CONSTITUTE A

AUD OR INTENTIONAL MISREPRESENTATION. t ih

 

AUTHORIZED SERVICING AGENT ~ t oWuial Funding Network, Isc, fork

Colonial Fandiog Network, Inc, (Colonial), ty the Aathorized Serviclog Agent of the FUNDER for this contract providipg 'uduinistrative, hookkecping, reportiog ond support
services for the FUNDER and the Merchant, Colonial i not affiliated or ovned by the FUNDER and ls acting as indepenent agent for services Inclading but not limited to
bachgrowad cheely, credit checks, geseraldhderwriting review, filing UCC-1 security interests, cush managemeat, eccoant reporting aad remit copture, Colonia) cary at tts
sole direretion participate io this fieascing Hy providlog o ypsell portloy ofthe funds for this transection directly to the SUNDER. Colonial is not n credit card processor, or io
tho business of processing credit cards, Merchant hereby ockwowledges that ly yo event will Colontal be lable for any-eldims made agalust the FUNDER or the Processus wer
any legal theory for lost profits, lost reverts, lost busioess Opportunky, exemplary, punithe, spectal, Ineldental, indirect or consequential damages, each of which is walved by

the Merchant and Owner/Guarantor, jc i '

We ti
MERCHANT #1 it > i S
By Sammy Vela oh ' =
(Print Name and ii Q ‘) ene )

tries
HE

 

 

 

 

 

 

 

 

 

CFN MCA 01-25-16 Colonial Funding Network as Servicing Agent :
Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 9 of 35

I, TERMS OF ENROLLMENT JN PROGRAM

1.1 Merebant Cash Advance Agreement, These torms
and conditions shall be incorporated in.and made a part
of the attached Merchant Cash Advance Agreement
(such Merchapt Cash Advance Agreement, as

supplemented by these teems and conditions, this

o

ASIEEMment™), .
1.2 Merchant Processing Agreement Merchant shal}
execute an agreetnent (the “Merchant Processing

Agtéenent"’) acceptable to FUNDER, with a catd
processor acceptable to FUNDER, to bitain card
processing services. Merchant shall authorize Processor
to deduct the amounts owed to FUNDER for the
Receipts as specified herein from settlement amounts
which would otherwise be due to Metchant from
Procassor card transactions and to pay suchi amounts to
FUNDER pursuant to FUNDER’s instructions to
Processor. The authorization shall be imevocable
without the written consent of FUNDER. Procéssor may
rely upon the instructions of FUNDER, without any
independent verification, in making such deductions and
payments, and Merchant waives apy claims for damages
it may haye against Processor in connection with such
acts unless such damages were due 10 Processor’ s failure
to follow FUNDER’ instructions, o

1.3 Purchs R fon, FUNDER may: -in its sole
discretion, reduce the Purchase Price if ane or more card
processing conditions are not satisfied. :

14 Bridge / Control Account. Merchant ray be required
to open a new bank account into which 100% of the
Settlement amounts will be deposited and the Specified
Percentage collected by FUNDER (the “Bridge /
Conroe) Account”), Merchant appoluts FUNDER as
“Actlhg Agent” over the Bridge / Control Account,
and shall Instruct Processor to desigaate the Bridge /
Control Account 33 the deposit account for all of
Merchant's customers’ card transactions. Merchant
assumes Bll responsiblity for all fees, costs, charge.
backs or suspicious items processed through the
Bridge / Control Account (see “Miscellaneous Servics
Fees” paragraph 3.7), Merchant agrees to. maintain a
mininum balance in the Bridge / Control Account
(the “Minimum Balance”) equal to the per-moanth
average of all {ees charged to Merchant by Processor,
averaged over a six-month period, ‘

145 : i Merchant and each
Owner/Guarantor authorize FUNDER, its agents and
Fepresentatives, and any credit reporting agency engaged
by FUNDER, to investigate their creditworthiness,
financin! responsibility and history, and they: agree to
provide FUNDER ony financial stntements, tox returns,

references, or other credit or financinl information as -

FUNDER deams necessary prior t or after execution of
this Agreement. A photocopy of this authorization will
be deemed as seceptable for release of credit and
Gnanciat information. Merchant and each
Owner/Guarantoy authorize FUNDER to update their
credjt and financial profile frovi tine to‘time in the
Fututé, «2 FUNDER deems appropriste. An investigative
or consumer report may be made or obtained in
connection with this Agreement.

16 Transactional History. | Merchant’ authorizes
Processor and each of Merchant’s banks to provide
POUNDER upon request with Merchant's card history or
bank statements, as applicable,

1.7 Tudenmificatton, Merchant and, each
Owner/Guarantor jointly and severally indemnify and
hold harmless Processor, its officers, directors and
shareholders against all losses, damages, claims,
linbilities and expenses (including reasonable attorney's
fees) incurred by Frocessor resulting from (a) claims
asserted by FUNDER for monies owed to FUNDER
ftom Merchant and (b) actions taken by Processor iv
Teliance upon information or instructions provided by
FUNDER.

1.8 No Linbility, In no event will Processor or FUNDER

CFN MCA 01-25-16

(or iny of the Funders) be Jiable for any claims asserted
by Merchant under any legal theory for lost profits, lost
revenues, lost business opportunities, exemplary,
punitive, special, incidental, indirect or conyequentinl
damages, each of which is waived by Merchant and each
Owner/Guarantor.

1.9 Reliance on Terms. Sections 1.2, 1.7, 1.8, 2.5, and
4.6 hereof are agreed to for the bencfit of Merchant,
FUNDER (and if’s Participants) and Processor, and
notwithstanding the fact that Processor is not a party
to this Agreement, Processor may rely upon their
terms and raise them ss a defense In any action.

1.10 Sale of Recelpts, Merchant and FUNDER intend that
the transfer of the interest in the Receipts from Merchant
to FUNDER, constitute a sale, atid not a loan, for al)
purposes. Merchant agrees that the Purchase Price
equals the fair market value of such interest. If
notwithstanding such intent, such transfer 13 not deemed
to constitute a sale, Mecchant hereby grants to FUNDER
a security interest in all right, title and interest of
Merchant itt and to the Receipts, which security interest
shall secure the payment of the Purchased Amount and
all other obligations of Merchant under this Agreement,
In no event shall the aggregate of all amounts deemed
imerest hereunder snd charged or collected hereunder
exceed the highest mte pennissible ar law, Jn the event
that a court determines that FUNDER hag charged or
received interest hereunder in excess of the highest
applicable rate, the rate in effect hercunder shall
automatically be reduced to the maximutm rate permitted
by applicable law and FUNDER shall promptly refund
to Merchant any interest cecaived by FUNDER in excess
of the maximum Jnwful cate, it being intended that
Merchant not pay or convact to pay, and that FUNDER
Not receive or Contract to receive, directly or indirectly
im any mariner whatsoever, interest in excese of that
which may be pitid by Merchant under applicable law,
Merchant hereby authorizes FUNDER to file any
Tinancing statements deemed necessary by FUNDER to
perfect or maintain FUNDER’s interest in the Reesipts.

Wl : Merchant irrevocably appoints
FUNDER and any assignee of FUNDER as its agent and
attormey-in-fact with full authority to take any action or
execute any instrument or document to settle al)
obligations due to FUNDER from Processor, of upon
the acourrence ofan Event of Default under Section 3.1
hereof, to settle all obligations due to FUNDER from
Merchant, wider this Agrésment, including without
limitation. (i) to obtain and adjust insurance; (ii) to
collect monies due orto become due under or it respect
of any of the Colluteral (as defined in the Merchant
Security Agrerment and Guaranty), Gif) t receive,
endorse ond cojlect any checks, notes, drags,

instruments, documerits or chattel paper in connection .

with clause (i) or clause (ii) above; {ivy) to sign
Merchant’s name on any invoice, bill of lading, or
assignment directing customers of account debtors to
make payment directly to FUNDER; and (v) to file any
claims or take avy action or Institue any proceeding
which FUNDER may deem necessary for the collection
of sny unpaid Purchased Amount from the Collateral, or
otherwise to enforce ita tights with respect to payment
ofthe Purchased Atnount

112 Protection of Information, Merchant and cach
person signing this Agreement on behalf of Merchant
and/or as Owner/Guarantor, in respect of himself or
herself personally, authorizes FUNDER. to disclose to
aity third party information concerning Merchant’s and
exch Owner'yGuarantor's credit standing (including
credit bureau reports that FUNDER obtains) and
business conduct, Merchant and tach Owner/Guarantor
heraby waive to the msximun extent permitted by Jaw
any claim for damages against FUNDER or any of its
affiliates and the Funders relating to any (i) investigation
undertaken by or on behalf of FUNDER as permitted by
this Agreement or (ii) disclosure of information as

MERCHANT CASH ADVANCE AGREEMENT TERMS AND CONDITIONS

permitted by this Agreement.

1.33 Confidentlailty, Merchant understands and agrees
that thé terms ond conditions of the products and
services offered by FUNDER, including this
Agreement, the Merchant Security Agreement and
Guaranty ead sny other documents executed ip
counection with such agreements or related to mich
agreements (collectively, “Confidential Information")
are proprictary and confidential information of
FUNDER. Accordingly, unless disclosure is required
by Jaw or court order, Merchant shall not disclose
Confidential Information to any person other than sn
attorney, accountant, financial advisor or employee of
Merebant who needs to know such information for the
purpose of advising Merchant (“Advisor”), provided
such Advisor uses such information solely for the
purpose of advising Merchant and first agrees In writing
to not disclose Confidential Information to any parson
in accordance with the terros of this Section 1.13,

1.14 Publicity, Merchant and each Owner/Guarantor
authorias FUNDER to use their respective names jn a
listing of clients and in advertising and marketing
materials.

1.135 D/B/A 's. Merchant and each Owter/Guarantor hereby
acknowledge and ages that FUNDER may be using
“doing business a5” ar “d/b/a" names in connection with
various matters relating to the transaction between
FUNDER and Merchant, including the filing of UCC-]
financing statements and-other notices or filings.

1.16 Fi wat! Merchant and each
Owner/Guasantor shall provida to FUNDER upon
Tequest copies of finapcial statements cepresenting the
finincial condition of Merchant and/or auch
Ownet/Guarantor.

Il, REPRESENTATIONS, WARRANTIES AND
COVENANTS

Merchant aod each Owner/Quataritor each represents,
warrants and covensnts that as of the date of this
Agreewent and on each date during the term of this
Agreement:

Financial Conditlon and Financial rmath
financial statements, copies of which have been
_ firnished to FOMDER, and ony financial statements
furnished to FUNDER hereafter, fairly represent the
financial condition of Merchont and each
Owner/Guarautor at such dates, and since those dates
thers has been po materia] adverse change, financial or
otherwise, in such condition or in the operation or
ownership of Merchant. Merchant hea a continuing,
affirmative obligation to advise FUNDER of any
matertal adverse change in its financial condition,

_ operation or ownership,

2.2 vernmental aly, Merchant is and will
Temain jn compliance with all Jaws and bas valid
permits, authorizations and jicenses to own, operate and
lease its properties and to conduct the businesa in which
itis presently engaged.

2.3 Authorization. Merchant, and the person(s) signing
this Agreement on behalf of Merchant, have full power
and authority to execute this Agreement and to incur and
perform the obligations under this Agreewent, all of
which have been duly authorized,

Colonial Funding Network as Servicing Agent
Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 10 of 35

2.4 Insurance, Merchant has and wil! maintain businese-
interruption insurance naming FUNDER as loss payce
and additional insured in such amounts and against such
risks as are satisf\ctory to FUNDER and shall provide
FUNDER proof of such iwsurance upon request

25 Jerchant__ Processin Agreement and
Arrangements. Without FUNDER’s prior: written
consent, Merchant will not (i) change the card
processor through which the Receipts are settled from
Processor to another cord processor; (ii) permit any
event to occur that could cause diversion of any of
Merchant's card transactiona from Processor to another
processors; (ili) change its avangements with Processor
or amend the Marchant Processing Agreement in any
way tbat is adverse to FUNDER: (iv) add card
processing terininals, (¥) use multiple card processing
terminals; (vi) change its Gnencial institution or bank
account{s) (including, ifapplicable, the Bridge / Control
Account), (vil) take any other action that could have any
adverse effect upon Merchomt’s obligations under this
Agreement or FUNDER’s interest in the Receipts; or
(viii) take any action, fail to take any action, or offer any
incentive—economic or otherwise—the result of which
could be to discourage the use of cards that are settled
through Processor, or to induce any customers to pay for
Merchant's services with any means other than cards
that are settled through Processor, or permit any event
to occur that could have en adverse effect on the use,
aeceptance; or authorization of cards for the purchase af
Merchant’s services and products.

2.5 Chonee of Name or Location, Merchant will not
conduct ita businesses under any name other than as
disclosed to Processor and FUNDER or change any of
its places of business. :

2.7 Daily Batch Out Merchant will batch gut receipts
with Processor on a daily basis,

2.8 Estoppel Certificate, Merchant will at any time, and
trom time to time, upon at Jeast one (1) day's prior
notice from FUNDER to Merchant, execute,
acknowledge and deliver to FUNDER and/or to any
other person, firm or corporation specified by
FUNDER, a statement certifying that this Agreement is
unmodified and in full force and effect (or, if there have
been modifications, that the same is in fill forca and
affect as modified and steting the modifications) and
stating the dates on which the Purchased Amount or any
portion thereof has beca paid.

2.9 No Hankru or Insolvency. Merchant and
Owner/Guarantors represent that they are not Insolvent
and neithex Merchant nor any Owner/Guarantor has
Bled any petition for bankmuptcy protection under Title
1) of the United States Code, no involuntury petition for
bankruptcy has been brought or is pending against
Merchant or any Owner/Guorantor, neither Merchant
nor any Owner/Guarantor has admitted in writing its
inability to pay its debts or made a general assignment
for the benefit of creditors, and no other proceeding bas
been instituted by or agninst Merchant or apy
Owner/Guarantor seeking to adjudicate it insolvent or
seeking reorganization, atangement, adjustment ot
composition of it or its debts. Merchant does not
anticipate filing any such bankruptey petition and is not
aware and has uo reason to believe that any such
bankruptcy petition or other proceeding will be filed or
brought againat it or any Owner/Guarantor.

2.10 Other Financing. Merchant sbal] uot enter into any
arrangement, agreement or commitment that relates to
or involves Receipts, whether in the fonn of a purchase
(such as o merchant cash advance) of, a loan against, or
the sale or purchase of credits against, any Receipts,
cash deposits or furure card or mobile payment sales
with any party other than FUNDER, without its written
permission.

2.11 Unencombered Recripts. Merchant has good and
marketable title to all Receipts, free and clear of any and
all Jiabilities, liens, clabns, changes, restrictions,
conditions, options, rights, mortgages, security interests,
equities, pledges and encumbrances of any kind or

CFN MCA 01-25-16

nature whatsoever or any other rights or interests that
pay be inconsistent with the transactions contemplated
With, or adverse to the interests of, FUNDER.

2.12 Business Purpose. Merchant is a valid business in
good etanding under the laws of the jurisdictions in
which jt is organized and/or operates, and Merchant ig
entering into this Agreement for business purposes and
not 4$ A Consumer for personal, family or household
purposes,

2.13 Default Under Other Contracts, Merchant's
execution of or performance under this Agreement will
Hot causé or create any breach or default by Merchant
under any contract with another person or entity.

2.14 Delivery of Confession of Judisnent. Upon
execution of this Agreement, Merchant shall, if
requested by FUNDER, deliver to FUNDER an
executed Confession of Judgment (the “Cottfession of
fudement”), in the form provided by FUNDER, in favor
of FUNDER in the amount of the Purchased Amount.

2.15 Deliyery of Assienment of Lease, Merchant and
each Owner/Guarantor authorize FUNDER to receive
pertinent jnforwation regarding the commercial Jease
for the physical location(s) of Merchant's business (the
“Premises") from any applicable lexsing company and
oragent. Merchant may be nsted to deliver to FUNDER
an executed Assignment of Lease agsiguing all of
Merchant's right, title and interest ip and to the Premises
and under the lease for the Premises to FUNDER (the
“Assignment of Lesca"),

2.16 Sale of Rustnesy, Merchant shall not sell, dispose,
transfer or otherwise convey its business or assets
without (i) the express prior written consent of
FUNDER, and (ji) the written agreement of any
purchaser or transferee assuming all of Mecchant’s
obligations under this Agreement pursuant to
documentation satisfactory to FUNDER,

2.17 Bridge / Control Account, If Merchant ja required to
open a Bridge / Control Account, (i) Merchant will not,
unless otherwise directed {n writing by FUNDER, take
any action to cause the Specified Percentage of the
settlement amounts to he settled or delivered to any
account other than the Bridge / Control Account and (ii)
Merchant will st all times maintain the Minimum
Balance in the Bridge / Control Account.

2.18 Use of Proceeds, Merchant wil] conduct its business
and use the Purchase Price in the ordinary course of its
business, consistent with past practice.

2.19 Accuracy of Uaforimation. All information provided
by Merchant and each Owner/Guarantor to FUNDER
herein, in the Merchant Security Agreement and
Guaranty, and in all other documents executed in

connection with such agreements or related to such
agreements is (rue, accurate and complete in all respects.

 

IN, EVENTS OF DEFAULT AND REMEDIES
3.1 Evenis of Default. The occurrence of any of the
following events shall constitute an “Event of Default’
hereunder: (a) Merchant or any Ownet/Guarantar
violates any term, covenant or condition jn this
Agreement, the Merchant Security Agreement and
Guaranty or any other agreement with FUNDER; (b)
atly representation or waranty by Merchant of any
Owner/Guarantor in this Agreement, the Merchant
Security Agreement and Guaranty or any other
agreement with FUNDER shall prove to have been
Incorrect, incomplete, false or misleading in any
material respect when made; (c) Merchant or any
Ovner/Guarantor admits in writing its inability to pay
ita debty, or makes a geperal assignment for the benefit
of creditors; ox any proceeding shall be instituted by or
agalnst Merchant or any Owner/Guarantor seelting to
adjudicate it bankmipt or insolvent, or seeking
reorganization, atangement, adjustment, or
composition of it or its debta; (¢) any Owner/Gueraptor
sends a notice of termination of the Merchant Security
Agreement and Guaranty; (¢) Merchant suspends,
dissolves or teoninates its business; (f) Merchant sells
all or substantially all of its assets; (g) Merchant makes

. or sends notice of any intended bulk sale or transfer by
Merchant, (b) Merchant performs any act that
cocurmbers the cash flow of the business placing undue
stress on the viability of the operations and reduces the
value ofthe Collateral or the security jnterest granted in
the Collateral under the Merebant Security Agreement
and Guatanty; (1) any Owner/Guarantor performs any
Bet that reduces the value of the Additional Collateral
(es defined ip the Merchant Security Agreement and
Guaranty) or the security interest granted in the
Additional Collatera] under the Merchant Security
Agyeement and Guaranty; or (j) Merchant or any
Owner/Guarentor Giles any petition for bankruptcy
under the United States code or an involuntary petition
for bankruptcy has been brought or is pending against
Merchant of any Owner/Guerantor, (k)Metchant or any
Owner/Guarantor defaults under any of the terms,
covenants and conditions of any other agreement with
FUNDER including those with affiliated / associated
businesses.

"3.2 Remedies, Upon the occurrence of an Event of Default

that: is not waived pursuant to Section 4.4 hereof,
FUNDER, on its ows and on behalf of it's Particlpants
may proceed to protect and enforca its rights or remedies
by suit in equity or by action at law, or both, whether for
the specifle performance of any coveuant, agreement or
other provision contained herein, or to enforce the
performance of Merchant's apd each
Owner s/Guarantor’s obligations hereunder, under the
Merchant Security Agreement and Guoranty, or
pursuant to any other legal or equitable right or remedy.
Upon FUNDER’s notice to Merchant of any Event of
Default, the entire Receipts Purchased Amount and
unpaid fees not dready paid to FUNDER, shal) become
inunediately due and payable to FUNDER. In addition,
upon an Eyeat of Default (i) FUNDER may enforce the
provisions of the Merchant Security Agreement ond
Guaranty against each Owner/Guarantor; (ii) FUNDER
may enforce its secudty Interest in the Collateral and
Additional Colleteral; (iii) FUNDER may debit
Mechapt’s deposit accounts wherever situated by
means of ACH debit or facsimile signature on 2
computer-generated check drawa on Merchant’s bank
account or otherwise; (iv) FUNDER may enter the
Confession of Judgment os a judgment with the
appropriate Clerk of Court and caccute thercon; and (v)
FUNDER, way exercise its rights uoder the Assignment
of Lease. AJ) cights, powers and remedtes of FUNDER
in connection with this Agreement and the Merchant
Security Agreement and Guaranty may be cxercised at
any time by FUNDER after the occurrence of an Event
of Default, are cumulative and not exclusive, and shal!
be in addition to any other rights, powers or remedies
provided by law or equity.

3.3 Costs. Merchant and each Owner/Guarantor shall pay
to FUNDER all cast reasonably incurred by FUNDER,
in conection with (a) any Event of Default including
without limitation any breach by Merchant or any
Owner/Guaratttor of the representations, warranties and
covenants in this Agreement or the Merchant Security
Agreement and Guaranty, and (b) the enforcement of
FUNDER’s remedies set forth in Section 3.2 hereof,
including but not limited to court costs and sttomeys”
fees.

Colonial Funding Network as Servicing Agent
Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 11 of 35

3.4 Required Notifications, Merchant and each
Owner/Guarantor shall give FUNDER. written
notice within 24 hours of any filing by Merchant or
any Owner/Guarantor under Title 11 of the United
States Code or of the occurrence of any other event
desertbed in Section 3.1(c) hereof Merchant shall
give FUNDER seven days’ written notice prior to the
Closing of any sale of all or substantially all of
Merchant's assets or stock, Merchant shall give
FUNDER seven days’ written notice prior to the
suspension, dissolution or terminations its business.

3.5 Defautt Fee. Upon the Occurence of any Byent.of
Default, and written notice to Merchant thereof,
Merchant shall pay to FUNDER a default fee (“Default
Fee") of $2,500. This Default Fee shall be payable ou
demand and stand in addition to any other fees or
penaltics outlined within this Agreement, the Merchant
Sccurity Agreement or Guaranty.

3.6 Processor Change Fee. Merchant shall pay a
processor change fee (tbe “Processor Change Fee”) to
FUNDER in the amount of $5,000.00 in the event that
Merchant (i) uses multiple card processing terminals
without the prior written consent of FUNDER, (ii)

changes its card processor without the prior written *

consent of FUNDER or (iii) directs Processor to deliver

scttlement apouuts to any account other than the Bridge

/ Control Account (if Merchant is required to open a

Bridge / Control Account), Such Processor Change Fee

(4) shall be due and payeble to FUNDER on demand, (ii)

is not exclusive of, and is cumulative with, any other fee

or amount paid or payable to FUNDER by Merchant
pursuant to this Agrcement or the Merchant Security

Agreement and Guaranty; and (iii) shall not be

construed as a waiver of any Event of Default hereunder

or under the Merchant Security Agreement and

Guaranty or as othenvise operating to reduce or limit

FUNDER’3 rights or remedies provided for hereunder,

under the Merchant Security Agreement and Guaranty

or ut law or in equity,

3.7 Miscellaneous Servier Fees. Merchant shall
pay certain fees for setvices related to the
origination and maintenance of accounts which
may include but not be limited to: Merchant
funding is done electronically to their designated
hank account and charged a fee of $35.00 for a
Fed Wire or $15.00 for an ACH, The fee for
underwriting and origination is paid from the
funded amount in accordance witb the schedule
below. If Merchant is utilizing a Bridge / Control
Account, there is an upfront fee of $395.00 for the
bank fees and administrative costs of maintaining
such account for each cash advance agréement
with Merchant, Fund transfers from Bridge /
Control Accownts to Merchan?’s operating bante
account will be charged $10.95 per month via
AGH, This fee will continue ifthe bridge account
remains open after the RTR is paid. Merchant
will be charged $50.00 for each change of its
operating bank account once active with
FUNDBR., Any adjuinistrative adjustments
agsociated with changes to the Specified
Percentnge will incur a fee of $75.00 per
occurrence. (All fees are subject to.cl

INITIALS:

 

  

 

 

 

TY. MISCELLANEOUS

4.1 Modifications; Agreements. No modification,
amendment, or waiver of any provision of, or consent to
any action under, this Agreement or the Merchant
Security Agreement aod Guaranty shall be effective
unless the same ig in writing and signed by FUNDER.

4.2 Assignment. Merchant acknowledges and understands
thet FUNDER is acting on its own behalf and as the
administrator aud Iead investor for a group of
independent co-investors a list of which can be provided
to Marchans after funding and upon written dotice to

CFN MCA 01-25-16

4.6 inated

FOUNDER. FUNDER tnay assign its rights andor
obligations under this Agreament and/or the Merchant
Seetirity Agreement and Guaranty in whole or ip part
Without prior notice to Merchant or any
Ownet/Guarantor, including, without limitation, its right
to receive oll or any portion of the Purchased Amount
and its obligation to fund all or any portion of the
Purchase Price. Merchant acknowledges that, if any
such assignment is made, persons other than FUNDER
may have the right fo exercise rights or remedies apainst
Merchant pursuant to this Agreement. Merchant shall
not have, and po Owner/Guarintor shall hove, the right
to assign its righta and/or obligations under this
Agreement and/or the Merchant Security Agreement and
Guaranty or sny interest herein or therein without the
prior written consent of FUNDER, which consent may
be withheld in FUNDER’s sole discretion.

4.3 All noticas, requests, consent, demands aad other

conumunications hereunder ond under the Merchant
Sccurity Agreement avd Guaranty shall be delivered by
ordinary mui), effective upon mailing, to the respective

partios to this Agreement and the Merchant Security -

Agreement and Guaranty at the addresses set forth in this
Agreement and shall become effective ouly upon receipt.
The Parties hereto may atso send such noticas, requests,
consent, demands and other communications via
facsimile (“PAX”) or clectronio mail (“Email”) at such
FAX numbers and email addresses communicated by the
partics hereto in writing,

44 Waiver Remedies. No failure on the part of FUNDER

to exercise, and no delay in exercising, any right under
this Agreement or the Merchant Security Agreement and
Guarauty shall operate as a waiver thereof, nor shal] any
single or partial exercise of any right under this
Agreement or the Merchant Security Agreement and
Guarapty preclude any other or further exercise thereof
or the exercise of any other right. The remedies provided
hereunder and under the Merchant Security Agreement
and Guaranty are cumujative and not exclusive of any
remedies provided by law or equity,

4,5 Solicitations, Merchant and each Owner/Guarantor

authorize FUNDER and its affiliates to copymupicate
with, solicit and /or market to Merchant and each,
Owner/Guarantor via regular mail, telephone, email and
facsimile in connection with the provision of goods or
services by FUNDBR, its affiliates or any third party that
FUNDER shares, transfers, exchapges, discloses or
provides information with and wil) hold FUNDER, its
affiliates and such third parties harmlcss against auy and
al claims pwrsuant to the federel CAN-SPAM ACT of
2003 (Controlling the Assault of Nop-Solicited
Pornography and Marketing Act of 2003), the Telephone
Consumer Protection Act (TCPA), and any and all other
state or federal laws relating to transmissions or
area by and any of the methods described above.
erchant_ Fil

Fic expressly acknowledges that a Tenminated
Merchant File (“IME”), or any successor thereto, is
maintained by MasterCard or VISA containing the
business natne and names and identification of principals
of merchants which have becn terminated for ope or
more of the reasons specified in MasterCard or VISA
operating regulations. Such reasons include, but are not
Ninoited to, fraud, counterfeit drafts, unauthorized
transactions, excessive chargebacks and retrieval
Tequests, money laundering, or where a high security risk
exists, MERCHANT ACKNOWLEDGES THAT
PROCESSOR AND FUNDER 4RE REQUIRED TO

REFORT THE BUSINESS NAME OF MERCHANT -

AND THE NAMES AND IDENTIFICATION OF ITS
PRINCIPALS TO THE TMF WHEN A MERCHANT IS
TERMINATED FOR ONE OR MORE OF THE
REASONS SPECIFIED IN MASTERCARD OR VISA
OPERATING REGULATIONS. MERCHANT
EXPRESSLY AGREES AND CONSENTS TO SUCH
REPORTING BY PROCESSOR AND FUNDER AND
RELEASES EACH FROM ANY DAMAGES FOR

DOING SO IN GOOD FAITH.
4.7 Binding Etfect; Governing Law, Venue aud

Colonial Funding Network as Servicing Agent

Jurisdiction, This Agrecment and the Merchant
Security Agreement and Guaranty shall be binding
upon and inure to the benefit of Merchant, each
Owner/Guarantor, FUNDER (and it’s Participants)
and their respective successors and assigns,
FUNDER's Participants shall be third party
beneficiaries of all such agreements. This Agreement
and the Mercbant Security Agreement and Guacanty
shal] be governed by and construed jn accordance
with the Jaws of the State of New York, without
fegard to any applicable conflicts of law principles.
Any suit, action or proceeding arising hereunder or
under the Merchant Security Agreement and
Guaranty, or the interpretation, performance or breach
Dereof or thereof, shall, if FUNDBR so elects, be
instituted in any court sitting inNew York, New York,
(the “Acceptable Forum”). Each of Merchant and
cach Owner/Guarantor agrees that atry state or federal
court sitting in the Acceptable Forum is convenient to
it, hereby irrevocably and unconditionally submits to
the personal jurisdiction of any such court and heteby
waives any and al] objections to jurisdiction or venuc.
Each of Merchant and each Owner/Guarantor agrees
that a final judgment in any such suit, action or
proceeding brought in apy such court shall be
conclusive and binding upon such party and may be
enforced in any other couyts to whose jurisdiction
such party is or may be subject, by suit upon such
judgment. Showd such suit, action or procecding be
initiated jn any other forum, Merchant and each
Ownet/Guarantor waive any right to oppose any
motion or application made by FUNDER to transfer
such suit, action or proceeding to the Acceptatile
Forum.

4.8 Syrvival of Representation, cte. Al)
representations, warranties and rovenapts herein and
ia the Merchant Security Agreement and Guaranty
shall survive the execution and delivery of this
Agreement and the Mexchant Security Agreement and
Guaranty and ghall contioue in full force until all
obligations under this Agreement and the Merchant
Security Agsecment and Guaranty shall bave been
satisfied in full and this Agreement and the Merchant
Security Agreement and Guaranty shall have
terminated,

4.9 Severability. In case any of the provisions in this
Agreement or the Merchant Security Agreement and
Guamnty is found to be invalid, illegal or
unenforceable in any respect, the validity, legality and
enforceability of any other provision contained herein
of therein shall not in any way be affected or impaired,

4.10 Entire Agroement, Any provision hercof or of the
Merchant Security Agreement and Guaranty
prohibited by law shal) be ineffective ouly to the
extent of such prohibition without invalidating the
remaining provisions hereof or thereof. This
Agreement and the Merchant Security Agreement and
Guaranty embody the ¢ntire agreement between
Merchant, each Ownet/Guarantor and FUNDER and
supersede all prior agreaments and understandings
relating to the subject matter hercaf.
Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 12 of 35

412. ARB TION. PLEASE READ THIS
PROVISION OF THE AGREEMENT
CAREFULLY, THIS SECTION PROVIDES

THAT DISPUTES MAY BE RESOLVED BY
BINDING ARBITRATION, ARBITRATION
REPLACES THE RIGHT TO GO TO COURT,

HAVE A JURY TRIAL GR INITIATE OR

PARTICIPATE IN A CLASS ACTION. IN

4RBITRATION, DISPUTES ARE RESOLYED

BY AN ARBITRATOR, NOT A JUDGE OR

JURY. ARBITRATION PROCEDURES ARE

SIMPLER AND MORE LIMITED THAN IN

COURT. THIS ARBITRATION PROVISION IS

GOVERNED BY THE FEDERAL

ARBITRATION ACT (FAA), AND SHALL BE

INTERPRETED IN THE BROADEST WAY THE

LAW WILL ALLOW.
Covered claims

¢ You or we imay arbitrate any claim, dispute or
controversy between you and us arising out of or
related to your account, a previous related account
or our selationship (called “Claims”).
If arbitration ig chosen by any party, peltber
you nor we will have the right to litigate that
Clam in court or have a jury trial on that
Claim.

» Except ag stated below, all Claims are subject to
arbitration, no matter what legal theory they'ze
based on or what remedy (damages, or injunctive
or declaratory relief) they seek, including Clains
based on contract, tort (including intentional tore),
fraud, agency, your or our negligence, statutory or
regulatory provisions, or any other sources of law;
Clainns made as counterclaims, croas-claims, third-
party claims, interpleadera of otherwise, Claims
made regarding past, present, or future conduct:
and Claims made independently or with other
claims, This also includes Claima.made ‘by or
against anyone connected with ug or you ot
claiming through us or you, or by somcone making
a claro through us or you, such as a co-applicant,
authorized user, employee, agent, representative or
an affiliated/parept/subsidiary company.

Arbitration Units

» Individual Claims filed ina small clainos court are
Not subject to arbitration, as long as the matter stays
in small claims court.
We won't initiate arbitration to collect a debt from
you unless you choose to arbitrate or assert a Claim
against us. If you asgerte Claim against us, we can
choose to arbitrate, including actions to collect 4
debt from you. You may arbitrate on an individual
basis Claims brought against you, including
Claims to collect a debt.
Chains brought as part of a class action, private
attomey general or other representative action can
be arbitrated only on an individual basis. ‘Tbe
arbitrator baa no authority to arbitrate any claim on
aclags or representative basis and may award relief
only on an individual basis. Ifasbitration is chosen
by eny party, neither you nor wa may pursue a
Claim as port of a class action or other
representative action. Claims of 2 or more persons
may fot be combined in the same arbitration.
However, applicants, co-applicants, authorized
users on a single account and/or related accounts,
or corporate affiliates are here considered as one
persou,
How arbitration works

© Arbitration shall be conducted by the “Atnericath
Arbitration Association (“AAA”) according to this
arbitration provision and tha applicable AAA
arbitration rules in effect when the claim is Aled
CAAA Rules”), except where those rules conflict
with, this arbitration provision, You can obtain
copics of the AAA Rules at the ASA’s website
(www.adrorg) or by calllng 800-778-7879. You
or we inay choose to hat’e a hearing, appear at any

CFN MCA 01-25-16

hearing by phone or other electronic means, and/or
be represented by counse], Any in-pérson hearing
will be held in the same city as the U.S. District
Court closet to your billing address.

« Arbitration may be requested apy time, even where
there is a pending Jawsuit, unless a trial has begun
or.a final judgment entered. Neither you nar we
waive the right to arbitrate by filing or serving a
complaint, answet, cCoutterclaim, motion, ot
discovery in a court lawsuit. To choose arbitration,
@ party may file a motion to compel arbitration ina
pending matter and/or commence arbitration by
submitting the required AAA forms and requisite
filing fees to the AAA.

» The arbitration sbal] be conducted by a single

arbitrator in accord with this arbitration provision
and the AAA Rules, which may limit discovery.
The arbitrator shalt not apply any federal] or state
mules of civil procedure for discovery, but the
arbitstor shall honor claims of privilege
recognized at Jaw and shall take reasonable steps to
protect account information aad other confidential
information of either party if requested to do 0.
The arbitrator sha)] apply applicable substantive
law consistent with the FAA and applicable statute
of limitations, and may award damages or other
relief under applicable law.

* The erbicator sbal} make any award in writing and,
if requested by you or us, may provide a brief
statement of the reasons for the award. Au
acbitation award shall decide the rights and
obligations only of the parties named in the
arbitration, and shal not have any bearing on any
other person or dispute,

Paying for arbitration fees

We will pay your share of the
arbitration fee for an arbitration of Claims of $75,000 or
less if they are unrelated to debt collection, Otherwise,
arbitration fees will be allocated according to the
applicable AAA Rules. If we prevail, we may not
recover ouc arbitration fees, unless the arbitrator decides
you Claim was frivolous, All parties are responsible for
their own attorney’s fees, expert fees and any other
expepses, unless the arbitrator awards such fees or
expenses to you or us based on applicable law.
The final award

© Any award by an arbitrator is Goal unless a party
appeals it in writing to the AAA within 30 days of
notice of the awand, The arbitration appeal shall be
determined by a panel of 3 arbitrators. The panel
will consider all facts and legal issues anew based
on the game evidence presented in the prior
arbitration, and will make decisions based on a
wajority vote. Arbitration fees for the arbitration
appeal shall be allocated according to the
applicable AAA Rules. An. award by a panel on
appeal is final, A final award is subject to judicial
review as provided by applicable lew.

Survival aad Severability of Terms

© This arbitration provision shall survive changes in
this Agreement ancl termination of the account or
the relationship between you and us, including the
bankmiptcy of any party and any sale of your
account, or amounts owed on your account, to
another person.or entity. If ary part of this
acbitration provision is deemed invalid or
unenfoxceable, the other terms shall remain in
force, except that there can be no arbitration of a
class or representative Claim, This arbitration
provision may not be amended, severed ot waived,
except as provided ja this Agreement or ina written
agreement between you and us

Colonial Funding Network as Servicing Agent

4.11 Facsimile Acceptance. Facsimile signatures shall
be deemed acceptable for al! purposes

4.13 Conn i Facsimile and A, anes.
This Agreement and the Merchant Security
Agreement aud Guaranty ay be executed in
counterparts, each of which shall constitute an.
original, but al) of which together shall conatitute
ov¢ justrument. Signatures on this Agreement and
the Marchant Security Agreement and Guaratity sent
by facsixoile or POF will be weated as original
signatures for all purposes.

INITIALS: Cc

Orijglnation Fee Schedule (From 3.7)

 

Aumount Funded Origination Fee
Up to $7,500.00 3199.00
37,501.00-$25,000,00 $295.00
$23,000.00-550,000.00 3395.00
$50,001.60-8200,000.00 $595.00
$100,001.00-$250,000.00 $795.00

Over $250,000.00 $998.00

Due diligence Fee 50,00
Adminjstrative Fee $0.00

UCC Termination Fee $150

*** All fees listed in thls contract are subject to
change.

INITIALS:
Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 13 of 35

MERCHANT SECURITY AGREEMENT AND GUARANTY

Merchant’s Legal Name: SAMMY'S GRILL LLC 3 ,
D/B/A: Sammy's Sports Grill 3

Physical Address: 7035 W, Grand Parkway City: Richmond State: TX Zip: 77406
#99 -
Federal [D#-

SECURITY AGREEMENT

Security Interest, To sccure Merchant's payment and performance obligations ts FUNDER nnd its affiliates of the Funders, a list of which may be provided to the Merchant if
requested in writing after the funding of the purchase closes under the Merchant Cash Advance Agreement between Merchant and FUNDER (the “Merchant Agreement"), Merchant
hereby grants to FUNDER a security interest in all personal property of Mercbant, including all accounts, chattel paper, cash, deposit accounts, document’, equipment, general
intangibles, instruments, Inventory, or investment property, as those terms are defined in Article 9 of the Uniform Contmercial Code of the State of New York aa amended (the
“UCc"), whether now or hereafter owned or acquired by Merchant and wherever located; and all proceeds of such property, as that term, i¢ defined in Article 9 of the uce
(collectively, the "Coljateral"). 1f the Merchant Agreemont identifies more than one Merchant, this Security Agreement applies to each Merchant, jointly and severally.

Merchant acknowledges and agrees that any éecurity interest granted to FUNDER under any othet agreement between Merchantand FUNDER will secure the obligations hereunder,
and that the Merchant's payment and performance obligations secured by this Security Agreembnt, and the Collateral grauted hereunder, shall be perfected under any previously
filed UCC-1 or UCC-3 statement, perfecting PUNDER’s interest in the Collateral.

Merchant further acknowledges ond agrees that, if Merchant enters into future Agreements with FUNDER, any security interest granted to FUNDER. under such furure Agreements
Will relate back to this Security Agreement, and that the Merchant's payment and pecformance obligations, and the Collateral granted, under such future Agreements, shall relate
back to, be perfected under, and made a part of, any previously filed UCC-1 or UCC_3 statement, perfecting FUNDER”s interest in the Collateral,

Cross-Collaters!. To secure Guarantor's payment and performance obligations to FUNDER(and the Puuders) under this Merchant Security Agreement and Guaranty (this

“Agreement”), each Guarantor hereby grants FUNDER, for itsel Paid its participants, 2 security interest in Sammy’ I 2 ammniy's Sports Grill 2
3 (d/b/a 8 ‘ il 3) (the “Additional Collateral”), Bach Guarantor agrees and acknowledges that FUNDER will havea security interest in the aforesaid

Additionat Collateral upon execution of this Agreement,

Guarantor seknowledges.and agtees that any aecurity interest granted to FUNDER under any other agreement between Guammntor and FUNDER will secure the obligations hereunder,
and that the Guarantor’y payment and performance obligations under this Agreement, and the Additional Collateral granted hereunder, shall be perfected uyder any previously filed
UCC-! or UCC-3 statement, perfecting FUNDER"s interest in che Additional Collateral,

Guarantor further acknowledges and agreements that, if Guarantor enters into future Agreements with FUNDER, any security interest granted to FUNDER under such future
Agreements will relate back to thls Agrecment, and that the Guarantor’ s payment and performance obligations, and the Additional Collateral grauted, under such fiture Agreements,
shall relate back to, be perfected under, and made a part of, any previously filed UCC-1 or UCC-3 statement, perfecting FUNDER’ s interesting the Additional Collateral.

Esch of Merchant and cach Guarantor agrees to execute any documents or take aity action in connection with this Agreement as FUNDER deems necessary to perfect or maintain
FUNDER's first priority security imterest in the Collateral and Additional Collateral, including the execution of any control agreements, Each of Merchant and cach Guarantor
hereby nuthorizes FUNDER to file any financing statements deemed necessary by FUNDER to perfect or maintain FUNDHR’s security interest, which financing statements may
contain notification that Merchant.snd each Guarantor have granted a negative Pledge to FUNDER with respect to the Collateral and Additional Collateral, and that any subsequent
lender or lienor may be tortiously interfering with FUNDER’s rights. Merchant and cach Guarantor shall be jointly and severally lieble for and shall pay to FUNDER upon demand
all costs and expenses, including but vot limited to attorneys’ fees, which may be incurred by FUNDER in protecting, preserving aud enforcing FUNDER's security interest and
rights,

Negative Pledge. Each of Merchant and each Guarantor agrees not to-ereate, incur, assuine, or permit to exist, directly or indirectly, any additional cash advances, loans, Jien or
other encumbrance on or with respect tony of the Collateral or Additional Collateral, as applicable without written permission of FUNDER.

Consent to Enter Premises and Assign Lease, FUNDER shall have the right to cure Merchant's default in the payment of rent for the Premises on the following terms, In the
event Merchant is served with papers in an action against Merehait for nonpayment of rent or for summary eviction, FUNDER may execute its rights and remedies under the
Assignment of Lease. Merchant also agrees that FUNDER may enter into an agreement with Merchant's landlord giving FUNDER the right; (a) to enter the Premises ard to take
possession of the fixtures and equipment therein for the purpose of protecting and preserving same; sud (b} & assign Merchant's lease to another qualified merchant capable of
operating & business comparable to Merchant's at the Premises,

Remedies, Upon any Event of Default, FUNDER may pursue any remedy available at law (including thosc availablo under the provisions of the UCC) or in equity to collect,
enforce, or satisfy avy obligations then owing to FUNDER, whether by acceleration or otherwise,

GUARANTY

Performance Guaranty. Each widersigned Guarantor ("Guarantor’) hereby unconditionally guarantees to FUNDER, and (ts affiliates orthe Funders, , the payimont and performance
by Merchant of all of its obligations under this Agreement and the Merchant Agreement, a9 each agreement may be renewed, amended, extended or otherwise modified ftom time
to time (the “Guaranteed Obljestions”). Guarantor shall be liable for ind FUNDER may charge and collect all costs and expenses, including but not Jimited to attorneys’ fees, which
my be incwred by FUNDER in connection with the collection of any or sll of the Guaratiteed Obligations from Guarantor or the enforcement af this Agreement, (It is understood
by all parties that this Guaranty isnot an absolute personal guaranty of payment and that the signors are only guaranteeing that they wall not take any action or permit the merchant
te take any action that ira breach of this agreement.)

Guarantor Waivers, In the event that Merchant fails to make 4 payment when duc or otherwise perform under the Merchant Agreament, FUNDER may enforce its rights under
this Agrcement without first szcking to obtain payment frou Merchant, any other giarantor, or any Collateral oc Additional Collateral FUNDER may hold pursuant to this Agreement
or any otler guaranty,

FUNDER does not have to notify Guarantor of any of the following events and Guarantor will not be released from any of its obligations under this Agreement if it is not notified
of; @ Merchant's failure to pay timely any amount owed under the Merchant Agreement; (fi) any material or adverse change in Merchant's financial condition or business operatians:
(iii) any sale or other disposition of any collateral securing the Guaranteed Obligations, inchiding without limitation the Collateral or Additional Collateral, or any other guarantec
of the Guaranteed Obligations; (iv) FUNDER s acceptance of this Agreement; or (v) any reuewal, extension or other modification of the Merchant Agroement or Merchant's other
obligations ta FUNDER. In addition, FUNDER may take sny of the following actions without releasing Guarantor fom any of its obligations under this Agreement : (i) renew,
extend of otherwise modify the Merchant Agresment or Merchant's other obligations to FUNDER, (ii) Telease Merchant ftom its obligations to FUNDER; (iii) sell, release, impair,
waive or otherwise fail to realize upon any collateral securing the Guarantced Obligations or any other guarantee of the Cruarantaad Obligations; and (iv) foreclose op any collateral
secucing the Guaranteed Obligations or any other guarantee of the Guaranteed Obligations, including without limitation the Collateral or Additional Collateral], jn a mouner that
impairs or precludes the right of Guarantor to obtain reimbursement for payment under this Agreement, Until the Purchased Amount and Merchant's other obligations to FUNDER

CFN MCA 01-25-16 Colonial Funding Network as Servicing Agent
Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 14 of 35

under the Merchant Agreement and this Agreement are paid and performed in full, Guarantor shall not seel: reimbursement ftom Mecohant or any other guarantor fur any amounts
paid by it under this Agreement, Guarantor permanently watves ond shall not seek te exercise any of the following rights that it may have against Merchant, any other guarantor, or
any collateral provided by Merchant or any other suarantor, for any amounts paid by jt, or acts performed by it, under this Agreement: (i) shbrogation ; (ii) reimbursarnent; (iii)
performance; (iv) indemmification; or (¥) contribution, Inthe event thar FUNDER must return any amount paid by Merchant or any other puarantor of the Guaranteed Obligations
because that person haa become subjectto a proceeding under the United States Banknuptey Code or any similar Jaw, Guarantor’ obligations under this Agreement shall include
that emount, Guarantor agrees that its obligations under this Agreement shall be irrevocable and chnll be uncenditional irrespective oF any circumstance that might otherwise oparate
as alegal or equitable discharge of a guarantor ore defense of a guarantor.

Guarantor Acknowledgement. Guarantor acknowledges that: () he/she understands the seriousness of the provisions of this Agreement and that any mlsrepresentation
may constitute fraud; (ii) he/she has had o fall opportunity to consult with counsel of his/her chofee; and (iii) he/she bas consulted with counsel of bisher choice or bas
decided not to avail himeclV/herself of that opportunity,

INITIALS: (
Jointand Several Liability. The obligations hereunder of each Guarantor are joint aud several.

THE TERMS, DEFINITIONS, CONDITIONS AND INFORMATION SEX FORTHIN THE “MERCIMANT CASH ADVANCE AGREEMENT", INCLUDING THE
“MERCHANT CASH ADVANCE AGREEMENT TERMS AND CONDITIONS, ARE HEREBY INCORPORATED IN AND MADE A PART OF THIS AGREEMENT,
CAPITALIZED TERMS NOT DEFINED IN THIS AGREEMENT SHALL HAVE THE MEANINGS SET FORTH IN THE MERCHANT CASH ADVANCE AGREEMENT,
INCLUDING THE MERCHANT CAS# ADVANCE AGREEMENT TERMS AND CONDITIONS.

MERCHANTS AND OWNERS/GUARANTORS ACKNOWLEDGE THAT THIS WRITING REPRESENTS (HE ENTIRE AGREEMENT RETWEEN THE PARTIES HERETO.
TI 18 UNDERSTOOD THAT ANY REERESENTATIONS OR ALLEGED PROMISES BY INDEPENDENT HROKERS OR AGENTS OF ANY PARTY IF NOT INCLUDED IN
THIS WRITTEN AGREEMENT ARE CONSIDERED NULL AND VOID, ANY MODIFICATION OR OTHER ALTERATION TO TBE AGREEMENT MUST BE IN WRITING
AND EXECUTED BY THE PARTIES TO THIS CONTRACT.

 

 

 

 

SN

van [2
S.

 

 

 

 

 

MERCHANT #1,
By ganimy Vela
(Print Name and Title) i (Blenatnet) ww)
S$ Drivers License Number:
MERCHANT #2
By :
(Frint Name and Title) ‘ (Signature)
SSH Drtvery Liceuge Nuwober;
OWNER/GUARANTOR #1 oS
By Sammy Vela
Print Name acd Tithe) . (Slonotwe _)
Sse Drivers License Nuwbey
OWNER/GUARANTOR #2
By
Print Nawe aud Title) (Signature)
SSw Drivers License Number:

CFN MCA 01-25-16

Colonial Funding Network as Servicing Agent
Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 15 of 35

Trust Capital Funding

MERCHANT CASH ADVANCE AGREEMENT
Agreement dated October 26 2016 between Trust Capital Funding. (“FUNDER”) doing business at 10 Keamey Rd Suite, 102 Needham, MA 02494 and the

merchant listed below (“the Merchant’),
. MERCHANT INFORMATION
Merchant's Legal Name: Sammy's Grill Lc 2

 

D/B/A: Sammy's Sports Grill 2 State of Incorporation / Organization: IX

Type of entity: () Corporation (X) Limited Liability Company ( ) Limited Parmersbip( ) Limited Liability Partnership () Sole Proprictor

Physical Address: 9530 Spring Green Blvd Ste 400 City: Katy State: TX Zip: 27494-3759
Date business started (mm/yy): 08/14 3 Federal IDA:

PURCHASE. FUTURE ¥,

Merchant hereby sells, assigns and transfers to FUNDER, as the lead purchaser for itself and other co-investors, (mmking FUNDER on behalf of iteelfand all co-investor (collectively the
Funders), the absolute owner} in consideration of tha purchase price specified below (the “Ruther Price”), all of Merchant's future accounts, comract rights and other rights to payment
ariting from or relating to the use by Merchant's cuxtamars of cash, credit cards, charge cards, debit cards, prepaid cards, mobile payments and other similar payment methods in the ordinary
course of Mor¢hant's business (the “Beceipts") for the payroeat of Merchant's sale of goods or rendition of services until the purchased amount apecified below (the “Purohnsed Amount”) has

been delivered by Merchant to FUNDER, provided that the Purchase Price, the Specified Percentage (es defined below) and/or the Purchased Amount may be adjusted by FUNDER and
Merchant in writing if one or tore card processing annditions are not satisfied. j

Tho Purchased Amount shall b¢ paid to FUNDER by Merchant's using and irrevocably authorizing only ons card processor acceptable to PUNDER (“Processor”) to remit to or for the benefit
of FUNDER the percentage specified below (the “Specified Pareentage') of Merchant's settlemant amounts due from cach card issuer with respect to the Receipts, until such time as
FUNDER seesives payment in full of the Purchased Anvount, Fusthermore Merchant will opt enter Into another cash advance agceemedt or any other type of factoring agreement, or any other
type of credivdebit card processing during the term of this contract, Notwithstanding anything to the contrary ist thi¢ Agresment or any other agteenout between FUNDER and Merchant, upon
the occurrence of an Event of Default under Section 3 of the MERCHANT CASH ADVANCE AGREEMENT TERMS AND CONDITIONS, the Specified Parcentaga shall equal 160%,

Purchase Price: $160,000.00 Specifled Percentage: 23% Receipts Purchased Amount: $228,800.00

THE TERMS, DEFINITIONS, CONDITIONS AND INFORMATION SET FORTH IN THE “MERCHANT CASH ADVANCE AGREEMENT TERMS AND CONDITIONS",
THE “MERCHANT SECURITY AGREEMENT AND GUARANTY? AND “ADMINISTRATIVE FORM? (Note: Is there a separate Adminisécutive Form) ARE HEREBY

 

 

 

 

 

 
  
  
 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

INCORPORATED IN AND MADE A PART OF THIS AGREEMENT. 3
MERCHANT 41 S
By Sommy Vela
(Pvint Nome and Title) (Signature) —
MERCHANT #2 x
Ry ee: oh
(Print Nome and Hype) i (Signatints)
OWNBE/GUARANTOR #1 If.
By Samioy Vela H £
(Print Name and T. (Sigdatay :)
OWNER/GUARANTOR #2 uh
By if r
(Print Name and Tif} (Signature)
Trust Capital Fundin p | * ‘
iy P 7 AY | é wt. E
{Company Offieer)|" i; (Sigontugt)

 

Fi ‘ at
Each person signing this Agreement on behalt! Merchant xepcesents that he or she is authorized to sign this Agreement on behalf Merchant, and cach person sighing this Agreement on,
behalf of Merchant and/or as Owner/Gunarant ie presenta that the information provided herein and in all of FUNDBR’s forms ig ik, accurate and complete in all respects, FUNDER may
produce a monthly statement reflecting the de ficty of the Specified Percentage of Receipis fkotw Merchant to FUNDER and its nitticipants via Processor.
ANY MISREFRESENTATION MADE BY! MERCHANT OR ANY OWNER/GUARANT OR IN CONNECTION WITH,

: THIS AGREEMENT MAY CONSTITUTE A
SEPARATE CAUSE OF ACTION FOR FRAUD OR INTENTIONAL MISREPRESENTATION. 1

   

 

 

 

AUTHORIZED SERVICING AGENT - Cot Funding Network, Ine, es
Colonial Funding Netvork, Inc. (Colomiafi:ty the Authorized Sexvicing Agent of the FUNDER for this contract Drovidivg administrative, bookkeeping, reporting and support
services for the FUNDER and the Merchant. .Colonin! is aut affiliated or owned by the FUNDER and is acting as independent agent for services Including but not Iouted to
background checks, credit checks, generalonderyriting review, filing UCC-1 secarity interests, cash Management, account reporting and memit capture. Colonial May at its
sole discretion participate jy this financing, by providing # small portion of the funds fer thls transaction directly tothe RUNDER. Colonial is not a credit card processor, of In
the bysiness of processing credit cards, M erchaut hereby acknowledges that (n no event will Colonial he Tinble for any claims made against the FUNDER or the Processor under
any legal theory for lost profits, lost revennes, lost bughneys Opportunity, exempinry, punitive, special, incldental, indirett or consequential damages, each of which js waived by

the Morchant and Owner/Guarantor. .
MERCHANT #1 : Ss!
Ry Sammy Vela a f

f 4
(Print Name and Tike) (Signatuize)

 

 
  

 

 

 

 

 

 

CFN MCA 01-25-16 Colonial Funding Network as Servicing Agent ~!
Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 16 of 35

MER

I, TERMS OF ENROLLMENT IN PROGRAM

1 ut Cash Advance Agreement, These tertus
and conditions shall be incorporated in and made a part
of the attached Merchant Cash Advance Agreement
(such Merchant Cash Advance Agreement, 19
supplemented by these terms and conditions, this
“Adreement”), ,

1.2 Merchant Processing A Merchant shall
Execute an agreement (the "Merchant ‘Processing
Agreement") acceptable 1 FUNDER, with o card
Provessor accepiable to FUNDER, to obtain card
processing services. Merchant shall authorize Processor
) deduct the mounts owed to FUNDER for the
Receipts as specified herein from settlement amounts
which would otherwise be due to Merchant from
Processor card transactions and to pay such amounts to
FUNDER pursuant to FUNDER’s instructions to
Processor, The authorization shal) ba itrevocable
Without the written consent of FUNDER, Processor may
rely upon the instructions of FUNDER, without aly
independent verification, in making such deductions and
payinents, aud Merchant waives any claims for damages
it may have against Processor in connection with auch
acts unless such damages vere dua to Processors failure
to follow FUNDER's instructions,

1.3 Purchase Price Reduction. FUNDER, may, in its sole

discretion, reduce the Purchnse Price if one of more card.

processing conditions are not satisfied. ‘

14 Bri C Account. Merchant may ‘be required
fo open a new bank account into which 100% of tha
settlement amounts will be deposited and the Specified
Percentage collected by FUNDER (the “Bridge /
Control Account"). Merchant appoluts FUNDER as
“Acting Agent” over the Bridge / Contro! Account,
and shall listruct Processor to designate the Bridge /
Control Account ns the deposit account for ail of
Merchani’s customers’ card tronsactions. Merchant
assumes all yesponsibility for all fees, costs, charge-
backs or suspicious ltema processed through the
Bridge / Control Account (see "Miscellandous Service
Fees” paragraph 3.7), Merchant agrees to'maintain a
nifoimum balamee in the Bridge / Control Account
(che "Minimum Balance”) equal to the’ permonth
average ofall fees charged to Merchant by Processor,
averaged over a six-ojonth period, :

1,8 Fivancial Conditton. Merchant ‘and each
Owner/Guarantor authorize FUNDER, its: agents and
Tepresentatives, and any credit reporting agency engaged
by FUNDER, to investigate their creditworthiness,
financial responsibility and history, and they apres to
Provide FUNDER, any financial statenients, tax returns,
teferences, or other aredit oc financia) information as
FUNDER deems necessary prior to or after execution of
this Agreement. A photocopy of this authorization will
be deemed as acceptable for relense of eredit and
financial information. Merchant and each
Owner/Guarantor authorize FUNDER to update their
credit and finoncial profile from time to time in the
future, as FUNDER deems appropriate, An investigative
Of consumer repart moy be made or obteined jn
connection with this Agreement:

1.6 ‘Transactional History. Merchant authorizes
Processor and each of Merchant's banks'to provide
FUNDER upon request with Merchant's card history or
bank statements, ag applicable,

17 Indenmification, Merchant and each
Owner/Gusrantor jointly and severally indemnify and
hold harmless Provessor, its officers, directora and
shareholders against all losses, damages, claims,
liabilities and expenses (including reasonable attorney's
fees) incurred by Processor resulting front (a) elaittis
asserted by FUNDER for monies owed to FUNDER
from Merchant and (b) actions taken by Processor in
telianes upon information or instructions provided by
FUNDER.

1.8 No Liability, In no event will Processor or FUNDER

CFN MCA 01-25-16

ANT CASH

VANCE AGRE

(or any of the Funders) be Hable for any claimy asserted
by Merchant under any legal theory for Jost profits, Jost
fevenues, lost business opportunities, exemplary,
punitive, special, incidental, indirect or consequentigl
damages, cach of which is waived by Merchant end each
Owner/Guarantor,

19 Rellgnce on Terms. Sections 1,2, 1.7, 1.8, 2.5, and
4,6 hereof are agreed to for the henefit of Merchant,
FUNDER (und it's Participants) and Processor, and
notwithstanding the fact that Processor is not a party
to this Agrerraent, Processor may rely upon their
terms and Falye them as a defense in any action,

1.10 Salo of Receipts. Merchantand FUNDER intend that
the tansftr of the interest in tha Receipts from Merchant
to FUNDER constitute a sale, and not a loan, for all
purposes, Merchant agrees that dhe Purchas® Price
equals tho fair market value of such interest. If,
notwithstanding such intent, such wansfer ig not deemed
to constitute a sale, Merchant hereby grants to FUNDER
a security interest in al) right, tile and interest of
Merchant in and to the Reczipts, which security interest
shall secure the payment of the Purchased Amount and
all other obligations of Merchant under this Agreement.
In no event shall the aggregate of all amounts deemed
interest hereunder and charged or collected hereunder
exceed the highest rate permissible at lay. In the event
that a court determines that FUNDER has charged or
received interest hereunder in excess of the highest
applicable rate, the rate in effect hereunder shall
automatically be reduced to the maxiowm sate permitted
by applicable law and FUNDER. shall promptly refund
to Merehiant any interest received by FUNDER in excess
of the maximum lawl rate, it being intended that
Merchant not pay or contract to pay, and that FUNDER
not receive or contract to receive, direcdy or indirectly
in any manner whatsoever, interest In excess of that
which may be paid by Merchant under applicable Jaw,
Merchant hereby authorizes FUNDER to file any
financing statements deemed hecessary by FUNDER to
perfect or muintaip FUNDER’ interest in the Receipts.

1.1] Power of Attorney, Merchapt immevocably appoints
FUNDER and any assigoee of FUNDER as its agent and
attorney-in-fact with full authority to takoany action or
exenute sny lystrument or document to settle nl]
obligations due to FUNDER from Processor, or upon
the occurrence of an Bvent of Defwult wider Section 3.2
hereof, to settle all obligutions due to FUNDER from
Marchant, under this Agreement, inchiding without
limitation (i) to obtwin and adjust insurance; (if) to
collect monies due or to become due under or in respect
of any of the Collateral (as defied in the Merchant
Sccurity Agreement snd Guaranty); (iii) to receive,
endorse und collect any checks, notes, drafts,
instruments, documents or chattel paper in connection
with clause (i) or clause (ii) above; (iv) to sign
Merchant's name on any invoioe, bill of lading, or
assignment directing customers or nocqunt debtors to
make payment directly to FUNDER; and (¥) to file any
claims or take any action or institute any proceeding
which FUNDER may deem necessary for the collection
of any whpaid Purchased Amaunt from the Collateral, of
otherwise to enforce its rights with feapeot to paytpent
ofthe Purchased Amount,

1,12 jou, Merchant: end cach
Person signing this Agreement on behalf of Merchant

or as Owner/Guarantor, in respect of himself or
herself personally, authorizes FUNDER to disclose to
any third party information concerning Merchant’s and
cach Qwner's/Guarantor's credit standing (including
credit bureau reports that FUNDER obtains) and
business conduct. Merchant and each Owner/Guarantor
hereby waive to the niaximum extent permitted by Jaw
any claim for damages against FUNDER or any of its
affiliates and the Funders relating to any (1) investigation
undertaken by or on behalfof FUNDER as permitted by
this Agreament or (ii) disclosure of information as

RMS AND CO

_permitted by this Agreement:

1.13 Confidentiality, Merchant understands bod agrees
that the terms and conditions of the products and

“services offered by FUNDER, including this

* Agreement, the Merchant eecurity Agreement and
Guaranty and any other documenty execured in
connection with such agreements of related to cach
agreements (collectively, “Confidenti ")
are proprietary and confidential information of
FUNDER, Accordingly, unless disclosure is required
by law or court order, Merchant shall not disclose
Confidential Information to any person other than an
atturney, accoumant, fuanecial advisor or employes of
Mortchant who needs to know such information for the
purpose of advising Merchant ("Advisor"), provided
such Advisor ses such information solely for the
Purpose of advising Merchant and firstagrees in writing
to not disclose Confidential Information to any person
in accordance with the terms of this Section 1.13.

144 Publicity, Merchant apd each OwnerdQuarantor
authorize FUNDER to use their tespective names in a
listing of clients and in advertising and marketing
matedals.

1.15 D/B/A's. Merchantand each Owner/Guarantor hereby
acknowledge and sgres that FUNDER may be using
“doing business as” or “d/b/a” names inn connection with
various matters relating to the trangaction between
FUNDER and Merchant, including the filing of UCC-1
fioancing statements and other notices oF flings,

1.16 Finance fi jon: Merchant ond cach
Owner/Gunrantor shall provide to FUNDER. upon
mquest copics of financial statements fepresenting the
financisl condition of Merchant and/or such
Owner/Guarantor,

I. REPRESENTATIONS, WARRANTIES AND
COVENANTS

Merchant and each Owner/Guarantor each Tepresents,
warranty and covenants that as of the date of this
Agreement and on each date during the term of this
Agreement:

2.) Fisancial Condition and Financlal H Its
Gnancial statements, copies of which hava been
furnished to FUNDER, and any financial statements

. furnished to FUNDER hereafter, fairly reprevent the
financial condition of Merchant ond each
Owner/Guarantor at such dates, and since those dates
there tas beon no material adverse change, financial or
otherwise, ip such’ condition of in the operation or
ownership of Merchant. Merchant has a continuing,
affirmative obligation to advise FUNDER of any
material adverse change in its financin! condition,

‘operation or ownership,

2.2 Governmental Approvala, Metchant is and will
remain in compliance with all laws and has valid
permits, euthorizstions and licenses to own, operate and
lease its properties and to conduct the business in which
itis presently engaged.

2.3 Authorization, Merchant, and the person(s) signing

* this Agreemant on tehalf of Merchant, have full power
and authority to execute this A .Areement and to incur and
perform tho obligations under this Agreement, all of
which have been duly authorized,

Colonial Funding Network as Servicing Agent’
Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 17 of 35

24 Insurayee, Merchant has and will maintain business-
interruption insurance naming FUNDER as loss payee
and additional insured i sich amounts nnd against such
risks as arc satisfactory to FUNDER and shall provide
FUNDER proof of such insurance upon request,

25 ferebant  Processin cement: d

ryan Without FUNDER’s prior’ written
consent, Merchant will not: (i) change the card
processor through which the Receipts are settled from
Processor t) another card processor; (ii) permit any
event to occur that could cause diversion of any of
Merchant’s card transactions from Processor to-another
processor, (iii) change its arrangements with Processor
or aniend the Merchant Processing Agreement in any
way that is edverse to FUNDER; (iv) add card
Processing terminals; (v) use multiple card processing
terminals; (vi) change its financial institution or bank
atcount(s) (including, ifspplicable, the Brides / Control
Account); (vil) take any other action that could bave any
adverse effect upon Merchant's obligations onder this
Agreement or FUNDER?s interest in the Receipts; or
(vili) take any action, {ail to take any action, or offer any
incentive—economic or otherwise—tha result of which
could be to discourage the use of cards that-are settled
through Processor, of ty induce any customers'te pay for
Merchant's services with any meaus other that cards
that are settled through Processor, or permit any event
to occur that could have an uctverse effect on the use,
scceptance, or authorization of cards for the purchase of
Merchant's services and products.

2.6 Chan Location, Merchant will nor
conduct its businesves under any name other than og
disclosed to Processor and FUNDER or change any of
its places of business, "

2.7 Dyily Batch Out. Merchant will batch out receipts
With Processor on a dajly basis,

2.8 Estonpel Certificate. Merchant will at any time, and
from time to time, upon at least one (1) day's prior
notice fom) FUNDER to Merchant, execute,
acknowledge and deliver to FUNDER arid/or to any
other person, firm or corporation specified by
FUNDER, a statement certifying that this Agreement js
unmodified and in full foroa and effest (or, if there have
been modifications, that the same is in fall force and
effect as modified and stating the modifications) and
stating the dates on which the Purchased Amount or any
portion theveof has been paid,

2.9 No Bowlyuptey or Insolvency, Merchant and
Owner/Guarantors represent that they are not Insolvent
and nelther Merchant nor any Owner/Guayantor has
filed ony petition for bankruptey protection under Title
11 of the United States Code, no involuntary petition for
bankrmptcy has been brought or is pending against
Merchant or any Owner/Guarantor, neither Merchant
nor any Owner/Gperantor has admitted in writing its
inability to pay its debta or made a general assignment
for the benafit of creditors, and no other proceeding bas
been instituted by or against Merchant or any
Owner/Guarantor seeking to adjudicnte it insolvent or
secking reorganization, arrangement, adjuswment or
composition of it or its debts. Merchant docs not
anticipate filing any such bankruptcy petition and js not
aware and has no reason to believe that any such
bankruptey petition or other proceeding will be filed or
brought against it or any Owner/Guarantor.

2.10 Other Financing, Merchant shall not enter into any
arrangement, igresment or commitment that relates to
or involves Receipts, whether in the form of a purchase
(such 48 4 merchant cash advance) of, a loan against, or
the sale or purchase of credits against, any Recoipts,
cash deposits or fittuce card or mobile payment sules
with any party other than FUNDER without its written

ission,

2.1) U d_ Receipts, Merchant hes good and
marketable title to all Receipts, free and clear of any and
all Habilities, liens, claims, changes, restrictions,
conditions, options, rights, mortgages, security interests,
equities, pledges and encumbrances of any kind or

CFN MCA 01-25-16

outure whatsoever or any other rights ot interests that
may be Inconsistent with the transactions contemplated
with, or ndverse to the interests of, FUNDER.

2.12 Business Purpose, Merchant is a -valid business in
good standing under the laws of the jurindictions in
which it if organized and/or operates, and Merchant is
cutering into this Agceement for business purposes and
not ass consumer for personal, family or household
purposes.

2.13 Defaul der Other Contr; Merchant's
execution of or performance under thia Agreemant will
Ot Cade OF create any Ieach or default by Merchant
under any contract with another person or entity.

214 De of Confessin nt. Upon
executlon of this Agreement, Merchant shall, if
requested by FUNDER, deliver to FUNDER an
executed Confession of Judgment (the “Confession of
Judgment"), in the form provided by FUNDER, in fivor
ef FUNDER in the amount of the Purchased Amount,

2.15 Delivery o Jgnment of Lense. Merchant and
each Owner/Guarantor authorize FUNDER to receive
pertinent information regarding the commercial lease
for the physical location(s) of Merchant's business (the
“Eremises”) from any applicable leasing company and
oragent. Merchant nay be asked to deliver to FUNDER
an cxeouted Assignment of Lease assigning wl of
Merchant's right, title and interest in and to the Premises
and under the lease for the Premises to FUNDER (the
“Assignment e""),

2.16 Sale of Business. Mecchant shall not sell, dispose,
transfer or otherwise convey its business or assets
without (i) the express prior written consent of
FUNDER, and (ii) the written agreement of any
purchasor of transferee assuming al! of Métchant's
obligations under (his Agreement pursuant to
documentation catisfactory to FUNDER.

2.17 Bridge / Control wt Lf Merchant in required to
open a Bridge/ Control Account, (i) Merchant will not,
unless otherwise directed in writing by FUNDER, take
Gay action to cause the Specified Percentage of the
settlement amounts to be settled or delivered to any
account other thin the Bridge / Contra) Account and (ii)
Merebant will at all times maintain the Minimum
Balance in the Bridge / Control Account.

2.18 Use of Proceeds, Merchant will conduct its business
and uae the Purchase Price in the ordinary course of ity
business, consistent with past practice.

219 Accurgey of Information. All information provided
by Merchan) and each Qwner/Guurantor to FUNDER
herein, in the Merchant Security Agreement and
Guaranty, and in all other documents executed in
connection with such agreements or related to such
agreements is que, accurate and complete in all respects.

3.

Il, EVENTS OF DEFAULT AND REMEDIES
3.1 Events _of Default. The occurrence of any of the
following events shall constitute an “Event of Defanje"
hereunder: (a) Merchant or eny Owner/Guarantor
violates any ten, covenant or condition in this
Agreetient, the Merchant Security Agreement and
Guaranty or any other agreement with FUNDER; (b)
aby Fepresentation or warranty by Merchant or any
Owner/Guarantor in this Agreement, the Merchant
Security Agreement and Guaranty or any other
agreement with FUNDER, shall prove to have been
incorrect, incomplete, Jalge or misleading in any
material respect when made; (c) Merchant or any
OwnerGuarantor admits in writing its inability to pay
its debts, or makes & general assignment for the benefit
of creditors; or any proceeding shall be mstituted by or
sgainst Merchant or any Owner/Guarantor seeking to
adjudicate it bankrupt or insolvent, or seeking
reorganization,  aurangement, adjustment, — or
composition of itor its debts: (d) any Owner/Gunrantar
Fenda a notice of termination of the Merchant Security
Agreement snd Guaranty: (6) Merchant suspends,
dissalves or tetminates its business; (f) Merchant sells
all or Substantially all of its assets; (2) Merchant mukes

Colonial Funding Network as Servicing Agent:

* oc sends notice of any

intentied hulk sale or transfer by
-Merchant (bh) Merchant perfocms any act that

_ Heunibers the cash flow of the business placing undue

stress On the viability of the operations and reduces the
value of the Collateral or the security interest granted in

* the Collateral under the Merchant Security Agreement
and Guaranty; (i) any Owner/Guanintor performs any

act that reduces the value of the Additional Collateral
(as defined in the Merchant Security Agreement and
Guaranty) or the security interest granted in the
Additions! Collateral under the Merchant Security
Agreement and Guaranty; or (j) Merchant or any
Owner/Guaravtor files any petition for bankruptey
under the United States codé or an involuntary petition
for bankruptcy has been brought or is pending against

* Merchant or any Ovmer/Gusrantor; (Merchant or any
; OwnevGuarantor defaults under any of the terms,
_ covenants and conditions of any other agreement with

FUNDER, ingluding those with affiliated / associated
businesses.

2 Remedies. Upon the occurrence of an Event of Default
iat is not waived pursuant to Section 4.4 hereof,
FUNDER on its own and on behalf of it's Perticipants
may proceed to protectand enforce its rights or remedies
by suit in equity or by action at law, or both, whether for
the specific perfoowance of any covenant, agreement or
other provision contained berein, or to enforce the
performance of Merchant's and cach

. Ovmec'sGuarnntor's obligations hereunder, under the
. Merchant Security Agreement and Guaranty, or
> Pursuant to any other legal or equitable right or remedy,

Upoo FUNDER’s notice to Merchant of any Event of

. Default, the entire Receipts Purchased Amount and

unpaid fees not already paid to FUNDER shall become
immediately due and paysble to FUNDER. In addition,
upon an Avent of Default (i) FUNDER may enforee the
provisions of the Mercbant Security Agreement and
Guaranty against each Qwner/Guntantor; (ii) FUNDER.
may enforce its security interest in the Collateral and

" Additional Collateral; (iii) FUNDER may debit
_ Merchant's deposit accounts wherever sluated by
meang of ACH debit or facsimile signature on a

computér-genetated check drawn on Merchant's bank

- account or otherwise; (iv) FUNDER, may enter the

Confession of Judgment as s judgment with the
appropnate Clerk of Court and execute thereon; aud (¥)
FUNDER, tay exercise its rights under the Assignment

- of Lease. Al) rights, powers and remedies of FUNDER

in connection with this Agreament and the Merchant
Security Agreement and Guaranty may be exoreisad at
any time by FUNDER after the occurance of an Event
of Default, are cumulstive and net exclusive, ahd shall
be tn addition to any other rights, powers or remedies
provided by law or equity,

3.3 Cost, Merchant and cach Owner/Guarantor shall pay

to FUNDER all costs reasonably incurred by FUNDER

’ in connection with (a) any Event of Default inelyding

without limitation any breach by Merehant or any
Ownar/Guaruntor of the representations, warranties and
covetiants In this Agrecment or the Merchant Security
Agreement and Guaranty, und (b) the enforcement of
FUNDER's remedies set forth in Section 3.2 hereof,
including but not limited to court costs and attorneys
fees,
34 Re

Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 18 of 35

ired Notii us. Merchant and each

Owner/Guarautor shall give FUNDER written

notice within 24 hour of any Mog by Merchant or

any Owner/Guurantor under Tile 11 of the United

States Code or of the occurrence of avy other event

dcseribed In Section 3.1(c) hereof. Merchant shall

rive FUNDER seven daya’ written notice prior to the
tlosing of any sale of all or substantially all of

Merchant's assets or stock, Merchant shall give

FUNDER seven dayy’ written notice prior to the

sUspensiog, dissolution or terminations it business,

4,5 Default Fee. Upon the Occurranca of any Event of

Default, and written notice to Merchant thereof,

Merchant shall pay to FUNDER a default fee (“Default

Fee”) of $2,500. This Defitult Fes shall be payable on

demand and stand in addition to any other fees or

penalties outlined within this Agreement, the Merchant

Security Agreement or Guaranty.

4,6 Progessor Chonge Fes. Merchant shal] pay @

Processor change fee (the “Processor Change Fee") to

FUNDER in the amount of $5,000.00 in the event that

Merchant (i) uses multiple card processing terminals

without the prior written consent of FUNDER, (ji)

changes its card processor without the prior written
consent of FUNDER or (iii) directs Processor to deliver

Settlementamounts to eny account other than the Bridge

/ Control Account (if Merchant is required to open a

Bridge / Control Account), Such Processor Change Fre

(i) shall be due and payable to FUNDER on demand, (11)

iS not exclusive of and is cumulative with, any other fee

or amount paid or paynble to FUNDER by Merchant

Purauant to this Agreement or the Merchant Security

Agreement and Guaranty; and Gil) shall not be

construed a5 a waiver of any Event of Default hereunder

or under the Merchant Security Agreement and

Guaranty oF as otherwise operating to reduce or limit

FUNDER’s rights or remedies provided for hereunder,

under the Merchant Security Agreement and Guaranty

or et law orin equity,

3.7 Miscellaneaus Service Fees. Merchant shall
pay. certain feey for services related to the
origination and maintenance of accounts which
may include but not be limited to: Merchant
funding is done electronically to their designated
bank account and charged a fee of $35,00 for q
Fad Wire or $15.00 for an ACH. The fee for
underwriting and origination is paid from the
finded amount in accordance with the schedule
below. If Merchant is utilizing a Bridge / Control
Account, there is an upfront fee of 8395.00 for the
bank fees and administrative costs of maintaining
such account for each cash advance agreement
with Merchant, Fund transfers from Bridge /
Control Accounts to Merchant's operating bank
account will be charged $10,95 per month via
ACH. This fte will continue if the bridge account
remains open after the RTR is paid, Merchant
Will be charged $50.00 for cach change of its
pirating bank ccount once active with
FUNDER. Any administrative adjustments
associated with changes to the Specified
Percentage will incur a fee of $75.00 per

cecurrence, (AIL fees are subject-to che
INITIALS: _[

44 Waly

46 Terminated More

 

 

 

IV. MISCELLANEOUS

4.1 Modifications; Avreemenis, No modification,

amendment, or waiver of any provision of, or consantto
any action under, this Agreement or the Merchant
Security Agreement nnd Guaranty shall be effective
unless the same is in writing and sipned by FUNDER.

4.2 Assignment, Merchant acknowledges and understands
that FUNDER is acting on its own behalf and as the
administrator aid lead investor for a group of
independent eo-investors a list of which can be provided
to Merchant after finding and upon written notice to

CFN MCA 01-25-16

FUNDER. FUNDER may aoysign its rights and/or
obligations under this Agreement and/or the Merchant
Security Agreement and ‘Guaranty in whole oc in part
without priory notice to Merchant or any
Owner/Gueraotor, including, without limitation, Its right
to receive all or any portion of the Purchased Amount
and its obligation to fund all or any portion of the
Porchase Price. Merchant acknowledges that, if any
such assignment jz made, persons other than FUNDER
may have the right to exercise rights of remedies against
Merchant pursuant to this Agreement, Merchant shall
not hava, and no Owner/Guarantor shall have, the right
fo mssign its tights and/or obligations under this
Agreement und/or the Merchant Security Agreementand
Guaranty or any interest herein or theréin without the
prior wrilten consent of FUNDER, which consent may
be withheld in FUNDER’s sole discretion.

43 All notices, requests, consent, demands and other

communications hereunder and under the Merchant
Security Agteament and Guaranty shall be delivered by
ordinary mail, effective upon mailing, to the respective
parties to this Agreemant and the Merchant Security
Agreement and Guaranty at the addresses set forth in this
Agreement and shall become effective only upon receipt
The Parties hereto may also send such nolices, requests,
consent, demands and other communications via
facsimile (“F. or cleatronic mail (“Email") at such
FAX numbers and email addresses comnuinicated by the
Parties hereto in writing,

its, No fixilure on the part of FUNDER
to exercise, and no delay jn, exercising, any right under
this Agyeement or die Merchant Security Agreement and
Guaranty shall operate asa waiver thereof, nor ehall any
single or partial exercise of any right under this
Agreement or the Merchant Security Agreement and
Guaranty preclude any other or further exercise thereof
or the execcise of any other right. The remedies provided
hereunder and under the Merchant Security Agreement
and Gusranty are cumulative and not exclusive of any
remedies provided by law or equity.

4,3 Solicitations. Merchunt and each Owne/Gutrantor

authorize FUNDER and its affiliates to communicate
with, solicit and /or market to Merchant and each
Ovwner/ Guarantor via regular mail, telephone, email and
facsimile in connection with the provision of goods or
services by FUNDER, its affiliates or any third party that
FUNDER shares, transfers, exchanges, discloses ot
provides Information with and will hold FUNDER, its
alfifiates and such thicd parties harmless agninst any and
all claim pursuant to the federal CAN-SPAM ACT of
2003 (Controlling the Assault of Non-Solfclted
Pornography ond Marketing Actof 2003), the Telephone
Consumer Protection Act (TCPA), and any and all other
stats or federal laws relating to transmissions or
solicitations by and any of the methods deseribed shove,
snd Match File,
Merchant. expressly acknowledges that a Tenninated
Merchant Pile ("TMF"), or any successor thereto, is
thaintained by MasterCard or VISA containing the
business name and names and identification of. principals
of merchants which have been terminated for one or
more of the reasons specified in MasterCard or VISA.
operating regulations, Such reasons include, but are not
limited 10, ffaud, counterfeit drafts, unauthorized
Tanssctions, excagsivea change-backs ond retrieval
requests, monsy laundering, or whete a high security risk
exis. MERCHANT ACKNOWLEDGES THAT
PROCESSOR AND FUNDER ARE REQUIRED TO
REPORT THE BUSINESS NAME OF MERCHANT
AND THE NAMES AND IDENTIRICATION Or ITs
PRINCIPALS TO THE TMF WHEN A, MERCHANT IS
TERMINATED FOR ONE OR MORE OF THE
REASONS SPECIFIED IN MASTERCARD OR VISA
OPERATING REGULATIONS.
EXPRESSLY AGREES AND CONSENTS TO SUCH
REPORTING BY PROCESSOR AND FUNDER AND
RELEASES EACH FROM ANY DAMAGES FOR
DOING SO IN GOOD FAITH

4.7 Binding Effect; Goversing Law, Venue and

Colonial Funding Network as Servicing Agent

MERCHANT:

lurisdiction. This Agreement and the Meretiuit
Security Agreement and Guaranty shall be binding
Wpon and inure to the benefit of Mereham, each
Owner/Guarantor, FUNDER {and it's Participants)
sod their respective suceassors and assigns,
FUNDER's Participants shall be third party
beneficiaries of all such agreements, This Agreement
and the Merchant Sesurily Agreement and Guaranty
shall be governed by and construed jn sccordatice
with the laws of the Stata of New York, without
Fegatd 10 tty applicable conflicts of law principles,
Any suit, action or proceeding arising hereunder ar
under the Merchant Security Agteament and
Guaranty, or the interpretation, performance or breach
hereof or thereof, shall, if FUNDER so elects, be
instituted jn any court sitting InNew York, New York,
(the “Acceptable Forum"), Each of Merchant and
tach Owner/Guarantor sgreas that amy state or federal
court sitting in the Acceptable Forum is corivenient to
it, hereby irrevocably and unconditionally submits to
the personal jurisdiction of any such court and hereby
waives any and all objections to Jurisdiction or venue.
Each of Merchant and exch Owner/Guarantor ngreca
that o final judgment in any such suit, action or
proceeding brought in any such court shall be
conclusive and binding upon such party end may bo
enforced in any other courts to whose jwisdiction
such party is or may be subject, by quit upon such
Judgment. Should auch suit, action or proceeding be
initiated in any other forum, Merchant and each
Owner/Guarantor waive any right to oppose ony
motion er application mede by FUNDER to transfer
such suit, action or proceeding to the Acceptable
Forum,

4.3 Survival of io che. All

representations, warranties and covenants herein and
in the Merchant Seourity Agreement and Guaranty
shall survive the execution and delivery of this
Agreement and the Merchant Security Agreement and
Guaranty and shal! continue in full forea until all
obligutions under this Agreement and the Merchant
Security Agreement and Gunrenty shal) bave been
satisfied in full and this Agreement and the Merchant
Security Agreement and Guaranty shall have
terminated.

. 49 Severability, In case any of the provisions in this
Agreement or the Merchant Security Agreement and
Guaranty is found to be invalid, illegal of
unenforceable in any respect, the validity, legality and
enforceability of any other provision contained herein
or therein shall not in any way be affected or impaired.

4.10 Entire Agreement, Any provision hereof of of the
Merchant Security Agreement and Guaranty
prohibited by law shall be ineffective only to the
extent of such prohibition without invalidating the
veinaining provisions hereof or thereof, This
Agreementand the Merchant Security Agreement and
Guayenty embody the entire agreement between
Merchant, each Owner/Guarantor and FUNDER and
supersede all prior agreements and understandings
relating to the subject matter hereof,
Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 19 of 35

412. ARBITRATION, PLEASE READ THIS

PROVISION OF {HE AGREEMENT
CAREFULLY, THIS SECTION PROVIDES
THAT DISPUTES MAY BE RESOLVED RY
BINDING ARBITRATION. ARBITRATION
REPLACES THE RIGHT TO GO TO COURT,
HAVE A JURY TRIAL OR INITIATE OR
PARTICIPATE IN A CLASS ACTION, IN

ARBITRATION, DISPUTES ARE RESOLVED

BY AN ARBITRATOR, NOT A JUDGE OR

JCRY, ARBITRATION PROCEDURES ARE

SIMPLER AND MORE LIMITED THAN IN

COURT, THIS ARBITRATION PROVISION Is

GOVERNED BY THE FEDERAL

ARBITRATION ACT (FAA), AND SHALL BE
INTERPRETED IN THE BROADEST WAY THE
LAW WILL ALLOW.

Covered claims \

* You or we may arbitrate any claim, dispute or
controversy between you and us atising out of or
Telated to your eecount, a previous related account
or our relationship (called "CJaims"),

If arbitration is chosen by any party, either
yOu Kor we will have the right to litigate that
Claim id court or bave a jury trial om that
Claim,

Except as stated below, all Claims are subject to
arbitration, no matter what legal theory they're
hased on of what remedy (damnges, or injunotive
or declaratory relief) they seek, including Claims
based on contract, tort (including intentional tort),
fraud, agency, your or our nepligence, statutory or
Tegulatory provisions, or any other sources of law;
Claims made ng counterclaims, cross¢laims, third-
pitty claims, interpleaders or otherwise; Claims
made regarding past, present, or future cotiduct:
aid Claims made independently or with other
claims. This also includes Claims made by. or
against anyone connroted with us or you or
claiming through us or you, or by someone making
a claim through us or you, such as 4 co-applicant,
authorized user, employes, agent, representative or
an affilinted/parent/subsidiary company,
Arbitration limits

® Individual Claims filed in a small claime court are
not subject to arbitration, as Jong na the matter atays
in smal] claims court
We won't initiate arbitration to collect a debt from
you unless you choose to arbitrate or assert 4 Claim
against us, If you asserta Claim against us, we can
choose to arbitrate, including sections to collect 9
debt fom you, You may arbitrate on an individual
basis Claims brought against you, including
Claims to collect a debt. ,

Claims brought a3 part of s class action, private
attomey general or other representative action can
be arbitrated only on an individual basis. The
arbitrator has 76 authority to arbitrate any claim on
e class or representative basis and may award relief
only onan individual basis. Iferbivation is chosett
by any party, neither you nor we may pursue a
Claim as part of a class attion or other
teprescntative action. Claims of 2 or nore persons
may not be combined in the same arbitration.
However, applicants, co-applicants, authorized
Users on a single Account and/or related accounts,
or corporate affiliates are here considered as one
person.

Bow arbitration works \

* Arbitration shall be conducted by the American
Arbitration Association ("AAA") according to this
arbitration provision and the applicable AAA
arbitration rules in ¢ffect when the claim is filed
("ASA Rules”), except where those rules conflict
with this arbitration provision. You can obrain
copies of the AAA Rules at the AAA’s website
(waww.odr.org) or by calling 800-778-7879, You
or we may choose to hive a hearing, appear at any

CFN MCA 01-25-16

.

Cy

hearing by phone or other electronie Teas, And/or
be represented by counsel. Any in-person hearing
wil] be held in the same city ay the U.S, District
Court closet to your billing address.
® Arbitration may be requested any time, even where
there jt a pending lawsuit, unless. trial has begun
wr fina) judgment entered. Neither you por we
waive the fight to arbitrate by filing or serving a
complaint, answer, counterclaim, motion, or
discovery ing court lawsuit, To choos¢ arbitration,
a party mony file a motion to compel arbitration ina
pending matter and/or commence arbitration by
subnutting the required AAA forms and requisite
filing fees to tha AAA,
° The arbitration shall be conducted by a single
arbitrator in accord with this arbitration provision
and the AAA Rules, which may Limit discovery,
The arbitrator shall not apply any federal or state
rules of civil procedure for discovery, but the
arbitrator shall honor claims of privilege
recognized at law and shall tuke reasonable Steps to
protect account informution and other confidential
information of either party if requested to do so.
The arbitrator shall apply applicable substantive
law consistent with the FAA and applicable statute
of limitations, and may award damages or other
relief under applicable law,
The arbitrator shall make any award in writing and,
if requested by you or us, may provide a brief
statement of the Jeasons for the award. An
arbitration award shall decide the rights and
obligations only of the parties named in the
arbitration, and shal! not have any bearing on any
other person or dispute,
Paylug for arbitration fees
® We will pay your share af the
arbitvation fee for an arbitration of Claims of $75,000 or
Jess if they are unrelated to debt collection, Otherwise,
arbitration fees will be allocated according to the
opplicable AAA Rules, If wo prevail, we may not
Tecover our arbitration fees, unless the arbitrator decides
you Claim was frivolous, All parties are responsible for
their own attorney's fees, expert fees and any other
expenses, unless the arbitrator awards such fees or
expenses to you or us based on applicable law.
The final award
* Any award by an arbitrator ia final unless a party
appeals it in writing te the AAA within 30 days of
notice of the award. The arbitration appeal shall be
Gctermined by a panel of 3 arbitrators, The psnel
will consider all facts and Jegal issues anew based
on the same evidence presented in the prior
arbitratlon, und will make decisions based on a
miusjority vote. Arbitration fees for the arbivation
appeal shall’ be allocuted according to the
applicable AAA Rules, An award by a panel on
appeal is final. A final award is subject to judicial
review as provided by applicable law,
Survival and Severability of Terms
» This arbitration provision shall survive changes in
this Agreement and termination of the account or
the relationship between you and us, including the
bankruptey of any party and any sale of your
account, Or Amounts Owed on your account, to
another person -or entity. If any part of this
arbitration provision is deemed invalid or
unenforceable, the other torts shall remain in
force, except that there can be no arbitration of a
class or representative Claim. This arbitration
provision may not be amended, severed or waived,
except as provided in this Agreement or ina written
agreement between you and us.

Colonial Funding Network as Servicing Agent

4.)] Facsimile Acceptances Facsimile signatures spall

be deemed acceptable for all purposes

4.13 Counter i Facsimile and PDR
This Agreement and the Merclrant Security
Agreement and Guaranty may be executed in
counterparts, each of which sball constitutc an
original, but all of which together shal] constitute
one instrument, Signatures on this Agreement and
the Merchant Security Agreement and Guaranty sent
by facsimile or PDE will be treated as original
signatures for a)] purposes,

INITIALS: |

Origination Fee Schedule (Fram 3.7)

Amount Funded Orlgination Fee
Up to $7,500.00 5199.00

$7,304 .00-325,000,00 5295.00
$23,000.00-$50,000,00 $398.00
$50,001.00-8100,000.00 3595.00
$100,001.00-8250,000.00 $795.00

Over $250,000.00 $995.00

Due diligence Fee $0.00
Admjnistrative Fee £0.00

UCC Termination Fee 3150

“4 All fees listed in this contract are subject to

change, {9
INITIALS: "9
Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 20 of 35

MERCHANT SECURITY AGREEMENT AND GUARANTY

Merchant’s Legal Name: Sammy's Grill] LLC 2°
D/B/A: Sammy's Sports Grill 2 ‘

Physical Addyess: 9550) Spring Green Blvd Ste 400 City: Katy State: TX Zip: 77494-3759

Federal ID#
SECURITY AGREEMENT

Security Juterest. To secure Merchant's payment and performance obligations to FUNDER and its affiliates or the Funders, @ list of which may be provided to the Merchant if
Tequested in writing after the funding of the purchase closes under the Merchant Cash Advance Agrrement between Merchant and FUNDER (the “Merchant Agreament"), Merchant
hereby prants to FUNDER a security intorest in ‘all personal property of Merchant, including all accounts, chatte) paper, cash, deposit accounts, documents, equipment, general
intangibles, instruments, inventory, or investmeni property, as those terms are defined jn Article 9 of the Uniform Conunereial Code of the State of New York ag amended (the
"UCC"), whether now or hereafter awned or dequired by Merchant and wherever located; and all praceeds of such property, as that term is defined in Article 9 of the UCC
(collectively, the “Collateal”). If the Merchant Agreement identifies more than one Merchant, this Security Agreement applies to each Merchant, jointly and severally,

Merchant acknowledges anid agrees that any security interest granted to FUNDER under any other agreement between Merchant and FUNDER will secure the Obligations hereunder,
and that the Merchait's payment and performance obligations secitred by this Security Agreement, and the Collateral granted beretinder, shall be perfected under any previously
filed UCC-1 or UCC.3 statement, perfecting FUNDER’s interest in the Collateral.

, .
Merchant further acknowledges and agroes that, i Merchant enters into future Agreementy with FUNDER, any security interest granted to FUNDER under such future Agreements
will relate back to this Security Agreement, and that the Merchant's Payment and performance obligations, and the Collateral granted, wader such Aiture Agreements, shall relate
back to, be parfected under, and made a part of, any previously filed UCC-1 or UCC_3 statement, perfecting FUNDER’s interest in the Collateral,

Cross-Collateral, To secure Guarantor’s payment and performance obligations to FUNDER(and the Funders) under this Merchant Security Agreement and Guaranty (this
“Agreement"), each Guarantor hereby grants FUNDER, for itself and its participants, 4 security interest in § i STADIA BAR &

Li atagia Bar and Grill/ STADIA SPOR RILL). SAMMY'S GR LLC 3 (d/b/a Sammy's Sports Grill 3 (the “Additional Collateral”), Fach Guarantor
dges that FUNDER will havea security interest in the aforesaid Additional Collateral upon execution of this Agreement.

       
    
 

       
  

     

Guarantor further acknowledges and axreementa that, if Guarantor enters into future Agreements with FUNDER, any security interest granted to FUNDER under such future
Agivements will relate back to thiy Agreement, and that the Guarantor's payment and performance obligations, and the Additional Collaters) prunted, under such fliture Agreements,
shall relate back to, be perfected under, and made a part of, any previously filed UCC-1 or UCC-3 Statement, perfecting PUNDER's Interesting the Additional Collateral,

Each of Merchant and each Guarantor agreas to execute any documents or take any ection in commection with this Agreement a3 PUNDER deems necessary to perfect or maintain
FUNDER's first priority security interest in the Collateral and Additions! Collateral, including the execution of ony control agreements, Each of Merchant and each Guarontor
hereby authorizes FUNDER to file any financing stntementa deemed necessary by FUNDER to perfect or maintain FUNDER's security interest, Which flnancing statements may
contain notification that Morebant and cach Guarantor bave granted a negative pledge to FUNDER with respect to the Collateral and Additional Collateral, and that any subsequent
lender or licnor muy be tortlously interfering with FUNDER 's rights, Merchant and cach Guarantor shall be jointly and severally linble for and shall pay to FUNDER upon demand
all coms and expenses, including but not limited to attorneys’ fees, which may be incurred by FUNDER tn protecting, preserving and enforcing FUNDER’s security interest and

Regative Pledge. Each of Merchant and cach Guarantor agrees not to create, incur, assume, or permit to exist, directly or indirectly, any additional cash advances, Ioana, tien or
other encumbrance on or with respect to sny of the Collateral or Additional Collateral, ag applicable without written permission of FUNDER.

Consent to Enter Premises ond Ascien Lease. FUNDER shall have the right ta cure Merchant's defsult in the payment of rent for the Premises on the following terms, Ip the
event Merchant ls served with papers in 4n action against Merchant fo¢ Honpayment of rent or for summary eviction, FUNDER may execute its rights and-remedies under the
Assignment of Lease, Merchant-also agrees that FUNDER mny enter into an agceement with Merchant's landlord giving FUNDER the right: (a) to enter the Premises and to mke
Possession of the fixtures and equipment therein for the Purpose of protecting and preserving same; ond (b) to assign Merchant's lease to another qualified merchant capuble of
operating a business comparable te Merchant's at the Premiace. .

Remedies, Upon any Bvent of Default, FUNDER ty pursuc any remedy available at law (including those available under the provisions of the UCC) or in equity to callect,
snforce, or sotisfy any obligations thea owing to FUNDER, whother by acceleration or otherwise,

GUARANTY

Performance Guaranty. Each undersigned Guarantor (“Guarantor”) hereby unconditionally guarantees to FUNDER, and its affiliates orthe Funders, , the payment and performance
by Merchant of all of its obligations under this Agreement and the Merchant Agreamont, as each agreement may be renewed, amended, extended or otherwise modified from time
to time (the “Guarantesd Obligations"), Guarantor shall be liable for and FUNDER may cherge and collect all costs and eepenses, including butnot limited to attorneys’ fees, which
muy be incurred by FUNDER in connection with the collection of any or all of che Guaranteed Obligations irom Guarantor of the enforcement of this Agreement (Itiy understood
by all parties that this Guaranty is not an absolute personal guaranty of payment-and that the signors are only gusrautesing that they will not tke any action of permit the merchant
to take any sction that ira breach of this Agreemenr,)

Gosrantor Waivers. In the event that Merchant fails to make a payment When due or otherwise perform under the Merchant Agreement, FUNDER may enforce its rights under
this Agresment without first secking to obtain payment fom Merchant, any other guarantor, of any Collateral or Additional Collateral FUNDER may hold pursuant to this Agreement
OF any other guaranty.

FUNDER does not have to notify Guarantor of any of the following events and Guarantor will not ba released from any of its obligations under this Agreement if it is not notified
of; (i) Merchant's failure to pay timely any atmount owed under the Merchant Agreement; (li) any material or adverse change in Merchant's finanedal condition or business operations:
(iii) any sale or other disposition of any collateral securing the Guaranteed Obligations, including without limitation the Colateral or Additional Collateral, or any other guarantes
of the Guaranteed Obligations; (iv) FUNDBR’s Acceptance of this Agreement; or (v) any renewal, extension or other modification of the Merchant Agreement or Merebant's other
ubligations 0 FUNDER. In addition, FUNDER. may take any of the following actions without releasing Guarantor from any of its obligations under this Agreement : (i) renew,
extend or otherwise modify the Merchant Agreement or Merchant's other obligations to FUNDER, ({i) release Merchant from its obligations to FUNDER; (iii) sell, felease, impair,

waive or otherwise fail (o realize upon any collateral securing the Guaranteed Obligations or any other guarantee of the Guaranteed Obligations; and (iv) foreclose on any collateral

CFN MCA 01-25-16 Colonial Funding Network as Servicing Agent
Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 21 of 35

paid by it under this Agreement Guarmntor permanently waives and shall not seek to cxercine any of the following rights that it may have against Merchant, any other guarantor, or
any collateral provided by Merchant o¢ any ether guarantor, for any amounts paid by it, ar acts perfommed by it, urider this Agreement: (i) subrogation ; (2) reimbursement; (hy
performance; (iv) jndemalfieation; or (v) contribution, Im the event that FUNDER must return wy amount paid by Merchant or any other buarantor of the Guaranteed Obligations
because that person has become subject to a proceeding unter the United States Bankruptcy Code or any similar law, Guarantor obligations under this Agreement shall inelude
that amount. Guarantor agrees that its obligations under this Agreement shall be irrevocable and shall be unconditional irrespective of any circumstance that might otherwise operate
as a legal or equitable discharge Of a guarantor Ora defense of a guarantor, ‘

Guarantor Achsowledgement, Guarantor acknowledges that: (i) he/she understands the Seriousness of tho provisions of this Agreement aud that any misrepresentation
imhy constitute fraud; (ll) he/she las had a full opportunity to congult with counsel of his/her choices and (Ill) he/she has consulted with counsel of hissher cholce or bas

declded not to avail himseli/herself of that opportunity, ‘

romuis(9
Joint and Several Lgbility, The obligations hereunder of cach Guarantor are joint and several.
THE TERMS, DEFINITIONS, CONDITIONS AND INFORMATION SET FORTIN THE “MERCHANT CASH ADVANCE AGREEMENT", INCLUDING THE
“MERCHANT CASH ADVANCE AGREEMENT TERMS AND CONDITIONS", ARE HEREBY INCORPORATED IN.AND MADE A PART OF THIS AGREEMENT.

CAPITALIZED TERMS NOT DEFINED IN TANS AGREEMENT SHALL HAVE THE MEANINGS SET FORTH IN THE MERCHANT CASH ADVANCE AGREEMEN’ T;
INCLUDING THE MERCHANT CASH ADVANCE AGREEMENT TERMS AND CONDITIONS,

MERCHANTS AND OWNERS/GUARANTORS ACKNOWLEDGE THAT THIS WRITING REPRESENTS THE ENTIRE AGREEMENT BETWEEN TRE PARTIES HERETO,
IT 15 UNDERSTOOD THAT ANY REPRESENTATIONS OR ALLEGED PROMISES BY INDEPENDENT BROKERS OR AGENTS OF ANY PARTY IF NOT INCLUDED IN
THIS WRITTEN AGREEMENT ARE CONSIDERED NULL AND VOID. ANY MODIVICATION OR OTHER ALTERATION TO THE, AGREEMENT MUST BE IN WRITING
AND EXECUTED BY THE PARTIES TO THIS CONTRACT, © .

INITIALS; ( v

 

 

 

 

 

 

 

 

MERCHANT #1
By Sammy Vela

™-=t Name and Title) (Mimnatate}
SSH Drivers License Number
MERCHANT #2
By

(Print Name and Title) (Signature)
SS# Drivers Licenge Number:
OWNER/GUARANTOR #1 o
By Sornmy Vela ‘

(Print Name and Title) _ % (Skonatarwh
SS Drivers License Number:
OWNER/GUARANTOR #2
By

(Print Name and Title) + (Siguatare)
Ss# ; * Drivers License Number:

CFN MCA 0125-16 Colonial Funding Network as Servicing Agent
Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 22 of 35

Trust Capital Funding

MERCHANT CASH ADVANCE AGREEMENT
Agreement dated November 9 2016 between Trust Capital Funding. (“FUNDER”) doing business ut 10 Kearney Rd Suite, 102 Needham, MA 02494 and
the merchant listed below ("the Merchant”).

Merchant’s Legal Name: SAMMY'S GRIL), LLC 5

MERCHANT INFORM

D/G/A: Sammy's Sports Grill State of Incorporation / Organization: TX
‘Type of entity: (- ) Corporation ( X ) Limited Liability Company (_ ) Limited Partnership (_) Limited Liability Partnership (_ ) Sole Proprictor

Physical Address: 3555 Ravford Rd, Suite 100 City: Spring State; FX Zip: 77380
Date business started (mm/yy): 08/16 Federal ID#

PURCHASE AND SALE FUTURE RECEIVABLES

Merchant hereby sells, assigns and transfers to FUNDER, asthe lead purchaser for itself and other ee-invedtors, [waking FUNDER on behalf of itself nnd all co-investors (collectively the
Funders), the absolute owner] in consideration of the purchase price specified below (the "Purchise Price"), all of Merchant’s future accounts, contract rights and other rights to payment
arising from or relating to the use by Merchant's customers of cash, credit cards, charge cards, debit cards, prepaid cards, mobile paythents and other similar payment methods in the ordinary
course of Merchant's business (the Receipts") for the payment of Merchant's sale of goods or rendition of services until the purchased amount specified below (the "Purchased Amount’) hns
been delivered by Merchant to FUNDER, provided that the Purchase Price, thie Specified Percentage (5 defined below) and/or the Purchased Amount may be adjusted by FUNDER and
Merchant in writing (fone or mars card processing conditions are not satisfied,

The Purchased Amount shall be paid to FUNDER by Merchant's using and irrevocably authorizing oaly one card processor sceeptuble to FUNDER ("Processor") to remut to or for the benefit
of FUNDER the percentage specified below (the “Sinecified Percentaye") of Merchunt’s settlement amounts due from ench card issuer with respect to the Receipts, until such time ay
FUNDER receives payment in full of the Purchased Amount. Furthermore Merchant will not enter into another cash advance agreement or any other type of factoring agreement, or any other
type of credit/debit card processing during the term of this contract, Notwithstunding anything to the contrary in this Agreement or any other agreement herween FUNDER and Merchant, upon
the occurrence of an Event of Default under Section 3 of the MERCHANT CASH ADVANCE AGREEMENT TERMS AND CONDITIONS, the Specified Percentape shall equal 100%,

Purchase Price: $100,000.00 Specified Percentage: 18% Receipts Purchased Amount: $143,000.00

THE TERMS, DEFINITIONS, CONDITIONS AND INFORMATION SET FORTH IN THE “MERCHANT CASH ADVANCE AGREEMENT TERMS AND CONDITIONS",
THE “MERCHANT SECURITY AGREEMENT AND GUARANTY" AND “ADMINISTRATIVE FORM" {Note; Is there a.sepuraie Administrative Form] ARE HEREBY
INCORPORATED IN AND MADE A PART OF THIS AGREEMENT,

MERCHANT #1
By Snatimy Vela

 

 

 

 

 

 

 

 

(Print Name and Title) (Signature)
MERCHANT 42
By
(Print Name and Title) (Signature)
OWNER/GUARANTOR #1
By Sammy Vela
(Print Name and Title) (Sigdature)
OWNER/GUARANTOR 42
By
(Print Name ind Title) (Senature) oi
Trust Capital Fundi : 8 7
rust Capital Funding . 7 <
tr Mark Wesalasr, Le leA-CA
(Company Officer) & (Signature) &

Each person signing this Agreement on behalf of Merchant tepresents (hal he or she is authorized to sign this Agreement on behalf of Merchant, and cach person signing this Agreenient on
behalf of Merchant and/or a3 Owner/Guarantor represents that the information provided herein and in all of FUNDER's forms is true, accurate and complete in all respects, FUNDER inny
produce a monthly statement reflecting the delivery of the Specified Percentuge of Reccipts from Merchant to FUNDER and its participants via Processor.

ANY MISREPRESENTATION MADE BY MERCHANT OR ANY OWNER/GUARANTOR IN CONNECTION WITH THIS AGREEMENT MAY CONSTITUTE A
SEPARATE CAUSE OF ACTION FOR FRAUD OR INTENTIONAL MISREPRESENTATION,

 

AUTILORIZED SERVICING AGENT - Colonial Funding Network, Inc.

Colonia] Funding Network, Inc. (Colonial) is the Authorized Serviclog Agent of the FUNDER for this contract providing administrative, bookkceping, reporting and support
services for the FUNDER and the Merchant, Colonial is uot affliated or owned by the FUNDER and is acting as independent agent for services including but not limited to
background checks, credit checks, gencral underwriting review, filing UCC-1 security interests, cash management, accounl reporting and remit capture. Colonial may at its
sole discretion participate in this financing by providing a small Portion of the fands for this transuction directly tu the FUNDER. Colouial is not a credit card processor, or in
the business of processing credit cards, Merchant hereby acknowledges that in no event will Colontal be tiable for any claims made against the FUNDER or the Processor under
any legal theory for lost profits, lost revenues, lost basiness opportuaity, exemplary, punitive, special, incidental, indirect or conseq centin) damages, each of which is waived by
the Merchant and Owner/Guarantor.

MERCHANT #1
By Sanuny Vela

 

 

 

 

(Print Name and Title) (Signgture)

 

CFN MCA 01-25-16 Colonial Funding Network as Servicing Agent
Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 23 of 35

MERCHANT CASH ADVANCE AGREEMENT TERMS AND CONDITIONS

1. TERMS OF ENROLLMENT IN PROGRAM

1,1 Merchant Cash Advance Agreement. These terms
and conditions shall be incorporated in and made a part
of the attached Merchant Cash Advance Agreement
(such Merchant Cash Advance Agreement, as
supplemented by these terms and conditions, this
“Agreement”)

12 Merchant Processing Agreement, Merchant shull
execute an agreement (the “Merchant Processing
Agreement’) acceptable to FUNDER, with a card
Processor acceptable to FUNDER, to obtain card
processing services, Merchant shall authorize Processor
to deduct the amounts owed to FUNDER for the
Reccipls as specified herein from settlement amounts
which would otherwise be due to Merchant from
Processor card transactions and to pay such amounts to
FUNDER pursuant to FUNDER’s instructions to
Processor. The authorization shall be irrevocable
without the written consent of FUNDER. Processor may
rely upon the instructions of FUNDER, without any
independent verification, in making such deductions and
payments, and Merchant waives any claims for damages
it may have against Processor in connection with such
acts unless such damages were duc to Processor’s failure
to follow FUNDER's instructions,

1.3 Purchase Price Reduction, FUNDER may, in its sole
discretion, reduce the Purchase Price if one or more card
processing conditions are not satisfied,

1.4 Bridge / Control Account, Merchant may be required
to open a new bank aecount into which 100% of the
settlement amounts will be deposited and the Specified
Percentage collected by FUNDER (the “Bridge /
Control Account”), Merchant appoints FUNDER as
“Acting Agent” over the Bridge / Control Account,
and shall insiruct Processor to designate the Bridge /
Control Account as the deposit account for all of
Merchant’s customers’ card transactions. Merchant
assumes all responsibility for all fees, costs, charge-
backs or suspicious items processed through the
Bridpe / Control Account (see “Miscellaneous Service
Fees” paragraph 3.7). Merchant agrees to maintain a
minimum balance in the Bridge / Control Account
(the “Minimum Balance”) equal to the per-month
average ofall fees charged to Merchant by Processor,
averaged over a six-month period.

1.5 Financial Condition. Merchant and each
Owner/Guarantor authorize FUNDER, its agents and
representatives, and any credit reporting agency engaged
by FUNDER, to investigate. their creditworthiness,
financial responsibility and history, and they agree to
provide FUNDER any financial statements, tax returns,
references, or other credit or financial information as
FUNDER deems necessary prior to or after execution of
this Agreement. A photocopy of this authorization will
be deemed as acceptable for releasc of credit and
financial — information, Merchant and cach
Owner/Guarantor authorize FUNDER to update their
credit und financial profile from time to time in the
future, as FUNDER deems appropriate. An investigative
or consumer report may he made or obtained in
connection with this Agreement,

1.6 Transactional History, = Merchant authorizes
Processor and each of Merchant's banks to provide
FUNDER upon request with Merchant's card history or
bank statements, as applicuble,

1.7 Indemnification, Merchant and each
Owner/Guarantor jointly and severally indemnify and
hold harmless Processor, its officers, directors and
shareholders against all losses, damages, claims,
liabilities and expenses (including reasonable attorney's
fees) incurred by Processor resulting fren) (a) claims
asserted hy FUNDER for monies owed to FUNDER
from Merchant and (b) actions taken by Processor in
reliance upon information or instructions provided by
FUNTDIER

1.8 No Liability. [n no event will Processor or FUNDER

CFN MCA 01-25-16

 

(or any of the Funders) be linble for any claims asserted
by Merchant under any legal theory for lost profits, lost
revenues, Jost business opportunities, exemplary,
punitive, special, incidental, indirect ar consequential
damages, each of which is waived by Merchant and each
Owner/Guarantor.

1.9 Reliance on Terms. Sections 1.2, 1.7, 1.8, 2.5, and
4.6 hereof are agreed to for the benefit of Merchant,
FUNDER (and it's Participants) and Processor, and
notwithstanding the fact that Processor is not a party
to this Agreement, Processor may rely upon their
terms and raise them as a defense in any action.

1.10 Sale of Receipts, Merchant and FUNDER intend that
the transfer of the interest in the Receipts from Merchant
to FUNDER constitute a sale, and not a loan, for all
purposes, Merchant agrees that the Purchase Price
equals the fair market value of such interest. If
notwithstanding such intent, such transfer is not deemed
lo constitute a sale, Merchant hereby grants to FUNDER
a security interest in all right, title and interest. of
Merchant in and to the Receipts, which security interest
shall secure the payment of the Purchased Amount and
all other obligations of Merchant under this Agreement.
In no event shall the aggregate of all amounts deemed
interest hereunder and charged or collected hereunder
exceed the highest rate permissible at law. Inthe event
that a court determines that FUNDER has charged or
received interest hereunder in exeess of the highest
appheable rate, the rale in effect hereunder shall
automitically be reduced to the maximum rate permitted
by applicable law and FUNDER shall promptly refund
to Merchant any interest received by FUNDER in excess
of the maximum lawful rate, it being intended that
Merchant not pay or contract to pay, and that FUNDER
hot receive or contract to receive, directly or indirectly
in any mariner whatsoever, interest in excess of that
which may be paid by Merchant under applicable law,
Merchant hereby authorizes FUNDER to file any
financing statements deemed necessary by FUNDER to
perfect or maintain FUNDER‘S interest in the Receipts.

1.11 Power of Attorney. Merchant irrevocably appoints
FUNDER and any assignee of FUNDER ag itsagent and
attorney-in-faet with full authority to take any action or
exceute any instrument or document to settle all
obligations due to FUNDER trom Processor, or upon
the occurrence of an Event of Default under Section 3,1
hereof, 10 settle all obligations due to FUNDER from
Merclrant, under this Agreement, including without
limitation (J) to obtain and adjust insurance; (ii) to
collect monies dye or ta become due under or in respect
of any of the Collateral (as detined in the Merchant
Security Agreement and Guaranty}, (iil) to receive,
endorse and collect any checks, notes, dratts,
Instruments, documents or chattel paper in connection
wilh clause (i) or clause (ii) above: (iv) to sign
Merchant's name on any invoice, bill of lading, or
assignment directing customers or account debtors to
make payment directly to FUNDER; and (¥) to file any
claims or lake any action or institute any proceeding
which FUNDER may deem necessary for the collection
of any unpaid Purchased Amount from the Collateral, or
otherwise to enforce its rights with respect Lo payment
of the Purchased Amount

1.12 Protection of Information: Merchant and cach
person signing this Agreement on behalf of Merchant
and/or as Owner/Guarantor, in respect of himself or
herself personally, authorizes FUNDER to disclose to
any third party information concerning Merchant's and
each Owner's/Guarantor’s credit standing (including
credit bureau reports that FUNDER obtains): und
business conduct. Merchant and each Owner/Guarantor
hereby waive to the maximum extent permitted by law
any claim for damuges against FUNDER or any af its
affiliates and the Funders relating to any (1) investigation
undertiken by or on behal fol FUNDER as perinitied by
this Agreement or (ii) disclosure of information as

permitted by this Agreement.

U13 Confidentiality. Merchant understands und agrees
that the terms and conditions of the producls and
services offered by FUNDER, including this
Agreement, the Merchant Security Agreement and
Guaranty and any other documents executed jn
connection with such agreements or related to such
agreements (collectively, “Confidential _Information”)
are proprietary and confidential information of
FUNDER. Accordingly, unless disclosure is required
by law or court order, Merchant shall not disclose
Confidential Information to any person other than an
allorney, accountant, nancial advisor or employee of
Merchant who needs to know such information for the
purpose of advising Merchant (“Advisor”), provided
such Advisor uses such information solely for the
purpose of advising Merchant and first agrees in writing
to not disclose Confidential Information to any person
in accordance with the terms of this Section 1.13.

1,14 Publicity. Merchant and cach Owner/Guarantor
authorize FUNDER to use their respective names in a
listing of clients and in advertising and marketing
materials,

1.15 D/BIA*s. Merchant and each Owner/Guarantor hereby
acknowledge and agree thut FUNDER may be using
“doing business as” of “d/b/a names in connection with
various matters relating to the transaction between
FUNDER and Merchant, including the filing ef UCC-1
financing statements and other notices or filings.

1.16 Financial Information. Merchant and each
Owner/Guarantor shall provide to FUNDER upon
request copies of financial statements representing the
financial condition of Merchant and/or such
Owner/Guarantor.

Il. REPRESENTATIONS, WARRANTIES AND
COVENANTS

Merchant and each Owner/Guarantor each represents,
warrants and covenants that as of the date of this
Agreement and on cach date during the term of this
Agreement:

2.1 Financial Condition and Financial Information. lis
financial statements, copies of which have been
furnished to FUNDER, and any financial statements
furnished to FUNDER hereatter, fairly represent the
financial condition of Merchant und cach
Owner/Guarantor at such dates, and since those dates
there has been no material adverse change, financial or
otherwise, in such condition or in the operation or
ownership of Merchant. Merchant has a continuing,
affirmative obligation to advise FUNDER of any
material adverse change in its financial condition,
operation or ownership.

2.2 Governmental Approvals, Merchant is and will
remain in compliance with all laws and has valid
permits, authorizations and licenses to own, opernte and
lease its properties and to conduct the business in. which
itis presently engaged.

2.3 Authorization. Merchant, and the person(s) signing
this Agreement on behalf of Merchant, have full power
and authority to execute this Agreement and to incurand
perform the obligations under this Agreement, all of
which have been duly authorized.

 

Colonial Funding Network as Servicing Agent
Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 24 of 35

2.4 Insurance, Merchant has and will maintain business-
inlerruption insurance naming FUNDER as Joss payee
and additional insured is such amounts and aginst such
risks us are satisfiectory to FUNDER and shall provide
FUNDER proof of such insurance upon request.

25 Merchant Processing Agreement onal
Atrangements. Without FUNDER'S prior written
consent, Merchant will not: (i) change the card
processor through which the Receipts are settled from
Processor to another card processor; (it) permit any
event lo occur that could cause diversion of any of
Merchant's card transactions from Processor to another
processor, (iii) change its arrangements with Processor
or amend the Merchant Processing Agreement in any
way that is adverse to FUNDER: (iv) add card
processing terminals, (v) use multiple card processing
terminals; (vi) change its financial institution or bank
account(s) (including, ifapplicable, the Bridge / Control
Account); (vii) take any other action that could have any
adverse effect upon Merchant's obligations under this
Agreement or FUNDER’s interest in the Receipts; or
(vill) take any action, fail to lake any action, pr offer any
incentive—economic or otherwiss—the result of which
could be to discourage the use of cards that are setiled
through Processor, or to induce any customers to pay for
Merchant’s services with any means other than cards
that are settled through Processor, or permit any event
to occur that could have an adverse effect on the use,
acceplance, or authorization of cards for the purchase of
Merchant’s services and products.

2.6 Change of Name or Location, Merchunt will not
conduct its businesses under any name other than as
disclosed to Processor and FUNDER or change any of
its places of business.

2.7 Daily Bateh Out. Merchant will batch out receipts
with Processor on a daily basis:

2.8 Estoppel Certificate. Merchant will at any time, and
from time to time, upon at least one (1) day's prior
notice from FUNDER to Merchant, execute,
acknowledge and deliver to FUNDER and/or to any
other person, firm or corporation specilied by
FUNDER, a statement certifying that this Agreement 1s
unmodified and in full force and effect (or, if there have
been modifications, that the same is in full force and
effect as modified and stating the modifications) and
stating the dates on which the Purchased Amount or any
portion thereof has been paid.

2.9 No Bankruptcy or Insolvency: Merchant and
Owner/Guarantors represent that they are not Insolvent
and neither Merchant nor any Qwrer/Guarantor has
filed any petition for bankruptcy protection under Title
1] ofthe United States Code, no involuntary petition for
bankruptey has been brought or is pending against
Merehant or any Owner/Guarantor, neither Merchant
nor any Owner/Guarantor has admitted in writing its
inability to pay its debts or made a general assignment
for the benefit of creditors, and no other preceeding has
been instituted by or against Merchant or any
Ownor/Guarantor seeking to adjudicate it insolvent or
seeking reorganization, arrangement, adjustment or
composition of it or its debts. Merchant does not
anticipate filing any such bankruptcy petition and is nol
aware and has no reason to believe that any such
bankruptay petition or other proceeding will be filed or
brougtit against it or any Owner/Guarantor.

2.10 Other Financing. Merchant shall not enter into any

arrangement, agreement or commitment that relates to
of involves Receipts, whether in the form of'a purchase
(such us a merchant cash advance) of, a loan against. or
the sale of purchase of credits against, any Receipts,
cash deposits or future card or mobile payment sales
with any party other than FUNDER without its written
permission.

2.11 Unencumbered Receipts. Merchant has good and
marketuble title to. all Receipts, free and elear ofany and
all liabilities, liens, claims, changes, restrictions,
conditions, options, rights, mortgages, security interests,
equities, pledges and encumbrances of any kind or

CFN MCA 01-25-16

nature whalsoever or any other rights or interests that
may be inconsistent with the transactions contemplated
with, or adverse to the interests of FUNDER.

2.12 Business Purpose. Merchant is a valid business in

good standing under the laws of the jurisdictions in
which it is organized and/or operates, and Merchant is
entering into this Agreement for business purposes and
not as a consumer for personal, family or household
purposes.

2.13 Default Under Other Contracts. Merchant's

execulion of or performance under this Agreement will
nol cause or create any breach or default by Merchant
under any contract with another person or entity,

2.14 Delivery of Confession of Judgment. Upon

execulion of this Agreement, Merchant shall, if
requested by FUNDER, deliver to FUNDER an
executed Confession of Judgment (the “Confession of
Judgment"), in the form provided by FUNDER, in favor
of FUNDER in the amount of the Purchased Amount,

2.15 Delivery of Assignment of Lease, Merchant and

vach Owner/Guarantor authorize FUNDER to receive
pertinent information regarding the commercial lease
for the physical location(s) of Merchant's business (the
“Premises") from any applicable leasing company and
oragent. Merchant may be asked to deliver to FUNDER
an cxeculed Assignment of Lease assigning all of
Merchants right, tithe and interest in and to the Premises
and under the lease for the Premises to FUNDER (the

“Assignment of Lease”),

2.16 Sale of Business. Merchant shall not sell, dispose,

 

transfer or otherwise convey its business or assets
without (i) the express prior written consent of
FUNDER, and (ii) the written agreement of any
purchaser or transferee assuming all of Merchant's
obligations under this Agreement pursuant to
documentation satisfactory to FUNDER.

2.17 Bridge / Control Account. If Merchant is required to

open a Bridge / Control Account, (i) Merchant will not,
unless otherwise directed in writing by FUNDER, take
any action to cause the Specified Percentage of the
settlement amounts to be settled or delivered to any
account other than the Bridge / Control Account and (ii)
Merchant will at all times maintain the Minimum
Balance in the Bridge / Control Account.

2.18 Use of Proceeds. Merchant will conduct its business

and use the Purchase Price in the ordinary course of its
business, consistent with past practice.

2.19 Accuracy of Information, All information provided

by Merchant and each Owner/Guarantor ta FUNDER
herein, in the Merchant Security Agreement and
Guaranty, and in all other documents executed in
connection with such agreements or related to such
agreements is true, accurate and complete in all respects.

11. EVENTS OF DEFAULT AND REMEDIES
3.1 Events of Default. The ovcurrence of any of the

following events shall constitute an “Event of Default"
hereunder: (3) Merchant or any Owner/Guarantor
violales any term, covenant or condition in this
Agreement, the Merchant Security Agreement and
Guaranty or any other agreement with FUNDER: (b)
ny representation or warranty by Merchant or any
Owner/Guarantor in this Agreement, the Merchant
Security Agreement and Guaranty or uny other
apreement with FUNDER shall prove to have been
incorrect, incomplete, false or misleading in any
material respect when made: (c) Merchant or any
Owner/Guatantor admits in writing its inability to pay
its debts, or makes a general assignment for the benefit
of creditors; or tiny proceeding shall be instituted by or
against Merchant of any Owner/Guarantor seeking to
aduidicate it bankrupt or insolvent, or seeking
reorgamizavion, —arringement, adjustment, —or
composition of il ur its debts; (d) any Owner/Guarantor
sends u notice of termination of the Merchant Security
Agreement and Guaranty; (e) Merchant suspends,
dissolves or terminates its hosiness: (fF) Merchant sells
all or substantially all of its assets; (2) Merchant makes

Colonial Funding Network as Servicing Agent

or sends notice of any intended bulk sale or transfer by
Merchant; (h) Merchant performs any act that
encumbers the cash flow of the business placing undue
stress on the viability of the operations and reduces the
value of the Collateral or the security interest granted in
the Collateral under the Merchant Security Agreement
and Guaranty; (i) any Owner/Guarantor performs any
act that reduces the value of the Additional Collateral
(as defined in the Merchant Security Agreement and
Guaranty) or the security interest pranted in the
Additional Collateral tinder the Merchant Security
Agreement und Guaratity; or (j) Merchant or any
Owner/Guarantor files any petition for bankruptey
under the United States code or an involuntary petition
for bankruptcy has been brought or is pending against
Merchant or any Owner/Guarantor, (k)Merchant or any
Owner/Guarantor defaults under any of the terms,
covenants and conditions of any other agreement with
FUNDER including those with affiliated / associated
businesses.

3,2 Remedies. Upon the occurrence of an Event of Default

that is not waived pursuant to Scelion 4.4 hereof
FUNDER on its own and on behalf of it’s Participants
may proceed to protect and enforce its rights or remedies
by suit in equity or by action at law, or both, whether for
the specific performance of any covenant, agreement or
other provision contained herein, or to enforce the
performance of Merchant’s and each
Owner’s/Guarantor’s obligations hereunder, under the
Merchant Security Agreement and Guaranty, or
pursuant to any other legal or equitable right or remedy.
Upon FUNDER’s notice to Merchant of any Event of
Default, the entire Receipts Purchased Amount and
unpaid fees not already paid to FUNDER shall become
immediately due and payable to FUNDER. In addition,
upon an Event of Default (i) FUNDER may enforce the
provisions, of the Merchant Security Agreement and
Guaranty against each Owner/Guarantor; (ii) FUNDER
may enforce its security interest in the Collateral and
Additional Collateral; (iii) FUNDER may debit
Merchant’s deposit accounts wherever situated by
means of ACH debit or facsimile signature on a
computes-generated check drawn on Merchant’s bank
account or otherwise; (iv) FUNDER may enter the
Confession of Judgment as a judgment with the
appropriate Clerk of Court and execute thereon; and (v)
FUNDER may exercise its rights under the Assignment
of Lease All rights, powers and remedies of FUNDER
in connection with this Agreement and the Merchant
Security Agreement and Guaranty may be exercised at
any time by FUNDER after the occurrence of an Event
of Default, are cumulative and not exclusive, and shill
be in addition to any other rights, powers or remedies
provided by law or equity.

3.3 Costs, Merchant and each Owner/Guarantor shall pay

to FUNDER all costs reasonably incurred by FUNDER
in-connection with (a) any Event of Default including
without limitation any breach by Merchant or ony
Owner/Guarantor of the representations, warranties and
covenants in this Agreement or the Merchant Security
Agreement and Guaranty, and (b) the enforcement of
FUNDER’s remedies set forth in Section 3.2 hereof,
including but not limited to court costs and attorneys’
fews,
Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 25 of 35

34° Required Notifientions, Merchant and cach

Owner/Guarontor shall pive FUNDER wrilten
notice within 24 hours of any filing by Merchant or
any Owner/Guarantor ander Title 11 of the United
States Code or of the occurrence of any other event
described in Section 3.1(c) hereof. Merchant shall
give FUNDER seven days’ written notice prior to the
closing of any sale of all or substantially all of
Merchant's assets or stock Merchant shall give
FUNDER seven days’ written notice prior to the
Suspension, dissolution or terminations its business.

3.5 Default Fee. Upon the Occurrence of any Event of
Defaull, and written notice to Merchant thereof,
Merchant shall pay to FUNDER a default few (“Default
Fee") of $2,500. This Default Fee shall be payable on
demand and stand in addition te any other fees or
penalties outlined within this Agreement, the Merchant
Security Agreement or Guaranty.

3.6 Processor Change Pee. Merchant shall pay a
processor change fee (the “Processor Chunge Fee") to
FUNDER in the amount of $5,000.00 in the event that
Merchant (i) uses multiple card processing terminals
without the prior writlen consent of FUNDER, (ii)
changes its card processor without the prior written
consent a! FUNDER or (iii) directs Processor to deliver
settlement amounts to any account other than the Bridge
/ Control Account (if Merchant is required to open a
Bridge / Contral Account), Such Processor Change Fee
(1) shall be due and payable to FUNDER on demand, (11)
is NOL exclusive of, and is cumulative with, any other fee
or amount paid or payable to FUNDER by Merchant
pursuant to this Agreement or the Merchant Security
Agreement and Guaranty; and (iif) shall not be
construed as a waiver of any Event of Default hereunder
or under the Merchant Security Agreement and
Guaranty or as otherwise operating to reduce or limit
FUNDER's rights or remedies provided for hereunder,
under the Merchant Security Agreement and Guaranty
orat law or in equity.

3.7 Miscellaneous Service Fees, Merchant shall
pay certain fees for services related to the
origination and maintenance of accounts which
may include but not be limited to: Merchant
finding is done electronically to their designated
bank account and charged a fee of $35.00 fora
Fed Wire or $15.00 for an ACH. The fee for
underwriting and origination is paid from the
funded amount in accordance with the schedule
below. If Merchant is utilizing a Bndge/ Control
Account, there is anupfront fee of $395.00 forthe
bank fees and administrative costs of maintaining
such account for each cash advance agreement
with Merchant. Fund transfers from Bridge /
Control Accounts to Merchant’s operating bank
account will be charged $10.95 per month via
ACH. This fee will continue ifthe bridge account
remains open after the RTR is paid. Merchant
will be charged $50.00 for each change of its
operating bank account once active with
FUNDER. Any — administrative adjustments
associated with changes to the Specified
Percentage will incur a fee of $75.00 per
oecurrence, (All fees are subject to change

INITIALS:

 

 

 

IV. MISCELLANEOUS

4.1 Modifiextions: Avreements, No modificution,
mend ment, or waiver of any provision of, or consent to
any action under, this Agreement or the Merchant
Securny Agreement and Guaranty shall be effective
unless the same isin writing and signed hy FUNDER.

4.2 Assionment, Mereliant acknowledges and understands
that FUNDER is acting on its own behalf and as the
administriter ond lead investor for a etoup of
independent co-investors a list of whieh ean be provided
to Merchant after funding and Upon written notice to

CFN MCA 01-25-16

FUNDER, FUNDER may assign its Tights and/or
obligations under this Agreement and/or the Merchant
Security Agreement and Guaranty in whole or in part
without prior notice 10 = Merchant — or any
OwnerGuarantor, including, without limitation, its right
tw receive all or any portion of the Purchased Amount
and its obligation to fund all or any portion of the
Purchase Price. Merchant acknowledges that, if any
such assignment is made, persons other than FUNDER
may have the right to exereise rights or remedies against
Merchant pursuant to this Agreement, Merchant shall
not have, and no Owner/Guarantor shall have, the right
to assign its rights and/or obligations under this
Agreementand/or the Merchant Security Agreement and
Guaranty or any interest herein or therein without the
prior written consent of FUNDER, which consent may
be withheld in FUNDER ’s sole discretion.

4.3 All notices, requests, consent, demands and other

communications hereunder and under the Merchant
Security Agreement and Guaranty shall be delivered by
ordinary mail, effective upon mailing, to the respective
parties to this Agreement and the Merchant Security
Agreement and Guaranty at the addresses set forth in this
Agreement and shall become effective only upon receipt.
The Parties hereto may also send such nolices, requests,
consent, demands and other communications via
facsimile (“FAX”) or electronic mail (“Email”) at such
FAX numbers and email addresses communicated by the
parties hereto in writing,

4.4 Waiver Remedies, No failure on the part of FUNDER

to exercise, and no delay in exercising, any right under
this Agreement or the Merchant Security Agreement and
Guaranty shall operate as.a waiver thereof, nor shall any
single or partial exercise of any right under this
Agreement or the Merchant Security Agreement and
Guaranty preclude any other or further exercise thereof
or the exercise of any other right, The remedies provided

ereunder and tinder the Merchant Security Agreement
and Guaranty are cumulative and not exclusive of uny
remedies provided by law or equity.

4.5 Solicitations. Merchant and cach Owner/Guarantar

authorize FUNDER and its affiliates to communicate
with, solicit and /or market to Merchant. and each
Owner/Guarantor via regular mail, telephone, email and
facsimile in connection with the provision of goods or
services by FUNDER, its affiliates orany third party that
FUNDER shares, transfers, exchanges, discloses or
provides information with and will hold FUND ER, its
affiliates and such third parties hurmless against any and
all claims pursuant to the federal CAN-SPAM ACT of
2003 (Controlling the Assault of Non-Solicited
Pornography and Marketing Act of 2003 ), the Telephone
Consumer Protection Act (TCPA), and any and all other
sate or federal laws relating to uansmissions or
solicitations by and any of the methods described above

4.6 Terminated Merchant File and Match File,

Merchant expressly acknowledges that a Terminated
Merchant File (IME), of any successor thereto, is
maintained by MasterCard or VISA containing the
business name and names and identification of principals
of merchants which have been terminated for one or
more of the reasons specified in MasterCard or VISA
operating regulations, Such reasons include, but are not
limited to, fraud, counterfeit drafts, unauthorized
transactions, excessive charge-bucks and retrieval
requests, money laundering, or where a high security risk
exis, MERCHANT ACKNOWLEDGES THAT
PROCESSOR AND FUNDER ARE REQUIRED TO
REPORT THE BUSINESS NAME OF MERCHANT
AND THE NAMES AND IDENTIFICATION OF ITS
PRINCIPALS TO THE TMF WHEN A MERCHANT IS
TERMINATED FOR ONE OR MORE OF THE
REASONS SPECIFIED IN MASTERCARD OR VISA
OPERATING REGULATIONS. MERCHANT
EXPRESSLY AGREES AND CONSENTS TO SUCH
REPORTING BY PROCESSOR AND FUNDER AND
RELEASES EACH FROM ANY DAMAGES FOR
DOING SO IN GOOD FAITH,

4.7 Binding Effect; Governing Law, Venue and

Colonial Funding Network as Servicing Agent

Jurisdiction. This Agreement and the Merchant
Security Agreement and Guaranty shall be binding
upon and inure to the benefit of Merchant, each
Owner/Guarantor, FUNDER (and it's: Participants)
and their respective suecessors and assigns,
FUNDER's Participants shall be third party
beneliciaries of all such agreements. This Agreement
and the Merchant Security Agreement and Guaranty
shall be governed by and ¢onstrued in accordance
with the laws of the State of New York, without
regard to any applicable coniicts of law principles.
Any suit, action or proceeding arising hereunder or
under the Merchant Security Avreement and
Guaranty, or the interpretation, performance or breach
hereof or thereof, shall, if FUNDER so elects, be
instituted in any court sitting in New York, New York,
(the “Acceptable Fornim"), Each of Merchant and
each Owner/Guarantor agrees that any state or federal
court sitting in the Acceptable Forum is canvenient to
it, hereby irrevocably and unconditionally submits to
the personal jurisdiction of any such court and hereby
Witives any and all objections to jurisdiction or venue,
Each of Merchant and cach Qwner/Guaranter agrees
that a final judgment in any such suit, action or
proceeding brought in any such court shall be
conclusive and binding upon such party and may be
enforced in any other courts to whose jurisdiction
such party is or may be subject, by suit upon such
Judgment. Should such suit, action or proceeding be
inilinted in any other forum, Merchant and each
Owner/CGuarantor waive any right to Oppose any
motion or application made by FUNDER to transfer
such suit, action or proceeding to the Acceptable
Forum.

48 Survival of Representation, ete, All
representations, warranties and covenants herein and
in the Merchant Security Agreement and Guaranty
shall survive the execution and delivery of this
Agreement and the Merchant Security Agreement and
Guaranty and shall continue in full force until all
obligations under this Agreement and the Merchant
Security Agreement and Guaranty shall have been
sausfied in fall and this Agreement and the Merchant
Security Agrecment and Guaranty shall have
terminated.

‘L9 Severability, In case ariy of the provisions in this
Agreement or the Merchant Security Agreement and
Guaranty is found to be invalid, illegal or
unenforceable in any respect, the validity, lesality and
enforceability ofany other provision contained herein
of therein shall not in any way be affected or impaired,

410 Entire Agreement. Any provision hereof or af the
Merchant Security Agreement and Guaranty
prohibited by law shall he ineffective only: to the
extent of such prohibition without invalidating the
remaining provisions hereof! or thereof This
Agreement and the Merchant Security Agreement and
Guaranty embody the entire agreement between
Merchant, each Owner/Guaranter and FUNDER and
supersede all prior agreements and understandings
relating lo the subject matter hereof,

 
Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 26 of 35

4.12. ARBITRATION, PLEASE READ THIS
PROVISION OF THE AGREEMENT
CAREFULLY. THIS SECTION PROVIDES
THAT DISPUTES MAY BE RESOLVED BY
BINDING ARBITRATION. ARBITRATION
REPLACES TILE RIGHT TO GO TO COURT,
HAVE A JURY TRIAL OR INITIATE OR
PARTICIPATE IN A CLASS ACTION. IN
ARBITRATION, DISPUTES ARE RESOLVED
BY AN ARBITRATOR, NOT A JUDGE OR
JURY. ARBITRATION PROCEDURES ARE
SIMPLER AND MORE LIMITED THAN IN
COURT. THIS ARBITRATION PROVISION IS
GOVERNED BY THE FEDERAL
ARBITRATION ACT (FAA), AND SHALL BE
INTERPRETED IN THE BROADEST WAY THE
LAW WILL ALLOW.

Covered claims
¢ You or we may arbitrate any claim, dispute or

controversy between you and us arising out of or
related to your account, a previous related account
or our relationship (called “Claims”).

* If arbitration is chosen by any party, neither
you nor we will have the right ¢o litigate that
Claim in court or have a jury trial on that
Claim,

¢ Except as stated below, all Claims are subject to
arbitration, no matter what legal theory they’re
based on or what remedy (damages, or injunctive
or declaratory relief) they seek, including Claims
based on contrac, tort (including intentional tort),
fraud, agency, your or our negligence, statutory or
regulatory provisions, or any other sources of law,
Claims made as counterclaims, cross-claims, third-

hearing by phone or other electronic means, and/or
be represented by counsel. Any in-person hearing
will be held in the sume city as the U.S. District
Court closet to your billing address.

Arbitration may be requested any lime, even where
there is a pending lawsuit, unless a trial has begun
or a final judgment entered. Neither you nor we
waive the right to arbitrate by filing or serving a
complaint, answer, counterclaim, motion, or
discovery ina court lawsuil. ‘To choose arbitration,
a party may file a motion to compel arbitration in a
pending matter and/or commence arbitration by
submitting the required AAA forms and requisite
filing fees to the AAA

The arbitration shall be conducted by a single
arbitrator in accord with this arbitration provision
and the AAA Rules, which may limit discovery.
The arbitrator shall not apply any federal or state
tules of civil procedure for discovery, but the
arbitrator shall honor claims of privilege
recognized at law and shall take reasonable steps to
protect account information and other confidential
information of cither party if requested to do so.
The arbitrator shall apply applicable substantive
law consistent with the FAA and applicable statute
of limitations, and may award damages or other
relief under applicable law,

The arbitrator shalt make any award in writing and,
if requested by you or us, may provide a brief
statement of the reasons for the award. An
arbitration award shall decide the rights and
obligations only of the parties named in the
arbitration, and shal] not have any bearing on any
other person or dispute.

4.13

party claims, interpleaders or otherwise, Claims
made regarding past, present, or future conduct;
and Claims made independently or with other
claims. This also includes Claims made by or
against anyone connected with us or you or
claiming through us or you, or by someone making
a claim through us or you, such asa co-applicant,
authorized user, employee, agent, representative or
an affitiated/parent/subsidiary company,

Arbitration limits
¢ Individual Claims filed in a small claims court are

not subject to arbitration, as long as the matter stays
in small claims court.

We won’. initiate arbitration to collect a debt from
you unless you choose to arbitrate or assert a Claim
against us. If you assert a Claim against us, we can
choose to arbilrate, including actions to collect a
debt from you. You may arbitrate on an individual
basis Claims brought against you, including
Claims to collect a debt.

Claims brought as part of a class action, private
attorney general or other representative action can
be arbitrated only on an individual basis. The
arbitrator has no authority to arbitrate any claim on
a class or representative basis and may award relief
only onan individual basis. [arbitration is chasen
by any party, neither you nor we may pursue a
Claim as part of a class action or other
representative action. Claims of 2 or more persons
may not be combined in the same arbitration.
However, applicants, co-applicants, authorized
users On a single account and/or related accounts,
or corporate affiliates are here considered as one
person,

llow arbitration works
® Arbitration shall be conducted by the American

Arbitration Association (“AAA”) according lo this
arbitration provision and the applicable AAA
arbitration rules in effect when the claim is filed
(‘AAA Rules”), except where those rules conflict
with this arbitration provision, You can obtain
copies of the AAA Rules al the AAA’s website
(www.adr.org) or by calling 800-778-7879, You
or we may choose to have a hearing, appear al any

CFN MCA 01-25-16

Paying for arbitration fees
. We will pay your share of the
arbitration fee for an arbitration of Claims of $75,000 or
less if they are unrelated to debt collection. Otherwise,
arbitration fees will be allocated according to the
applicable AAA Rules, IF we prevail, we may not
recover our arbitration fees, unless the arbitrator decides
you Claim was frivolous. All parties are responsible for
their own attorney’s fees, expert fees and any other
expenses, unless the arbitrator awatds such fees or
expenses to you or us based on applicable Jaw,
The final award
© Any award by an arbitrator is final unless a party
appeals it in writing to the AAA within 30 days of
notice of the award, The arbitration appeal shall be
determined by a panel of 3 arbitrators. The panel
will consider all facts and legal issues anew based
on the same evidence presented in the prior
wbitration, and will make decisions based on a
majority vole. Arbitration fees for the arbitration
appeal shall be allocated according to the
applicable AAA Rules, An award by a pancl on
appeal is final. A final award is subject to judicial
review as provided by applicable law,
Survival and Severability of Terms
e This arbitration provision shall survive changes in
this Agreement and termination of the account or
the relationship between you and us, including the
bankruptcy of any party and any sale of your
account, or amounts owed on your account, to
another person or entity. If any part of this
arbitration provision is deemed invalid or
unenforceable, the other lerms shall remain in
force, except that there can be no arbitration of a
class or representative Claim. This arbitration
provision may not be amended, severed or waived,
except as provided in this Agreement or ina wrilten
agreement between you and us

Colonial Funding Network as Servicing Agent

4.1] Fnesimile Acceptance. Facsimile signatures shall

be deemed acceptable for all purposes

Counterparts; Facsimile and PDF Acceptance.
This Agreement and the Merchant Security
Agreement and Guaranty may be executed in
counterparts, cach of which shall constitute an
original, but all of which together shall constitute
one instrument. Signatures on this Agreement and
the Merchant Security Agreement and Guaranty sent
by facsimile or PDE will be treated as original
signatures for all purposes.

 

INITIALS: CO

Origination Fee Schedule (From 3.7)

Amount Funded Origination Fee
Up to $7,500.00 $199.00
$7,501.00-$25,000.00 $295.00
$25,000.00-$50,000.00 $395.00
$50,001.00-$100,000,00 $595.00
$100,001 .00-$250,000.00 $795.00

Over $250,000.00 $995.00

Due diligence Fee $0.00
Administrative Fee $0.00

UCC Termination Fee $150

“** All fees listed in (his contract are subject to

INITIALS: ( 5

change.
Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 27 of 35

MERCHANT SECURITY AGREEMENT AND GUARANTY
Merchant’s Legal Name: SAMMY'S GRILL LLC §

D/B/A: Sammy's Sports Grill
Physical Address: 3555 Rayford Rd. Suite 100 City: Spring State: TX Zip: 77380

Federal ID#
SECURITY AGREEMENT

Security Interest. To secure Merchant’s payment and performance obligations to FUNDER and its affiliates or the Funders, a list of which may be provided to the Merchant if
requested in writing after the funding of the purchase closes under the Merchant Cash Advance Agreement between Merchant and FUNDER ((he “Merchant Agreement”), Merchant
hereby grants to FUNDER a security interest in all personal property of Merchant, including all accounts, chattel paper, cash, deposit accounts, documents, equipment, general
intangibles, instruments, inventory, or investment property, as those terms are defined in Article 9 of the Uniform Commercial Code of the State of New York as amended (the
*UCe”), whether now or hereafter owned or acquired by Merchant and wherever located; and all proceeds of such property, as that term is defined in Article 9 of the UCC
(collectively, the “Collateral”), If the Merchant Agreement identifies more than one Merchant, this Security Agreement applies to each Merchant, jointly and severally.

Merchant acknowledges and aprees that any security interest granted to FUNDER under any other agreement between Merchant and FUNDER will seeure the obligations hereunder,
and that the Merchant's payment and performance obligations secured by this Security Agreement, and the Collateral granted hereunder, shall be perfected under any previously
filed UCC-1 or UCC-3 statement, perfecting FUNDER’s interest in the Collateral,

Merchant further acknowledges and agrees (hut, if Merchant enters into future Agreements with FUNDER, any security interest granted to FUNDER under such future Agreements
will relate back to this Security Agreement, and that the Merchant's payment and performance obligations, and the Collateral granted, under such future Agreements, shall relate
buck to, be perfected under, and made a part of, any previously filed UCC-1 or UCC_3 statement, perfecting FUNDER’ interest in the Collateral,

Cross-Collateral, To secure Guarantor’s payment and performance obligations to FUNDER(and the Funders) under this Merchant Security Agreement and Guaranty (this
“Asteement™), cach Guarantor hereby grants FUNDER, for itself and its participants, a security interest in SAMMY'S GRILL LLC (d/b/a Stadia Bar and Grill) Sammiv's
Grill LLC 2_ (d/b/a Sammy's Sports Grill 2), SAMMY'S GRILL LLC 3 (d/b/a Sammy's Sports Grill 3). SAMMY'S GRILL LLC 4 (d/b/a Sammy's Sports
Grill 4) (the “Additional Collateral”), Each Guarantor agrees and acknowledges that FUNDER will have a security interest in the aforesaid Additional Collateral upon execution of

is A rit. :
juara tor acknowledges and agrees [hat any security interest granted to FUNDER under any other agreement between Guarantor and FUNDER will sceure the obligations hereunder,

and that the Guarantor's payment and performance obligations under this Agreement, and the Additional Collateral granted hereunder, shall be perfected under any previously filed
UCC-1 or UCC-3 statement, perfecting FUNDER’s interest in the Additional Collateral.

Guarantor further acknowledges and agreements that, if Guarantor enters into future Agreements with FUNDER, any security interest granted to FUNDER under such future
Agreements will relate back to this Agreement, and that the Guarantor’s payment and performance obligations, and the Additional Collateral granted, under such future Agreements,
shall relate back to, be perfected under, and made a part of, any previously filed UCC-1 or UCC-3 statement, perfecting FUNDER's interesting the Additional Collateral,

Each of Merchant and cach Guarantor agrees to execute any documents or take any action in connection with this Agreement as FUNDER deems necessary to perfect or maintain
FUNDER’ first priorily security interest in the Collateral and Additional Collateral, including the execution of any control agreements, Each of Merchant and each Guarantor
hereby authorizes FUNDER to file any financing statements deemed necessary by FUNDER to perfect or maintain FUNDER’s securily interest, which financing statements may
contain notification that Merchant and each Guarantor have granted a negative pledge to FUNDER with respect to the Collateral and Additional Collateral, and that any subsequent
lender or lienor may be tortiously interfering with FUNDER’s rights, Merchant and each Guarantor shall be jointly and severally liable for and shall pay to FUNDER upon demand
all costs and expenses, including but not limited to attorneys’ fees, which may be incurred by FUNDER in protecting, preserving and enforcing FUNDER's security interest and
rights,

Negative Pledye. Each of Merchant and each Guarantor agrees not to create, incur, assume, or permit to cxist, directly or indirectly, any additional cash advances, loans, lien or
other encumbrance on or with respect to any of the Collateral or Additional Collateral, as applicable without written permission of FUNDER.

Consent to Enter Premises and Assign Lease. FUNDER shall have the right to cure Merchant's default in the payment of rent for the Premises on the following terms. In the
event Merchant is served with papers in an action against Merchant for nonpayment of rent or for summary eviction, FUNDER may execute its rights and remedies under the
Assignment of Lease, Merchant also agrees that FUNDER may enter into an agreement with Merchant's landlord giving FUNDER the right: (a) to enter the Premises and to take
possession of the fixtures and equipment therein for the purpose of protecting and preserving same: and (b) to assign Merchant's lease to another qualified merchant capable of
operating a business comparable to Merchant's at the Premises

Remedies, Upon any Event of Default, FUNDER may pursue any remedy available at law (including those available under the provisions of the UCC) or in equity to collect,
enforce, or satisfy any obligations then owing lo FUNDER, whether by acceleration or otherwise.

GUARANTY

Performance Guaranty. Esch undersigned Guarantor (“Guarantor”) hereby unconditional y guarantees to FUNDER, and itsaffiliates or the Funders, , the payment and performance
by Merchant of all of its obligations under this Agreement and the Merchant Agreement, as cach agreement may’ be renewed, amended, extended or otherwise modified fram time
lo time (the “Guaranteed Obligations”), Guarantor shall be liable for and FUNDER muty charge and collect all costs and expenses, including but nol limited to attorneys’ fees, which
may be incurred by FUNDER in-connection with the collection of any or all of the Guaranteed Obligations from Guarantor or the enforcement of this Agreement (Iis understood
by all parties that this Guaranty is not an absolute personal guaranty of payment and that the signors are only guaranteeing that they will not take any action or permit the merchant
to take any action that tsa breach of this agreement.)

Guarantor Waivers, In the event that Merchant fails to make a payment when due or otherwise perform under the Merchant Agreement, FUNDER may enforce its rights under
this Agreement without first secking to obtiin payment from Merchant, any other guarantor, or any Collateral ar Additional Collateral FUNDER may hold pursuant to this Agreement
orany olher eyaranty,

FUNDER does not have to notify Guarantor of uny of the following events and Guarantor will not be released from any of its obligations under this Agreement if it isnot notified
off (i) Merchant's failure to pay timely any amount owed urider the Merehant Agreement; (ii) any material of adverse change in Merchant's financial condition or business operations,
(iii) any sale or other disposition of any collateral securing the Guaranteed Obligations, inluding without limitation the Colliteral or Additional Collateral, of any other euarantee
of the Guaranteed Oblivations; (iv) FUNDER's acceptance of this Agreement, or (v) any renewal, extension or other modification of the Merchant Agreement or Merchant's other
obligations lo FUNDER, In addition, FUNDER may take any of the following actions without rele sing Guarantor from any of its obligations under this Agreement - (i) renew,
extend or otherwise modify the Merchant Agreement or Merchant's other obligations to FUNDER: (ii) release Merehant trom its obligations to FUNDER: (in) sell, release, impair,
waive or otherwise fail to realize upon any collateral securing the Guaranteed Obligations or any other guarantee of the Guaranteed Obligations; and (iv) foreclose on any vollateral
steuring the Guaranteed Obligations or any ather guarantee of the Guaranteed Obligations, including without limitation the Collateral or Additional Collateral, in a imanner that
impairs or precludes the right of Guarantor to obtain reimbursement for payment under this Agreement, Until the Purchased Amount and Merchant's other obligations ta FUNDER

CFN MCA 01-25-16 Colonial Funding Network as Servicing Agent
Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 28 of 35

under the Merchant Agreement and this Agreement are paid and performed in full, Guarantor shall not seek reimbursement from Merchant or any other guarantor for any amounts
paid by it under this Agreement, Guarantor permanently waives and shall not seek to exercise any of the following rights that it may have against Merchant, any other guarantor, or
any collateral provided by Merchant or any other guarantor, for any amounts paid by it, or acts performed by it, usder this Agreement: (i) subrogation ; (ij) reimbursement; (iii)
performance; (iv) indemnification, or (v) contribution. In the event that FUNDER must return any amount paid by Merchant or any other guarantor of the Guaranteed Obligations
because that person has become subject to a proceeding under the United States Bankruptcy Code or any similar law, Guatintor’s obligations under this Agreement shall include
that amount. Guarantor agrees that its obligations under this Agreement shall be itrevocable and shall be unconditional irrespective of any circumstance that might otherwise operate
as a legal or equitable discharge of a guarantor or a defense of a guarantor.

Guarantor Acknowledgement. Guarantor acknowledges (hat: (i) he/she understands the seriousness of the provisions of this Agreement and that any misrepresentation
may constitute fraud; (ii) he/she has had a full opportunity to consult with counsel of his/her choice; and (iii) he/she has consulted with counsel of his/her choice or has

decided net to ayail himself/herself of that opportunity.
INITIALS; (

THE TERMS, DEFINITIONS, CONDITIONS AND INFORMATION SET FORTH IN THE “MERCHANT CASH ADVANCE AGREEMENT”, INCLUDING THE
“MERCHANT CASH ADVANCE AGREEMENT TERMS AND CONDITIONS”, ARE HEREBY INCORPORATED IN AND MADE A PART OF THIS AGREEMENT.
CAPITALIZED TERMS NOT DEFINED IN THIS AGREEMENT SHALL HAVE THE MEANINGS SET FORTH IN THE MERCHANT CASH ADVANCE AGREEMENT,
INCLUDING THE MERCHANT CASH ADVANCE AGREEMENT TERMS AND CONDITIONS.

Joint and Several Liability. The obligations hercunder of each Guarantor are joint and several

MERCHANTS AND OWNERS/G UARANTORS ACKNOWLEDGE THAT THIS WRITING REPRESENTS THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO,
IT IS UNDERSTOOD THAT ANY REPRESENTATIONS OR ALLEGED PROMISES BY INDEPENDENT BROKERS OR AGENTS OF ANY PARTY IF NOT INCLUDED IN
TINS WRITTEN AGREEMENT ARE CONSIDERED NULL AND VOID. ANY MODIFICATION OR OTHER ALTERATION TO THE AGREEMENT MUST BE IN WRITING

AND EXECUTED BY THE PARTIES TO THIS CONTRACT.
INITIALS: :

>
MERCHANT #1 DN
By Sammy Vela

 

 

 

 

 

 

 

 

(Print Name und Title) (Siendture)
SS#, Drivers License Number;
MERCHANT 42
By

(Print Name and Titte) (Signature)
SSH Drivers License Number:
OWNER/GUARANTOR #1 S
By Sammy Vela os

(Print Name and Title) (Siggature)
SS#, Drivers License Number:
OWNER/GUARANTOR #2
By

(Print Name and Title) (Signature)
SS# Drivers License Number:

CFN MCA 01-25-16 Colonial Funding Netwark as Servicing Agent
Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 29 of 35

Trust Capital Funding

MERCHANT CASH ADVANCE AGREEMENT
Agreement dated December 14 2016 between Trust Capital Funding, (“FUNDER”) doing business at 10 Kearncy Rd Suite, 102 Necdham, MA 02494 and
the merchant listed below (“the Merchant”).

(Month)(Day)(Y ear)
MERCHANT INFORMATION

 

Merchant’s Legal Name: SAMMY'S GRILL, LLC 4

 

D/B/A: SAMMY'S SPORTS GRILL 4 State of Incorporation / Organization: TX

Type of entity: (_) Corporation ( X ) Limited Liability Company (_) Limited Partnership (_ ) Limited Liability Partnership (_) Sole Proprietor

Physical Address: 1027 Sawdust Rd City: Spring State: TX Zip: 77380-2151
Mailing Address: 7035 W Grand Phy § Ste 99 City: Richmond State: TX Zip: 77407-8681
Date business started (mm/yy): 04/16 Federal ID# /

PURCHASE AND SALE OF FUTURE RECEIVABLES

Merchant hereby sells, assigns and transfers to FUNDER, as the lead purchaser for itself and other co-investors, [making FUNDER on behalf of itself and all co-investors (collectively the
Funders), the absolute owner] in consideration of the purchase price specified below (the “Purehase Price"), all of Merchant's future accounts, contract rights and other rights to payment
arising from or relating to the use by Merchant’s customers of cash, credit cards, charge cards, debit cards, prepaid cards, mobile payments and other similar payment methods in the ordinary
course of Merchant's business (the “Receipts”) for the payment vf Merehant’s sale of goods or rendition of services until the pucchased amount specified below (ibe “Pyrchasell Amount”) has
been delivered by Merchant (o FUNDER, provided that the Purchase Price, the Specified Percentage (as defined below) and/or the Purchased Amount may be adjusted by FUNDER and
Merchant in wriling if one or more card processing conditions are not satisfied.

 

The Purchased Amount shull be paid to FUNDER by Merchant’s using and irrevocably authorizing only one card processor acceptable to FUNDER (‘‘Processor”) to remit to or for the benefit
of FUNDER the percentage specified below (the “Speci fice Percentape”) of Merchant's settlement amounts due from each card issuer with respect to the Receipts, until such time as

FUNDER receives payment in full of the Purchased Amount. Furthermore Merchant will not enter into another cash advance agreement or any other type of factoring agreement, or any other
type of credit/debit card processing during the term of this contract. Notwithstanding anything to the contrary in this Agreement or any other agreement between FUNDER and Merchant, upon
the occurrence of an Event of Default under Section 3 of the MERCHANT CASH ADVANCE AGREEMENT TERMS AND CONDITIONS, the Specified Perceutage shall equal 100%.

Purchase Price: $50,000.00 Specified Percentage: 20% Receipts Purchased Amount: $71,500.00

THE TERMS, DEFINITIONS, CONDITIONS AND INFORMATION SET FORTH IN THE “MERCHANT CASH ADVANCE AGREEMENT TERMS AND CONDITIONS”,
THE “MERCHANT SECURITY AGREEMENT AND GUARANTY” AND “ADMINISTRATIVE FORM” [Note: Is there a scparate Administrative Form] ARE HEREBY
INCORPORATED IN AND MADE A PART OF THIS AGREEMENT. =

MERCHANT #1 SO
By Sammy Vela

 

 

 

 

 

 

 

 

(Print Name and Title) (Signature)
MERCHANT 42
By

(Print Name and Title) (Signature)
OWNER/GUARANTOR #1 —
By Sammy Vela

{Print Name and Title) (Signature)!
OWNER/GUARANTOR #2
By

{Print Name and Title) (Signature)

Trust Capitul Funding
By

 

 

(Company Officer) (Signature)

Each person signing this Agreement on behalf of Merchant represents that he or she is authorized Lo sign this Agreement on bebalf of Merchant, and cach person signing this Agreement on
behalf of Merchant and/or as Owner/Guarantor represents that the information provided herein and in all of FUNDER’s forms is truc, accurate and complete in all respects. FUNDER may
produce a monthly statement reflecting the delivery of the Specified Percentage of Reccipts from Merchant to FUNDER and its participants via Processor.

ANY MISREPRESENTATION MADE BY MERCHANT OR ANY OWNER/GUARANTOR IN CONNECTION WITIT THIS AGREEMENT MAY CONSTITUTE A
SEPARATE CAUSE OF ACTION FOR FRAUD OR INTENTIONAL MISREPRESENTATION.

 

 

AUTHORIZED SERVICING AGENT — Colonial Funding Network, Inc.

Colonlal Funding Network, Inc. (Colonial) is the Authorized Servicing Agent of the FUNDER for this contract providing administrative, bookkeeping, reporting and support
services for the FUNDER and the Merchant. Colonial ts not affiliated or owned by the FUNDER and is acting as Independent agent for services including but not limited to
background checks, credit checks, general underwriting review, filing UCC-1 security interests, cash management, account reporting and remit capture. Colonial may at its sole
discretion participate in this financing by providing a small portion of the funds for this transaction directly to the FUNDER. Coloniul is not a credit card processor, or in the
business of processing credit cards. Merchant hereby acknowledges that in no event will Colonial be liable for any claims made against the FUNDER or the Processor under any
legal theory for lost profits, lost revenues, lost business opportunity, exemplary, punttive, special, incidental, indirect or consequential damages, each of which is waived by the

 

 

Merchant and Owner/Guarantor. ry
MERCHANT #1 ~<,
x »WhAAL *
By Sammy Vela — ~
(Print Name and Title) (Signature)

 

 

CFN MCA 01-25-16 Colonial Funding Network as Servicing Agent
Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 30 of 35

MERCHANT CASH ADVANCE AGREEMENT TERMS AND CONDITIONS

I. TERMS OF ENROLLMENT IN PROGRAM

(1.1 Merchant Cash Advance Agreement, These terms
and canditions shall be incorporated in and made a part
of the attached Merchant Cash Advance Agreement
(such Merchant Cash Advance Agreement, as
supplemented by these terms and conditions, this
“Agreement”),

1.2 Merchant Processing Agreement, Merchant shall
execute an agreement (the “Merchant Processing
Agreement”) acceptable to FUNDER, with a card
processor acceptable to FUNDER, to obtain card
processing services. Merchant shall authorize
Processor to deduct the amounts owed to FUNDER for
the Receipts as specified hercin from settlement
amounts which would otherwise be due to Merchant
from Processor card transactions and to pay such
amounts to FUNDER pursuant to FUNDER’s
instructions to Processor. The authorization shall be
irrevocable without the written consent of FUNDER.
Processor may rely upon the instructions of FUNDER,
without any independent verification, in making such
deductions and payments, and Merchant waives any
claims for damages it may have against Processor in
connection with such acts unless such damages were
due to Processor’s failure to follow FUNDER’s
instructions,

1.3 Purchase Price Reduction, FUNDER may, in its sole
discretion, reduce the Purchase Price if one or more
card processing conditions are not satisfied.

1.4 Bridge / Control Account, Merchant may be
required to open a new bank account into which 100%
of the settlement amounts will be deposited and the
Specified Percentage collected by FUNDER (the
“Bridge / Control Account”). Merchant appoints
FUNDER as “Acting Agent” over the Bridge /
Contre! Acconnt, and shall instruct Processor to
designate the Bridge / Contro] Account as the
deposit account for all of Merchant’s customers’
card transactions. Merchant assumes all
responsibility for all fees, costs, charge-backs or
suspicious items processed through the Bridge /
Control Account (see “Miscellaneous Service Fees”
paragraph 3.7). Merchant agrees to maintain a
minimum balance in the Bridge / Control Account
(the “Minimum Balance”) equa) to the per-month
average of all fees charged to Merchant hy
Processor, averaged over a six-month period,

1.5 Financial Condition. Merchant and each
Owner/Guarantor authorize FUNDER, its agents and
representatives, and any credit reporting agency
engaged by FUNDER, to _ investigate their
creditworthiness, financial responsibility and history,
and they agree to provide FUNDER any financial
statements, tax retums, references, or other credit or
financial information as FUNDER dccms necessary
prior to or after execution of this Agreement. A
photocopy of this authorization will be deemed as
acceptable for relensc of credit and financial
information. Merchant and each Owner/Guarantor
authorize FUNDER to update their credit and financial
profile from time to time in the future, as FUNDER
deems appropriate. An investigative or consumer
report may be made or obtained in connection with this
Agreement.

1.6 Transactional History. Merchant authorizes
Processor and each of Merchant’s banks to provide
FUNDER upon request with Merchant’s card history
or bank statements, as applicable.

1.7 Indemnification. Merchant and each
Ownet/Guarantor jointly and severally indemnity and
hold harmless Processor, its officers, directors and
sharcholders against all losses, damages, claims,
liabilities and expenses (including — reasonable
attorney’s fees) incurred by Processor resulting from
(a) claims asserled by FUNDER for monies owed to
FUNDER from Merchant and (b) actions taken by

CFN MCA 01-25-16

Processor in reliance upon information or instructions
provided by FUNDER.

1.8 No Liability, In no event will Processor or FUNDER
(or any of the Funders) be liable for any claiins
asserted by Merchant under any Jegal theory for lost
profits, lost revenues, lost business opportunitics,
exemplary, punitive, special, incidental, indirect or
consequential damages, cach of which is waived by
Merchant and each Owner/Guirantor.

1.9 Reliance on ‘Terms. Sections 1.2, 1.7, 1.8, 2.5, and
4.6 hercof are agreed to for the benefit of Merchant,
FUNDER (and it’s Participants) and Processor, and
notwithstanding the fact that Pracessor is not a
party to this Agreement, Processor may rely upon
their terms and raise them as a defense in any
action.

1.10 Sale of Receipts.. Merchant and FUNDER intend
that the transfer of the interest in the Receipts from
Merchant to FUNDER constitute a sale, and not a loan,
for all purposcs. Merchant agrees that the Purchase
Price equals the fair market value of such interest. If,
notwithstanding such intent, such transfer is not
deemed to constitute a sale, Merchant hereby grants to
FUNDER a security interest in all right, title and
interest of Merchant in and to the Receipts, which
security interest shall secure the payment of the
Purchased Amount and all other obligations of
Merchant under this Agreement. In no event shall the
aggregate of all amounts deemed interest hereunder
and charged or collected hereunder excced the highest
rate permissible at Jaw. In the event that a court
determines that FUNDER has charged or received
interest hereunder in excess of the highest applicable
rate, the rate in effect hereunder shall automatically be
reduced io the maximum rate permitted by applicable
law and FUNDER shail promptly retund to Merchant
any interest received by FUNDER in excess of the
maxiroum Jawitil rate, it being intended that Merchant
not pay or contract io pay, and that FUNDER uot
teceive or contract to receive, directly or indirectly in
any manner whatsocver, interest in excess of that
which may be paid by Merchant under applicable law.
Merchant hereby authorizes FUNDER to file any
financing statements deemed necessary hy FUNDER to
perfect or maintain FUNDER ’s interest in the Reccipts.

1.11 Power of Attorney. Merchant irrevocably appoints
FUNDER and any assignee of FUNDER as its agent
and attorney-in-fact wilh full authority to iake any
action or execute any instrument or document ta settle
all obligations due to FUNDER from Processor, or
upon the occurrence of an Event of Default under
Section 3.1 hercof, to settle all obligations due to
FUNDER from Merchant, under this Agreement,
including withouc limitation (i) to obtain and adjust
insurance; (ii) to collect monics duc or to become duc
under or in respect of any of the Collateral (as defined
in the Merchant Security Agreement and Guaranty);
(iii) to receive, endorse and collect any checks, notes,
drafts, instruments, documents or chattel paper in
connection with clause (i) or clause (ii) above; (iv) to
sign Merchant’s name on any invoice, bill of lading, or
assignment directing customers or account debtors to
make payment directly to FUNDER; and (v) Lo file any
claims or take any action or institute any procceding
which FUNDER nay deem necessary for the
collection of any unpaid Purchased Amount from the
Collateral, or otherwise to enforce ils rights with
Tespect to payment of the Purchased Amount.

1.12 Protection _of Information, Merchant and cach
person signing this Agreement on behalf of Merchant
and/or as Owner/Guarantor, in respect of himself or
herself personally, authorizes FUNDER to disclose ta
any dhird party information concenting Merchant's and
cach Owner’s/Guarantor’s credit standing (including
credit) bureau veports that FUNDER obtains) and
business — conduct. Merchant and — cach

Owner/Guarantor hereby waive to the maximum extent
permitled by law any claim for damages against
FUNDER or any of its affiliates and the Funders
relating to any (i) investigation undertaken by or on
behalf of FUNDER as permitted by this Agreement or
(ij) disclosure of information as permitted by this
Agreement.

1.13 Confidentiality, Merchant understands and agrees
that the terms and conditions of the products and
services offered by FUNDER, including this
Agreement, the Merchant Security Agreement and
Guaranty and any other documents cxecuted in
connection with such agreements or related to such
agreements (collectively, “Confidential Information”)
are proprictary and confidential information of
FUNDER. Accordingly, unless disclosure is required
by law or court order, Merchant shall not disclose
Confidential Information to any person other than an
attorney, accountant, financial advisor or employee of
Merchant who necds to know such information for the
purpose of advising Merchant (“Advisor”), provided
such Advisor uses such information solely for the
purpose of advising Merchant and first agrees in
writing to not disclose Confidential Information to any
person in accordance with the terms of this Section
1.13.

1.14 Publicity. Merchant and each Owner/Guarantor
authorize FUNDER to use their respective names in a
listing of clients and in advertising and marketing
materials.

1.15 D/B/A’s, Merchant ond each Owner/Guarantor
hereby acknowledge and agree that FUNDER may be
using “doing business as” or “d/b/a” names in
connection with various matters relating to the
transaction between FUNDER and Merchant, including
the filing of UCC-L financing statements and other
notices or filings.

1.16 Financial Information. Merchant and cach
Owner/Guarantor shall provide to FUNDER upon
request copies of financial statements representing the
financial condition of Merchant and/or such
Owner/Guarantor.

Il. REPRESENTATIONS, WARRANTIES AND
COVENANTS

Merchant and each Owner/Guarantor each represents,
warrants and covenants that as of the date of this
Agreement and on each date during the term of this
Agreement:

2.1 Financial Condition and Financial Information, Iis
financial statements, copies of which have been
furnished to FUNDER, and any financial! statements
furnished to FUNDER hereafter, fairly represent the
financial condition of Merchant and each
Owncr/Guarantor at such datcs, and since those datcs
there has been no material adverse change, financial or
othenvise, in such condition or in the operation or
ownership of Merchant. Merchant has a continuing,
affirmalive obligation to advise FUNDER of any
material adverse change in its financial condition,
operation or ownership.

2.2 Governmental Approvals. Merchant is and will
remain in compliance with all laws and has valid
permits, authorizations und licenses to own, operute
and lease its properties and to conduct the business in
which it is presently engaged.

2.3 Authorization, Merchant, and the person(s) signing
this Agreement on behalf of Merchant, have full power
and authority to execute this Agreement and to incur
and perform the obligations under this Agreement, all
of which have been duly authorized.

Colonial Funding Network as Servicing Agent
2.5

2.7 Dal

2.9 No Bankruptcy or Insolvency.

Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 31 of 35

2.4 Insurance. Merchant has and will maintain business-

interruption insurance naming FUNDER as loss payee
and additional insured in such amounts and against
such risks as are sutisfuctory (o FUNDER and shall
provide FUNDER proof of such insurance upon
request.

Merchant Processing Agreement and
Arrangements. Without FUNDER’s prior written
consent, Merchant will not: (i) change the card
processor through which the Receipts are settled from
Processor to another card processor; (ii) permit any
event to occur that could cause diversion of any of
Merchant’s card transactions from Processor to another
processor; (iii) change its arrangements with Processor
or amend the Merchant Processing Agrectnent in any
way that is adverse to FUNDER; (iv) add card
processing terminals; (v) use multiple card processing
terminals; (vi) change its financial institution or bank
account(s) (including, if applicable, the Bridge /
Control Account); (vii) take any other action that could
have any adverse effect upon Merchant’s obligations
under this Agreement or FUNDER’s interest in the
Receipts, or (viii) take any action, fail lo take any
action, or offer any incentive—-economic or
otherwise—the result of which could be to discourage
the use of cards that are settled through Processor, or to
induce any customers to pay for Merchant's services
with any means other than cards that are settled
through Processor, or permit any event to occur that
could have an adverse effect on the use, acceptance, or
authorization of cards for the purchase of Merchant’s
services and products.

2.6 Change of Name or Location, Merchant will not

conduct its businesses under any name other than as
disclosed to Proccssor and FUNDER or change any of
its places of business.

Batch Out. Merchant will batch out receipts
with Processor on a daily basis.

2.8 Estoppel Certificate. Merchant will at any time, and
from time to time, upon at least one (1) day’s prior
notice from FUNDER to Merchant, exccute,
acknowledge and deliver to FUNDER and/or to any
other person, firm or corporation specified by
FUNDER, a statement certifying that this Agreement is
unmodified and in full force and effect (or, if there
have been modifications, that the same is in full force
and effect as modified and stating the modifications)
and stating the dates on which the Purchased Amount
or any portion thereof has been paid.

Merchant and
Owner/Guarantors represent that they are not Insolvent
and neither Merchant nor any Owner/Guarantor has
filed any petition for bankruptcy protection under Title
11 of the United States Code, no involuntary petilion
for bankruptcy has been brought or is pending against
Merchant or any Owner/Guarantor, neither Merchant
nor any Owner/Guarantor has admitted in writing its
inability to pay its debts or made a gencral assignment
for the benefit of creditors, and no other proceeding has
been instituted by or against Merchant or any
Owner/Guarantor sceking to adjudicate it insolvent or
secking reorganization, arrangement, adjustment or
composition of it or its debts. Merchant does not
anticipate filing any such banknuptcy petition and is nol
aware and has no reason to believe that any such
bankruptcy petition or other proceeding will be filed or
brought against it or any Owner/Guarantor.

2.10 Other Financing, Merchant shal not enter into any

arrangement, agreement or commitment that relates to
or involves Receipts, whether in the form of a purchase
(such as a merchant cash advance) of, a loan against, or
the sale or purchase of credits against, any Reccipls,
cash deposits or future card or mobile payment sales
with any party other than FUNDER without ifs wriltcn
permission,

2.11 Unencaumbered Receipts. Merchant has good and

marketable title to all Receipts, free and clear of any
and all liabilities, liens, claims, changes, restrictions,

CFN MCA 01-25-16

conditions, options, rights, mortgages, security
interests, equities, pledges and encumbrances of any
kind or nature whatsoever or any other rights or
interests that may be inconsistent with the transactions
contemplated with, or adverse to the interests of,
FUNDER.

2.12 Business Purpose, Merchant is a valid business in
good standing under the laws of the jurisdictions in
which it is organized and/or operates, and Merchant is
entering into this Agreement for business purposes and
not as a consumer for personal, family or household
purposes.

2.13 Default Under Other Contracts. Merchant's
execution of or performance under this Agreement will
not causc or create any breach or default by Merchant
under any contract with another person or entity.

2.14 Deliverv_of Confession of Judgment. Upon
execution of this Agreement, Merchant shall, if
requested by FUNDER, deliver to FUNDER an
executed Confession of Judgment (the “Confession of
Judgment”), in the form provided by FUNDER, in
favor of FUNDER in the amount of the Purchased
Amount.

2.15 Delivery of Assignment of Lease, Merchant and
each Owner/Guarantor authorize FUNDER to reccive
pertinent information regarding the commercial lease
for the physical location(s) of Merchant's business (the
“Premises”) from any applicable leasing company and
or agent. Merchant may be asked to deliver to
FUNDER an exccuted Assignment of Lease assigning
all of Merchant's right, title and interest in and to the
Premises and under the lease for the Premises to
FUNDER (the “Assignment of Lease”),

2.16 Sale of Business. Merchant shall not sell, dispose,
transfer or otherwise convey its business or asscts
without (i) the express prior written consent of
FUNDER, and (ii) the written agreement of any
purchaser or transferee assuming all of Merchant’s
obligations under this Agreement pursuant to
documentation satisfactory to FUNDER.

2.17 Bridge / Control Account, If Merchant is required
to open a Bridge / Control Account, (i) Merchant will
not, unless otherwise directed in writing by FUNDER,
take any action to cause the Specified Percentage of the
settlement amounts to be settled or delivered to any
account other than the Bridge / Control Account and
(ii) Merchant will at all cimes maintain the Minimum
Balance in the Bridge / Control Account.

2.18 Use of Proceeds, Merchant will conduct its business
and use the Purchase Price in the ordinary course of its
business, consistent with past practice.

2.19 Aceuracy of Information, All information
provided by Merchant and cach Owner/Guarantor to
FUNDER hercin, in the Merchant Security Agreement
and Guaranty, and in all other documents executed in
connection with such agreements or related to such
agreements is true, uccurate and complete in all
Tespects.

Tl. EVENTS OF DEFAULT AND REMEDIES

3.1 Events of Default, The occurrence of any of the
following events shall constitute an “Event of Default"
hereunder: (a) Merchant or any Owner/Guarantor
violates any term, covenant or condition in this
Agreement, the Merchant Security Agreement and
Guaranty or any other agreement with FUNDER; (b)
any representation or warranty by Merchant or any
Owner/Guarantor in this Agreement, the Merchant
Security Agrcement and Guaranty or any other
agreement with FUNDER shall prove to have been
incorrect, incomplete, false or misleading in any
material respect when made; (c) Merchant or avy
Owner/Guarantor admits in writing ils inability to pay
its debts, or makes 4 general assignment for the benefit
of creditors; or any proceeding shall be instituted by or
against Merchant or any Owner/Guarantor secking to
adjudicate it bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, or

Colonial Funding Network as Servicing Agent

composition of it or its debts; (d) any Owner/Guarantor
sends a notice of termination of the Merchant Security
Agreement and Guaranty; (c) Merchant suspends,
dissolves or terminates its business; (f) Merchant sells
all or substantially all of its assets; (g) Merchant makes
or sends notice of any intended bulk sale or transfer by
Merchant; (h) Merchant performs any act that
encumbcers the cash flow of the business placing unduc
stress on the viability of the operations and reduces the
value of the Collateral or the security interest granted
in the Collateral under the Merchant Sccurity
Agreement and Guaranty; (i) any Owner/Guarantor
performs any act that reduces the value of the
Additional Collateral (as defined in the Merchant
Security Agrecment and Guaranty) or the security
inlerest granted in the Additional Collateral under the
Merchant Security Agreement and Guaranty; or (j)
Merchant or any Owner/Guarantor files any petition
for bankruptcy under the United States code or an
involuntary petition for bankruptcy has been brought or
is pending against Merchant or any Owner/Guarantor;
(k)Merchant or any Owner/Guarantor defaults under
any of the terms, covenants and conditions of uny other
agreement with FUNDER including those with
affiliated / associated businesses,

3.2 Remedies, Upon the occurrence of an Event of

Default that is not waived pursuant to Section 4.4
hereof, FUNDER on its own and on behalf of it’s
Participants may proceed to protect and enforce its
rights or remedies by suit in equity or by action at law,
or both, whether for the specific performance of any
covenant, agreement or other provision contained
herein, or to enforce the performance of Merchant’s
and each Owner’s/Guarantor's obligations hereunder,
under the Merchant Security Agreement and Guaranty,
or pursnant to any other Icgal or equitable right or
remedy. Upon FUNDER’s notice to Merchant of any
Event of Default, the entire Receipts Purchased
Amount and unpaid fees not alrcady paid to FUNDER
shall become immediately duc and payable to
FUNDER. In addition, upon an Event of Default (i)
FUNDER may cnforce the provisions of the Merchant
Security Agreement and Guaranty against cach
Owner/Guarantor; (ii) FUNDER may enforce its
security interest in the Collateral and Additional
Collateral; (iti) FUNDER may debit Merchant’s
deposit accounts wherever simated by means of ACH
debit or facsimile signature on a computer-gencrated
check drawn on Merchant’s bank account or otherwise;
(iv) FUNDER may enter the Confession of Judgment
as a judgment with the appropriate Clerk of Court and
execute thereon; and (v) FUNDER may exercise its
righls under the Assignment of Lease. All rights,
powers and remedies of FUNDER in connection with
this Agreement and the Merchant Security Agreement
and Guaranty may be exercised at any time by
FUNDER after the occurrence of an Event of Default,
are cumulative and not exclusive, and shall be in
addition to any other rights, powers or remedics
provided by law or equity.

3.3 Costs. Merchant and cach Owner/Guarantor shall pay

to FUNDER all costs reasonably incurred by FUNDER
in connection with (a) any Event of Default including
without limitation any breach by Merchant or any
Owner/Guarantor of the representations, warranties and
covenants in this Agreement or the Merchant Security
Agreement and Guaranty, and (b) the enforcement of
FUNDER’s remedies sct forth in Section 3.2 hereof,
including but not limited to court costs and attorneys’
fees.
Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 32 of 35

3.4 Required Notifications, Merchant and cach
Owner/Guarantor shall give FUNDER written
notice within 24 hours of any filing by Merchant or
any Owner/Guarantor under Title 11 of the United
States Code or of the occurrence of any other event
described in Section 3.1(c) hereof. Merchant shall
give FUNDER seven days’ written notice prior to
the closing of any sale of all or substantially all of
Merchant’s assets or stock. Merchant shall give
FUNDER seven days’ wriiten notice prior to the
suspension, dissolution or terminations its business.

3.4 Default Fee. Upon the Occurrence of any Event of
Default, and written nolice to Merchant thereof,
Merchant shall pay to FUNDER a default fee (“Default
Fee”) of $2,500. This Default Fee shall be payable on
demand and stand in addition to any other fees or
penalties outined within this Agreement, the Merchant
Security Agreement or Guaranty,

3.6 Processor Change Fee. Merchant shall pay a
processor change fee (the “Processor Change Fee") to
FUNDER in the amount of $5,000.00 in the event that
Merchant (i) uses multiple card processing terminals
without the prior written consent of FUNDER, (ii)
changes its card processor without the prior written
consent of FUNDER or (iii) directs Processor to
deliver settlement amounts to any account other than
the Bridge / Control Account (if Merchant is required
to open a Bridge / Control Account). Such Processor
Change Fee (i) shall be due and payable to FUNDER
on demand, (ii) is not exclusive of, and is cumulative
with, any other fee or amount paid or payable to
FUNDER by Merchant pursuant to this Agreement or
the Merchant Security Agreement and Guaranty; and
(iii) shall not be construed as a waiver of any Event of
Default hereunder or under the Merchant Security
Agreement and Guaranty or as otherwise operating to
reduce or limit FUNDER’s rights or rermedies provided
for hereunder, under the Merchant Security Agreement
and Guaranty or at law or in equity.

 

3.7 Misceliancous Service Fees. Merchant shall pay
certain fees for services related to the origination
and maintenance of accounts which may include but
not be limited to: Merchant funding is done
electronically to their designated bank account and
charged a fee of $35.00 fora Fed Wire or $15.00 for
an ACH. The fee for underwriting and origination
is paid from the funded amount in accordance with
the schedule below. If Merchant is utilizing a
Bridge / Control Account, there is an upfront fee of
$395.00 for the bank fees and administrative casts
of maintaining such account for each cash advance
agreement with Merchant. Fund wansfers from
Bridge / Control Accounts to Merchant’s operating
bank account will be charged $10.95 per month via
ACH. This fee will continue if the bridge account
remains open after the RTR is paid. Merchant will
be charged $50.00 for each change of its operating
bank account once active with FUNDER. Any
administrative adjustments ussociated with changes
to the Specified Percentage will incur a fee of
$75.00 per occurrence. (All fees are subject to

change)
INITIALS: (2

 

 

 

 

IV. MISCELLANEOUS

4.1 Modifications; Agreements, No modification,
amendment, or waiver of auy provision of, or consent
to any action under, this Agreement or the Merchant
Security Agreement and Guaranty shall be effective
unless the same is in writing and signed by FUNDER,

4.2 Assignment, Merchant acknowledges and understands
that FUNDER is acting on its own behalf and as the
administrator and lead investor for a group of
independent co-investors a list of which can be
provided to Merchant after funding and upon wmitten
notice to FUNDER. FUNDER may assign its rights

CFN MCA 01-25-16

and/or obligations under this Agreement and/or the
Merchant Sceurity Agreement and Guaranty in whole
or in part without prior notice to Merchant or any
Owner/Guarantor, including, without limitation, its
right to receive all or any portion of the Purchased
Amount and its obligation to fund all or any portion of
the Purchase Price. Merchant acknowledges that, iF any
such assigninent is made, persons other than FUNDER
may have the right to exercise rights or remedies
against Merchant pursuant to this Agreement.
Merchant shall not have, and no Owner/Guarantor shall
have, the sight to assign its rights and/or obligations
under this Agreement and/or the Merchant Security
Agreement and Guaranty or any interest herein or
therein without the prior written consent of FUNDER,
which consent may be withheld in FUNDER’s sole
diserction.

4.3 All notices, requests, consent, demands and other
communications hereunder and under the Merchant
Security Agreement and Guaranty shall be delivered by
ordinary mail, effective upon mailing, to the respective
parties to this Agreement and the Merchant Security
Agreement ind Guaranty at the addresses set forth in
this Agreement and shall hecome effective only upon
receipt The Parties hereto may also send such notices,
requests, consent, demands and other communications
via faesimile ("FAX") or clectronic mail ("Email") at
such FAX numbers and email addresses communicated
by the parties hereto in writing,

44 Waiver Remedies. No failure on the part of FUNDER
to exercise, and no delay in exercising, any right under
this Agreement or the Merchant Security Agreement
and Guaranty shal) operate as a waiver thereof, nor
shall any single or partial exercise of any right under
this Agreement or the Merchant Security Agreement
and Guaranty preclude any other or further exercise
thereof or the exercise of any other right. The remedies
provided hereunder and under the Merchant Security
Agreement and Guaranty are cumulative and not
exelusive of any remedies provided by law or equity.

45 Sollcitations. Merchant and each Owner/Guarantor
authorize FUNDER and its affiliates to communicate
with, solicit and /or market to Merchant and each
Owncr/Guarantor via regular mail, telephone, email and
facsimile in coanection with the provision of goods or
services by FUNDER, its affiliates or any third party
that FUNDER shares, transfers, exchanges, discloses or
provides information with and will hold FUNDER, its
affiliates and such third parties harmless against any
and all claims pursuant to the fedcral CAN-SPAM ACT
of 2003 (Controlling the Assault of Non-Solicited
Pornography and Marketing Act of 2003), the
Telephone Consumer Protection Act (TCPA), and any
and all other state or fedcral faws relating to
transmissions or solicitations by and any of the methods
described above.

4.6 Terminated Merchant File and Match File.
Merchant expressly acknowledges that a Terminated
Merchant File (‘TME”), or any successor thereto, is
maintained by MasterCard or VISA containing the
business name and names and identification of
principals of merchants which have been terminated for
one or more of the reasons specified in MasterCard or
VISA operating regulations, Such reasons include, but
are not limited to, fraud, counterfeit drafis,
unauthorized transactions, excessive charge-backs and
retrieval requests, moncy laundering, or where a high
security risk cxists. MERCHANT ACKNOWLEDGES
THAT PROCESSOR AND FUNDER ARE
REQUIRED TO REPORT THE BUSINESS NAME OF
MERCIANT AND THE NAMES AND
IDENTIFICATION OF ITS PRINCIPALS TO THE
TMF WUEN A MERCHANT IS TERMINATED FOR
ONE OR MORE OF THE REASONS SPECIFIED IN
MASTERCARD OR VISA OPERATING
REGULATIONS. MERCHANT EXPRESSLY
AGREES AND CONSENTS TO SUCH REPORTING
BY PROCESSOR AND FUNDER AND RELEASES
EACH FROM ANY DAMAGES FOR DOING SO IN

Colonial Funding Network as Servicing Agent

GOOD FAITH.

4.7 Binding Effect; Governing Law, Venue and
Jurisdiction, This Agreement and the Merchant
Security Agreement and Guaranty shall be binding
upon and inure to the benefit of Merchant, each
Owner/Guarantor, FUNDER. (and it’s Participants)
and their respective successors and assigns.
FUNDER’s Participants shall be third party
beneficiaries of all such agreements. This Agreement
and the Merchant Security Agreement and Guaranty
shall be governed by and construed in accordance
with the laws of the State of New York, without
regard to any applicable confliets of law principles.
Any suit, action or proceeding arising hereunder or
under the Merchant Security Agreement and
Guaranty, or the interpretation, performance or
breach hereof or thereof, shall, if FUNDER so clects,
be instituted in any court sitting in New York, New
York, {the “Acceptable Forum”). Each of Merchant
and each Owner/Guarantor agrees that any slate or
federal court sitting in the Acceptable Forum is
convenient to it, hereby irrevocably and
unconditionally submits to the personal jurisdiction
of any such court and hereby waives any and all
objections to jurisdiction ar venue. Each of Merchant
aid each Owner/Guarantor agrecs that a final
judgment in any such suit, aclion or proceeding
brought in any such court shall be conclusive and
binding upon such party and may be enforced in any
other courts to whose jurisdiction such party is or
may be subject, by suit upon such judgment. Should
such suit, action or procecding be initiated in any
other forum, Merchant and each Owner/Guarantor
waive any right to oppose any motion or application
made by FUNDER io transfer such suit, action or
proceeding to the Acceptable Forum.

4.8 Survival of Representation, etc. All
representations, warranties and covenants herein and
in the Merchant Security Agreement and Guaranty
shall survive the execution and delivery of this
Agreement and the Merchant Security Agreement
and Guaranty and shall continue in full force until all
obligations under this Agreement and the Merchant
Security Agreement and Guaranty shall bave been
satisfied in fall and this Agreement and the Merchant
Security Agreement and Guaranty shall have
terminated.

4.9 Severability, In casc any of the provisions in this
Agreement or the Merchant Security Agreement and
Guaranty is found to be invalid, illegal or
unenforceable in any respect, the validity, legality
and enforceability of any other provision contained
herein or therein shall not in any way be affected or
impaired.

4.10 Entire Agreement. Any provision hereof or of the
Merchant Security Agreement and Guaranty
prohibited by law shall be ineffective only to the
extent of such prohibition without invalidating the
remaining provisions hereof or thereof. This
Agreement and the Merchant Security Agreement
and Guaranty embody the entire agreement between
Merchant, cach Owner/Guarantor and FUNDER and
supersede ll prior agreements and understandings
relating to the subject matter hereot.
Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 33 of 35

4.12, ARBITRATION, PLEASE READ THIS
PROVISION OF THE AGREEMENT
CAREFULLY. THIS SECTION PROVIDES
THAT DISPUTES MAY BE RESOLVED BY
BINDING ARBITRATION. ARBITRATION
REPLACES THE RIGHT TO GO TO COURT,
HAVE A JURY TRIAL OR INITIATE OR
PARTICIPATE IN A CLASS ACTION. IN
ARBITRATION, DISPUTES ARE RESOLVED
BY AN ARBITRATOR, NOT A JUDGE OR
JURY. ARBITRATION PROCEDURES ARE
SIMPLER AND MORE LIMITED THAN IN
COURT. THIS ARBITRATION PROVISION IS
GOVERNED BY TITE FEDERAL
ARBITRATION ACT (FAA), AND SHALL BE
INTERPRETED IN THE BROADEST WAY
THE LAW WILL ALLOW.

Covered claims
s You or we may arbitrate any claim, dispute or

controversy between you and us arising out of or

related to your account, a previous related account
or our relationship (called “Claims”).

If arbitration is chosen by any party, neither

you nor we will have the right to litigate that

Claim in court or have a jury trial on that

Claim.

e Except as stated below, all Claims are subject to
arbitration, no matter what Icgal theory they’re
based on or what remedy (damages, or injunctive
or declaratory relief) they seck, including Claims
based on contract, tort (including intentional tort),
fraud, agency, your or our negligence, statutory or
regulatory provisions, or any other sources of law;
Claims made as counterclaims, cross-claims,
third-party claims, interpleaders or otherwise;
Claims madc regarding past, present, or future
conduct; and Claims made independently or with
other claims. This also includes Claims made by
or against anyone connected with us or you or
claiming through us or you, or by someone
making a claim through us or you, such as a co-
applicant, authorized user, employee, agent,
representative or an affiliated/parent/subsidiary
company.

Arbitration Umits
© Individual Claims filed in a small claims court are

not subject to arbitration, as long as (he matter
stays in small claims court.

© We won’t initiate arbitration to collect a debt from
you unless you choose to arbitrate or assert a
Claim against us. If you assert a Claim against us,
we can choose to arbitrate, including actions to
collect a debt from you. You may arbitrate on an
individua] basis Claims brought against you,
including Claims to collect a debt.

e Claims brought as part of a class action, private
attorney general or other representative action can
be arbitrated only on an individual basis. The
arbitrator has no authority to arbilrate any claim
on a class or representative basis and may award
relief only on an individual basis. If arbitration is
chosen by any party, neither you nor we may
pursue a Claim as part of a class action or other
tepresentative action. Claims of 2 or more persons
may not be combined in the same arbitration.
However, applicants, co-applicants, authorized
users on a single account and/or related accounts,
or corporate affiliates wre here considered as one
person,

Tow arbitration works
e Arbitration shall be conducted by the American

Arbitration Association (“AAA”) according to
this arbitration provision and the applicable AAA
arbitration males in effect when the claim is filed
(CAAA Rules”), except where those rules conflict
with this arbitration provision, You can obtain
copies of the AAA Rules at the AAA’s websile
(www.ade.arg) or by calling 800-778-7879. You

CFN MCA 01-25-16

or we may choose to have a hearing, appear at any
hearing by phone or other electronic means,
and/or be represented by counscl. Any in-person
hearing will be held in the same city as the U.S.
District Court closet to your billing address.

e Arbitration may be requested any time, even
where there is a pending lawsuit, unless a trial has
begun or a final judgment entered. Neither you
nor we waive the right to arbitrate by filing or
serving 4 complaint, answer, counterclaim,
motion, or discovery in a court Jawsuit. To
choose arbitration, u party may file a motion to
compel arbitration in a pending matter and/or
commence arbitration by submitting the required
AAA forms and requisite filing fees to the AAA.

® The arbitration shall be conducted by a single
arbitrator in accord with this arbitration provision
and the AAA Rules, which may limit discovery.
The arbitrator shall not apply any federal or state
tules of civil procedure for discovery, but the
arbitrator shall honor claims of privilege
recognized at law and shall take reasonable steps
to protect account information and other
confidential information of cither party if
requested to do so. The arbitrator shall apply
applicable substantive law consistent with the
FAA and applicable statute of limitations, and
may award damages or other relief under
applicable law.
The arbitrator shall make any award in writing
and, if requested by you or us, may provide a brief
statement of the reasons for the award. An
arbitration award shall decide the rights and
obligations only of the parties named in the
arbitration, and shall not have any bearing on any
other person or dispute.
Paying for arbitration fees
° We will pay your share of the
arbitration fee for an arbitration of Claims of $75,000 or
less if they are unrelated to debt collection. Otherwise,
arbitration fees will be allocated according to the
applicable AAA Rules. If we prevail, we may not
recover our arbitration fees, unless the arbitrator
decides you Claim was frivolous. All partics are
responsible for their own attorney’s fees, expert fees
aud any other expenses, unless the arbitrator awards
such feces or expenses to you or us based on applicable
law,

The final award
e Any award by an arbitrator is final unless a party

appeals it in writing to the AAA within 30 days of
notice of the award. The arbitration appeal shall
be determined by a panel of 3 arbitrators. The
panel will consider all facts and legal issucs anew
based on the same evidence presented in the prior
arbitration, and will make decisions based on a
majority vote. Arbitration fees for the arbitration
appeal shall be allocated according {to the
applicable AAA Rules. An award by a pancl on
appeal is final. A final award is subject to judicial
Teview as provided by applicable law.

Survival and Severability of Terms

¢ This arbitration provision shall survive changes in
this Agreement and termination of the account or
the relationship between you and us, including the
bankruptcy of any party and any sale of your
account, or amounts owed on your account, to
another person or entity. If any part of this
arbitration provision is deemed invalid or
unenforceable, the other terms shall remain in
force, except that there can be no arbitration of a
class or representative Claim. This arbitration
provision may not be amended, severed or
waived, exccpt as provided in this Agreement or
in a written agreement between you and us.

Colonial Funding Network as Servicing Agent

4.11 Facsimile Acceptance. Facsimile signatures
shall be deemed acceptable for al] purposes

4.13 Counterparts; Facsimile and PDF Acceptance.
This Agreement and the Merchant Security
Agreement and Guaranty may be executed in
counterparts, each of which shall constitute an
original, but all of which together shal! constitute
onc instrument. Signatures on this Agreement and
the Merchant Security Agreement and Guaranty sent
by facsimile or PDF will be treated as original
signatures for all purposes.

INITIALS: OA _

Origination Fee Schedule (From 3.7)

 

Amount Funded Origination Fee
Up to $7,500.00 $199.00
$7,501.00-$25,000.00 $295.00
$25,000.00-$50,000.00 $395.00
$50,001.00-$100,000.00 $595.00
$100,001.00-$250,000.00 $795.00

Over $250,000.00 $995.00

Due dillgence Fee $0.00
Administrative Fee 50.00

UCC Termination Fee $150

**t All fees listed in this contract are subject to

change.
INITIALS: {
Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 34 of 35

MERCHANT SECURITY AGREEMENT AND GUARANTY
Merchant’s Legal Name: SAMMY'S GRILL, LLC 4
D/B/A: SAMMY'S SPORTS GRILL 4
Physical Address: 1027 Sawdust Rd City: Spring State: TX Zip: 77380-2151
Federal I[D#

 

SECURITY AGREEMENT

Seeurity Interest. To sectire Merchant's payment and performance obligations to FUNDER and its affiliates or the Funders, a list of which may be provided to the Merehant if
requested in writing after the finding of the purchase closes under the Merchant Cash Advance Agreement between Merchant and FUNDER (the “Merchant Agreement"),
Merchant hereby grants to FUNDER a security interest in all personal property of Merchant, including all accounts, chattel paper, cash, deposit accounts, documents, equipment,
general intangibles, instruments, inventory, or investment property, as those terms are defined in Article 9 of the Uniform Commercial Code of the State: of New York as amended
(the “UCC”), whether now or hereafler owned or acquired by Merchant and wherever located; and all proceeds of such property, as that term is defined in Article 9 of the UCC
(collectively, the “Collatcral”). If the Merchant Agreement identifies more than one Merchant, this Security Agreement applics to cach Merchant, jointly and severally.

Merchant acknowledges and agrees that any security interest granted to FUNDER under any other agreement belween Merchant and FUNDER will secure the obligations
hereunder, and that the Merchant’s payment and performance obligations secured by this Security Agreement, and the Collateral granted hereunder, shall be perfected under any
previously filed UCC-1 or UCC-3 statement, perfecting FUNDER’s interest in the Collateral,

Merchant further acknowledges and agrces that, if Merchant enters into future Agreements with FUNDER, any security interest granted to FUNDER under such future
Agreements will relate back to this Security Agreement, and that the Merchant's payment and performance obligations, and the Collateral granted, under such future Agreements,
shall relate back to, be perfected under, and made a part of, any previously filed UCC-1 or UCC_3 statement, perfecting FUNDER’s interest in the Collatcral.

Cross-Caltateral, To secure Guarantor’s payment and performance obligations to FUNDER(and the Funders) under this Merchant Security Agreement and Guaranty (this

 

 

“Agreement”), cach Guarantor hereby grants FUNDER, for itself and its participants, a security interest in Sammy's Grill LLC 2 (d/b/a Sammy's Sports Grill 2),
SAMMY'S GRILL LLC 3 (d/b/a Sammy’s Sports Grill 3), SAMMY'S GRILL, LLC 4 ( d/b/a SAMMY'S SPORTS GRILL 4), Sammys Grill, LLC/ STADTA
BAR & GRILL LICENSING CO LLC (d/b/a Stadia Bar and Grill/ STADIA SPORTS GRILL (Weekly Payment Plan)), SAMMY'S GRILL LLC 5 (d/b/a

 

SAMMY'S GRILL 5} (the “Additional Collateral), Each Guarantor agrees and acknowledges that FUNDER will have a security interest in the aforesaid Additional Collateral
upon execution of this Agreement,

 

Guarantor acknowledges and agrees that any security interest granted to FUNDER under any other agreement between Guarantor and FUNDER will secure the obligations
hereunder, and that the Guarantor’s payment and performance obligations under this Agreement, and the Additional Collateral granted hereunder, shall be perfected under any
previously filed UCC-I or UCC-3 statement, perfecting FUNDER’s interest in the Additional Collateral.

Guarantor farther acknowledges and agreements that, if Guarantor enters into fiature Agreements with FUNDER, any security interest granted to FUNDER under such future
Agreements will relate back to this Agreement, and that the Guarantor’s payment and performance obligations, and the Additional Collateral granted, under such future
Agreements, shal) relate back to, be perfected under, and made a part of, any previously filed UCC-1 6r UCC-3 statement, perfecting FUNDER'’s interesting the Additional
Collateral.

Each of Merchant and each Guarantor agrees to execute any documents or take any action in connection with this Agreement as FUNDER deems necessary to pertect or maintain
FUNDER ’s first priority security interest in the Collateral and Additional Collateral, including the execution of any control agreements. Each of Merchant und each Guarantor
hereby authorizes FUNDER to file any financing statements deemed necessary by FUNDER to perfect or maintain FUNDER’s security interest, which financing statements may
contain notification that Merchant and each Guarantor have granted a negative pledge to FUNDER with respect to the Collateral and Additional Collateral, and that any subsequent
lender or licnor may be tortiously interfering with FUNDER’s rights. Merchant and each Guarantor shall be jointly and severally liable for and shall pay to FUNDER upon
demand all costs and expenses, including but not limited to attorneys’ fees, which may be incurred by FUNDER in protecting, preserving and enforcing FUNDER’s security
interest and rights.

Negative Pledge. Each of Merchant and cach Guarantor agrees nat to create, incur, assume, or permit to exist, directly or indirectly, any additional cash advances, loans, lien or
other encumbrance on or with respect to any of the Collateral or Additional Collateral,as applicable without written permission of FUNDER.

Consent to Enter Premises and. Assign Lease. FUNDER shall have the right to cure Merchant’s default in the payment of rent for the Premises on the following terms. In the
event Merchant is served with papers in an action against Merchant for nonpayment of rent or for summary eviction, FUNDER may execute its rights and remedies under the
Assignment of Lease. Merchant also agrees that FUNDER may enter into an agreement with Merchant’s landlord tiving FUNDER the right: (a) to enter the Premises and to take
possession of the fixtures and equipment therein for the purpose of protecting and preserving same; and (b) to assign Merchant’s lease to another qualiticd merchant capable of
operating a business comparable to Merchant’s at the Premises.

Remedies. Upon any Event of Default, FUNDER may pursue any remedy available at law (including those available under the provisions of the UCC) or in equity to collect,
enforce, or satisfy any obligations then owing to FUNDER, whether by acceleration or otherwise.

GUARANTY

Performance Guaranty, Each undersigned Guarantor (“Guurantor”) hereby unconditionally guarantees to FUNDER, and ils affiliates or the Funders, , the payment and
performance by Merchant of all of its obligations under this Agreement and the Merchant Agreement, as each agreement may be renewed, amended, extended or otherwise
modified from time to time (the “Guaranteed Obligations"), Guarantor shall be liable for and FUNDER may charge and collect all costs and expenses, including bul not limited to
attorneys’ fees, which may be incurred by FUNDER in connection with (he collection of any or all of the Guaranteed Obligations from Guarantor or the enforcement of this

Agreement. (It is understood by all parties that this Guaranty is not an absolute personal guaranty of payment and that the signors are only guaranteeing that they will not take any
action or permit the merchant to take any action that is a breach of this agreement.)

Guarantor Waivers, In the event that Merchant fails to make a payment when due or otherwise perform under the Merchant Agreement, FUNDER may enforce its rights under

this Agreement without lirst seeking to obtain payment from Merchant, any other guarantor, or any Collateral or Additional Collateral FUNDER may hold pursuant Lo this
Agreement or any other guaranty.

FUNDER docs not have to notify Guarantor of any of the following events and Guarantor will not be released from any of its obligations under this Agreement if il is not notified
of: (i) Merchant's failure to pay timely any amount owed under the Merchant Agreement; (ii) any material or adverse change in Merchant's financial condition or business
operations; (iii) any sale or other disposition of any coltateral securing the Guaranteed Obligations, including without limitation the Collateral or Additional Collateral, or any other
guarantee of the Guarantced Obligations; (iv) FUNDER"s acceptance of this Agreement; or (v) any renewal, extension or other modification of the Merchant Agreement or
Merchant's other obligations lo FUNDER. In addition, FUNDER may take any of the following actions without releasing Guarantor from any of its obligations under this
Agreement : (i) renew, extend or otherwise modify the Merchant Agreement or Merchant's other obligations to FUNDER; Gi) release Merchant from ils obligations to FUNDER;
(iii) sell, release, impair, waive or otherwise fail to realize upon any collateral securing the Guaranteed Obligations or any other guarantee of the Guaranteed Obligations; and (iv)

CFN MCA 01-25-16 Colonial Funding Network as Servicing Agent
Case 19-03671 Document 1-1 Filed in TXSB on 11/12/19 Page 35 of 35

foreclose on any collateral securing the Guaranteed Obligations or any other guarantee of the Guaranteed Obligations, including without limitation the Collateral or Additional
Collateral, in a manner that impairs or prechides the right of Guarantor to obtain reimbursement for payment under this Agreement. Until the Purchased Amount and Merchant's
other obligations to FUNDER under the Merchant Agreement and this Agreement are paid and performed in full, Guarantor shall not scck reimbursement from Merchant or any
other guarantor for any amounts paid by it under this Agreement. Guarantor permanently waives and shall not seck to exercise any of the following rights that it may have against
Merchanl, any other guarantor, or any collateral provided by Merchant or any other guarantor, for any amounts paid by it, or acts performed by it, under this Agreement: (i)
subrogation ; (ii) reimbursement; (iii) performance; (iv) indemnification; or (v) contribution. In the event that FUNDER must return any amount paid by Merchant or any other
guarantor of the Guaranteed Obligations because that person has become subject to a proceeding under the United States Bunkruplcy Code or any similar law, Guarantor’s
obligations under this Agreement shall include that amount. Guarantor agrees that its obligations under this Agreement shall be irrevocable and shal! be unconditional irrespective
of any circumstance that might otherwise operate as a legal or equitable discharge of'a guarantor or a defense of a guarantor.

Guarantor Acknowledgement. Guarantor acknowledges that: (i) he/she understands the seriousness of the provisions of this Agreement and that any misrepreseniation
may constitute fraud; (Il) he/she has had a full opportunity to consult with counsel of his/her choice; and (iii) he/she has consulted with counsel of his/her choice or has
decided not to avail himself/herself of that opportunity.

INITIALS:

Joint and Several Liability. The obligations hereunder of each Guarantor are joint and several.

THE TERMS, DEFINITIONS, CONDITIONS AND INFORMATION SET FORTH UN THE “MERCIIANT CASH ADVANCE AGREEMENT”, INCLUDING THE
“MERCHANT CASH ADVANCE AGREEMENT TERMS AND CONDITIONS”, ARE HEREBY INCORPORATED IN AND MADE A PART OF THIS AGREEMENT.
CAPITALIZED TERMS NOT DEFINED IN THIS AGREEMENT SHALL HAVE THE MEANINGS SET FORTH IN THE MERCHANT CASH ADVANCE AGREEMENT,
INCLUDING THE MERCHANT CASH ADVANCE AGREEMENT TERMS AND CONDITIONS.

MERCHANTS AND OWNERS/GUARANTORS ACKNOWLEDGE THAT THIS WRITING REPRESENTS THE ENTIRE AGREEMENT BETWEEN THE PARTIES
HERETO. IT IS UNDERSTOOD THAT ANY REPRESENTATIONS OR ALLEGED PROMISES BY INDEPENDENT BROKERS OR AGENTS OF ANY PARTY IF NOT
INCLUDED IN THIS WRITTEN AGREEMENT ARE CONSIDERED NULL AND VOID. ANY MODIFICATION OR OTHER ALTERATION TO THE AGREEMENT MUST
BE IN WRITING AND EXECUTED BY THE PARTIES TO THIS CONTRACT,

 

 

 

 

 

 

 

 

4
a? INITIALS:
MERCHANT #1 _)
By Sammy Vela en
(Print Name and Title) (Signature)
SS? Drivers License Number;
MERCHANT #2
By
(Print Name and Title) (Signature)
SS# Drivers License Number:
OWNER/GUARANTOR #1 Say
By Sammy Vela a
‘Print Name and Title) (Sigmattiye)
SS# Drivers License Number:
QWNER/GUARANTOR #2
By
(Print Name and Title) (Signature)
SS# Drivers License Number:

CFN MCA 01-25-16 Colonial Funding Network as Servicing Agent
